UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Investment Portfolios DIP CORE VALUE PORTFOLIO ABBOTT LABORATORIES Ticker: ABT Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R.J. Alpern For For Management Elect Director R.S. Austin For For Management Elect Director W.M. Daley For For Management Elect Director W.J. Farrell For For Management Elect Director H.L. Fuller For For Management Elect Director W.A. Osborn For For Management Elect Director D.A.L. Owen For For Management Elect Director W.A. Reynolds For For Management Elect Director R.S. Roberts For For Management Elect Director S.C. Scott, III For For Management Elect Director W.D. Smithburg For For Management Elect Director G.F. Tilton For For Management Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ACE LTD. Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Director: Michael G. Atieh For Against Management 2 Election Of Director: Mary A. Cirillo For For Management 3 Election Of Director: Bruce L. Crockett For Against Management 4 Election Of Director: Thomas J. Neff For Against Management 5 Approval Of The Annual Report For For Management 6 Approval Of The Statutory Financial For For Management Statements Of Ace Limited 7 Approval Of The Consolidated Financial For For Management Statements 8 Allocation Of Disposable Profit For For Management 9 Discharge Of The Board Of Directors For For Management 10 Amendment Of Articles Of Association For For Management Relating To Special Auditor 11 Election Of Pricewaterhousecoopers Ag For For Management (zurich) As Our Statutoryauditor Until Our Next Annual Ordinary General Meeting 12 Ratification Of Appointment Of For For Management Independent Registered Publicaccounting Firm Pricewaterhousecoopers Llp 13 Election Of Bdo Visura (zurich) As For For Management Special Auditing Firm Until our Next Annual Ordinary General Meeting 14 Approval Of The Payment Of A Dividend For For Management In The Form Of Adistribution Through A Reduction Of The Par Value Of Our Shares AFLAC INCORPORATED Ticker: AFL Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. Amos For For Management Elect Director John Shelby Amos, II For For Management Elect Director Paul S. Amos, II For For Management Elect Director Yoshiro Aoki For For Management Elect Director Michael H. Armacost For For Management Elect Director Kriss Cloninger, III For For Management Elect Director Joe Frank Harris For For Management Elect Director Elizabeth J. Hudson For For Management Elect Director Kenneth S. Janke, Sr. For For Management Elect Director Douglas W. Johnson For For Management Elect Director Robert B. Johnson For For Management Elect Director Charles B. Knapp For For Management Elect Director E. Stephen Purdom For For Management Elect Director Barbara K. Rimer For For Management Elect Director Marvin R. Schuster For For Management Elect Director David Gary Thompson For For Management Elect Director Robert L. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AIR PRODUCTS & CHEMICALS, INC. Ticker: APD Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mario L. Baeza For For Management Elect Director Edward E. Hagenlocker For For Management Elect Director John E. McGlade For For Management Elect Director Charles H. Noski For For Management 2 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren D. Knowlton For For Management 2 Elect Director Jeffrey Noddle For For Management 3 Elect Director Robert F. Sharpe, Jr. For For Management 4 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] ANADARKO PETROLEUM CORP. Ticker: APC Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Allison, Jr. For For Management Elect Director Peter J. Fluor For For Management Elect Director John W. Poduska, Sr. For Against Management Elect Director Paula Rosput Reynolds For Against Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity AON CORP. Ticker: AOC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lester B. Knight For For Management 2 Elect Director Gregory C. Case For For Management 3 Elect Director Fulvio Conti For For Management 4 Elect Director Edgar D. Jannotta For For Management 5 Elect Director Jan Kalff For For Management 6 Elect Director J. Michael Losh For Against Management 7 Elect Director R. Eden Martin For For Management 8 Elect Director Andrew J. McKenna For For Management 9 Elect Director Robert S. Morrison For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Richard C. Notebaert For For Management 12 Elect Director John W. Rogers, Jr. For For Management 13 Elect Director Gloria Santona For For Management 14 Elect Director Carolyn Y. Woo For For Management 15 Ratify Auditors For For Management AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall L. Stephenson For For Management Elect Director William F. Aldinger III For Against Management Elect Director Gilbert F. Amelio For Against Management Elect Director Reuben V. Anderson For For Management Elect Director James H. Blanchard For Against Management Elect Director August A. Busch III For For Management Elect Director Jaime Chico Pardo For Against Management Elect Director James P. Kelly For For Management Elect Director Jon C. Madonna For For Management Elect Director Lynn M. Martin For For Management Elect Director John B. McCoy For For Management Elect Director Mary S. Metz For For Management Elect Director Joyce M. Roche For For Management Elect Director Laura D Andrea Tyson For For Management Elect Director Patricia P. Upton For Against Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Report on Political Contributions Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Provide for Cumulative Voting Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Exclude Pension Credits ftom Earnings Against For Shareholder Performance Measure AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory D. Brenneman For For Management Elect Director Leslie A. Brun For For Management Elect Director Gary C. Butler For For Management Elect Director Leon G. Cooperman For For Management Elect Director Eric C. Fast For For Management Elect Director R. Glenn Hubbard For For Management Elect Director John P. Jones For For Management Elect Director Frederic V. Malek For For Management Elect Director Charles H. Noski For For Management Elect Director Sharon T. Rowlands For For Management Elect Director Gregory L. Summe For For Management Elect Director Henry Taub For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Adjourn Meeting For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William Barnet, III For For Management Elect Director Frank P. Bramble, Sr. For Against Management Elect Director Virgis W. Colbert For For Management Elect Director John T. Collins For For Management Elect Director Gary L. Countryman For Against Management Elect Director Tommy R. Franks For For Management Elect Director Charles K. Gifford For For Management Elect Director Kenneth D. Lewis For Against Management Elect Director Monica C. Lozano For Against Management Elect Director Walter E. Massey For For Management Elect Director Thomas J. May For For Management Elect Director Patricia E. Mitchell For Against Management Elect Director Joseph W. Prueher For For Management Elect Director Charles O. Rossotti For For Management Elect Director Thomas M. Ryan For Against Management Elect Director O. Temple Sloan, Jr. For Against Management Elect Director Robert L. Tillman For Against Management Elect Director Jackie M. Ward For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Report on Government Service of Against Against Shareholder Employees 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Predatory Lending Policies Against Against Shareholder 10 Adopt Principles for Health Care Reform Against Against Shareholder 11 TARP Related Compensation Against Against Shareholder BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter E. Boomer For For Management Elect Director James R. Gavin III For For Management Elect Director Peter S. Hellman For For Management Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder CADBURY PLC Ticker: CBY Security ID: 12721E102 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 11.1 Pence For For Management Per Ordinary Share 3 Approve Remuneration Report For For Management 4 Re-elect Roger Carr as Director For For Management 5 Re-elect Todd Stitzer as Director For For Management 6 Elect Baroness Hogg as Director For For Management 7 Elect Colin Day as Director For For Management 8 Elect Andrew Bonfield as Director For For Management 9 Reappoint Deloitte LLP as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Company and its Subsidiaries For For Management to Make EU Political Donations to Political Parties or Independent Election Candidates, to Political Organisations Other than Political Parties and to Incur EU Political Expenditure up to GBP 100,000 12 Authorise Issue of Equity with For For Management Pre-emptive Rights Under a General Authority up to GBP 45,410,520 and an Additional Amount Pursuant to a Rights Issue of up to GBP 90,821,040 After Deducting Any Securities Issued Under the General Authority 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 6,811,578 14 Authorise Market Purchase of up to GBP For For Management 15 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less than 14 Clear Days' Notice CAPITAL ONE FINANCIAL CORP. Ticker: COF Security ID: 14040H105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard D. Fairbank For For Management Elect Director E.R. Campbell For Against Management Elect Director Bradford H. Warner For For Management Elect Director Stanley Westreich For Against Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote on Executive Compensation For Against Management CARNIVAL CORP. Ticker: CCL Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor DIRECTOR MICKY ARISON For For Management DIRECTOR A. RICHARD G. CAPEN, JR For For Management DIRECTOR ROBERT H. DICKINSON For For Management DIRECTOR ARNOLD W. DONALD For For Management DIRECTOR PIER LUIGI FOSCHI For For Management DIRECTOR HOWARD S. FRANK For For Management DIRECTOR RICHARD J. GLASIER For For Management DIRECTOR MODESTO A. MAIDIQUE For For Management DIRECTOR SIR JOHN PARKER For For Management DIRECTOR PETER G. RATCLIFFE For For Management DIRECTOR STUART SUBOTNICK For For Management DIRECTOR LAURA WEIL For For Management DIRECTOR RANDALL J. WEISENBURGER For For Management DIRECTOR UZI ZUCKER For For Management 2 TO RE-APPOINT PRICEWATERHOUSECOOPERS For For Management LLP AS INDEPENDENTAUDITORS FOR CARNIVAL PLC. 3 TO AUTHORIZE THE AUDIT COMMITTEE OF For For Management CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. 4 TO RECEIVE THE UK ACCOUNTS AND REPORTS For For Management OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 5 TO APPROVE THE DIRECTORS REMUNERATION For Against Management REPORT OF CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2008. 6 TO INCREASE THE AMOUNT OF THE For For Management AUTHORIZED BUT UNISSUED SHARE CAPITAL OF CARNIVAL PLC. 7 TO ADOPT THE AMENDED AND RESTATED For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC. 8 TO APPROVE CERTAIN AMENDMENTS TO THE For For Management ARTICLES OF ASSOCIATION OF CARNIVAL PLC, TO TAKE EFFECT FROM OCTOBER 1, 9 TO APPROVE THE GIVING OF AUTHORITY FOR For For Management THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 10 TO APPROVE THE DISAPPLICATION OF For For Management PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. 11 TO APPROVE A GENERAL AUTHORITY FOR For For Management CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. CHEVRON CORPORATION Ticker: CVX Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. H. Armacost For For Management Elect Director L. F. Deily For For Management Elect Director R. E. Denham For For Management Elect Director R. J. Eaton For For Management Elect Director E. Hernandez For For Management Elect Director F. G. Jenifer For For Management Elect Director S. Nunn For For Management Elect Director D. J. O'Reilly For For Management Elect Director D. B. Rice For For Management Elect Director K. W. Sharer For For Management Elect Director C. R. Shoemate For For Management Elect Director R. D. Sugar For For Management Elect Director C. Ware For For Management Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CHUBB CORP., THE Ticker: CB Security ID: 171232101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Zoe Baird For For Management Elect Director Sheila P. Burke For For Management Elect Director James I. Cash, Jr. For For Management Elect Director Joel J. Cohen For For Management Elect Director John D. Finnegan For For Management Elect Director Klaus J. Mangold For For Management Elect Director Martin G. McGuinn For For Management Elect Director Lawrence M. Small For For Management Elect Director Jess Soderberg For For Management Elect Director Daniel E. Somers For For Management Elect Director Karen Hastie Williams For For Management Elect Director James M. Zimmerman For For Management Elect Director Alfred W. Zollar For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COLGATE-PALMOLIVE CO. Ticker: CL Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Cahill For For Management Elect Director Jill K. Conway For For Management Elect Director Ian Cook For For Management Elect Director Ellen M. Hancock For For Management Elect Director David W. Johnson For For Management Elect Director Richard J. Kogan For For Management Elect Director Delano E. Lewis For For Management Elect Director J. Pedro Reinhard For For Management Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Douglas L. Becker For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director James T. Brady For For Management 5 Elect Director Edward A. Crooke For For Management 6 Elect Director James R. Curtiss For For Management 7 Elect Director Freeman A. Hrabowski, For For Management III 8 Elect Director Nancy Lampton For For Management 9 Elect Director Robert J. Lawless For For Management 10 Elect Director Lynn M. Martin For For Management 11 Elect Director Mayo A. Shattuck, III For For Management 12 Elect Director John L. Skolds For For Management 13 Elect Director Michael D. Sullivan For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Craig Arnold as Director For For Management 1b Elect Robert H. Brust as Director For For Management 1c Elect John M. Connors, Jr. as Director For For Management 1d Elect Christopher J. Coughlin as For For Management Director 1e Elect Timothy M. Donahue as Director For For Management 1f Elect Kathy J. Herbert as Director For For Management 1g Elect Randall J. Hogan, III as For For Management Director 1h Elect Richard J. Meelia as Director For For Management 1i Elect Dennis H. Reilley as Director For For Management 1j Elect Tadataka Yamada as Director For For Management 1k Elect Joseph A. Zaccagnino as Director For For Management 2 Approve Amended and Restated 2007 Stock For For Management and Incentive Plan 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAY 28, 2009 Meeting Type: Court Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves of Covidien plc 3 Adjourn Meeting For For Management CVS CAREMARK CORP Ticker: CVS Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edwin M. Banks For For Management Elect Director C. David Brown II For For Management Elect Director David W. Dorman For For Management Elect Director Kristen E. Gibney For For Management Williams Elect Director Marian L. Heard For For Management Elect Director William H. Joyce For For Management Elect Director Jean-Pierre Million For For Management Elect Director Terrence Murray For For Management Elect Director C.A. Lance Piccolo For For Management Elect Director Sheli Z. Rosenberg For For Management Elect Director Thomas M. Ryan For For Management Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DEVON ENERGY CORP. Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Howard For For Management Elect Director Michael M. Kanovsky For For Management Elect Director J. Todd Mitchell For For Management Elect Director J. Larry Nichols For For Management 2 Elect Director Robert A. Mosbacher, Jr. For For Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D. H. Benson For For Management Elect Director R. W. Cremin For For Management Elect Director T. J. Derosa For For Management Elect Director J-P. M. Ergas For For Management Elect Director P. T. Francis For For Management Elect Directors K. C. Graham For For Management Elect Director J. L. Koley For For Management Elect Director R. A. Livingston For For Management Elect Director R. K. Lochridge For For Management Elect Director B. G. Rethore For For Management Elect Director M. B. Stubbs For For Management Elect Director M. A. Winston For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Report on Climate Change Against Against Shareholder 5 Ratify Auditors For For Management DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: 260543103 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Geoffery E. Merszei For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For Against Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Restore or Provide for Cumulative Against Against Shareholder Voting 15 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 18 Report on Environmental Remediation in Against Against Shareholder Midland Area EATON CORPORATION Ticker: ETN Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alexander M. Cutler For For Management Elect Director Arthur E. Johnson For For Management Elect Director Deborah L. McCoy For For Management Elect Director Gary L. Tooker For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ENTERGY CORP. Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maureen Scannell Bateman For For Management Elect Director W. Frank Blount For For Management Elect Director Gary W. Edwards For For Management Elect Director Alexis M. Herman For For Management Elect Director Donald C. Hintz For For Management Elect Director J. Wayne Leonard For For Management Elect Director Stuart L. Levenick For For Management Elect Director James R. Nichols For For Management Elect Director William A. Percy, II For For Management Elect Director W.J. Tauzin For For Management Elect Director Steven V. Wilkinson For For Management 2 Ratify Auditors For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George A. Alcorn For For Management Elect Director Charles R. Crisp For For Management Elect Director James C. Day For For Management Elect Director Mark G. Papa For For Management Elect Director H. Leighton Steward For For Management Elect Director Donald F. Textor For For Management Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charlene Barshefsky For For Management Elect Director Leonard A. Lauder For For Management Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Canning, Jr. For For Management Elect Director M. Walter D'Alessio For For Management Elect Director Bruce DeMars For For Management Elect Director Nelson A. Diaz For For Management Elect Director Rosemarie B. Greco For For Management Elect Director Paul L. Joskow For For Management Elect Director John M. Palms For For Management Elect Director John W. Rogers, Jr. For For Management Elect Director John W. Rowe For For Management Elect Director Stephen D. Steinour For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Report on Global Warming Against Against Shareholder EXXON MOBIL CORP. Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director L.R. Faulkner For For Management Elect Director K.C. Frazier For For Management Elect Director .W. George For For Management Elect Director R.C. King For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 6 Require Independent Board Chairman Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Compare CEO Compensation to Average Against Against Shareholder U.S. per Capita Income 9 Review Anti-discrimination Policy on Against Against Shareholder Corporate Sponsorships and Executive Perks 10 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 12 Report on Climate Change Impacts on Against Against Shareholder Emerging Countries 13 Adopt Policy to Increase Renewable Against Against Shareholder Energy FIFTH THIRD BANCORP Ticker: FITB Security ID: Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: DEC 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation and For For Management Amend Code of Regulations 2 Amend Articles of Incorporation to For For Management Revise Express Terms of Series G Preferred Stock 3 Amend Articles of Incorporation and For Against Management Amend Code of Regulations 4 Adjourn Meeting For Against Management FPL GROUP, INC. Ticker: FPL Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sherry S. Barrat For Withhold Management Elect Director Robert M. Beall, II For Withhold Management Elect Director J. Hyatt Brown For For Management Elect Director James L. Camaren For Withhold Management Elect Director J. Brian Ferguson For Withhold Management Elect Director Lewis Hay, III For For Management Elect Director Toni Jennings For Withhold Management Elect Director Oliver D. Kingsley, Jr. For For Management Elect Director Rudy E. Schupp For For Management Elect Director Michael H. Thaman For For Management Elect Director Hansel E. Tookes, II For For Management Elect Director Paul R. Tregurtha For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Charles Crocker For For Management 3 Elect Director Joseph R. Hardiman For For Management 4 Elect Director Robert D. Joffe For For Management 5 Elect Director Charles B. Johnson For For Management 6 Elect Director Gregory E. Johnson For For Management 7 Elect Director Rupert H. Johnson, Jr. For For Management 8 Elect Director Thomas H. Kean For For Management 9 Elect Director Chutta Ratnathicam For For Management 10 Elect Director Peter M. Sacerdote For For Management 11 Elect Director Laura Stein For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Ratify Auditors For For Management 14 Amend Executive Incentive Bonus Plan For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For Withhold Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For Withhold Management Elect Director J. Bennett Johnston For For Management Elect Director Charles C. Krulak For Withhold Management Elect Director Bobby Lee Lackey For Withhold Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For For Management Elect Director Gabrielle K. McDonald For For Management Elect Director James R. Moffett For For Management Elect Director B.M. Rankin, Jr. For For Management Elect Director J. Stapleton Roy For For Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Against Against Shareholder Qualifications GENERAL ELECTRIC CO. Ticker: GE Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James I. Cash, Jr. For For Management Elect Director William M. Castell For For Management Elect Director Ann M. Fudge For For Management Elect Director Susan Hockfield For For Management Elect Director Jeffrey R. Immelt For For Management Elect Director Andrea Jung For For Management Elect Director Alan G. (A.G.) Lafley For For Management Elect Director Robert W. Lane For For Management Elect Director Ralph S. Larsen For For Management Elect Director Rochelle B. Lazarus For For Management Elect Director James J. Mulva For For Management Elect Director Sam Nunn For For Management Elect Director Roger S. Penske For For Management Elect Director Robert J. Swieringa For For Management Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director John H. Bryan For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director Rajat K. Gupta For Against Management 8 Elect Director James A. Johnson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Lakshmi N. Mittal For For Management 11 Elect Director James J. Schiro For For Management 12 Elect Director Ruth J. Simmons For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Provide for Cumulative Voting Against Against Shareholder 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Amend By-Laws to Establish Board U.S. Against Against Shareholder Economic Security Committee 18 Report on Political Contributions Against Against Shareholder HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.B. Hess For For Management Elect Director S.W. Bodman For For Management Elect Director R. Lavizzo-Mourey For For Management Elect Director C.G. Matthews For For Management Elect Director E.H. von Metzsch For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HOME DEPOT, INC. Ticker: HD Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Approve Right to Call Special Meetings For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Call Special Meetings Against Against Shareholder 14 Prepare Employment Diversity Report Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Assess Energy Use and Establish Against Against Shareholder Reduction Targets HONEYWELL INTERNATIONAL, INC. Ticker: HON Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gordon M. Bethune For Against Management Elect Director Jaime Chico Pardo For For Management Elect Director David M. Cote For For Management Elect Director D. Scott Davis For For Management Elect Director Linnet F. Deily For For Management Elect Director Clive R. Hollick For Against Management Elect Director George Paz For For Management Elect Director Bradley T. Sheares For Against Management Elect Director John R. Stafford For Against Management Elect Director Michael W. Wright For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt Anti Gross-up Policy Against For Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For Against Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JOHNSON CONTROLS, INC. Ticker: JCI Security ID: Meeting Date: JAN 21, 2009 Meeting Type: Annual Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis W. Archer For For Management Elect Director Richard Goodman For For Management Elect Director Southwood J. Morcott For For Management 2 Ratify Auditors For For Management 3 Adopt Policy to Obtain Shareholder Against Against Shareholder Approval of Survivor Benefits JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crandall C. Bowles For For Management Elect Director Stephen B. Burke For For Management Elect Director David M. Cote For For Management Elect Director James S. Crown For For Management Elect Director James Dimon For For Management Elect Director Ellen V. Futter For For Management Elect Director William H. Gray, III For For Management Elect Director Laban P. Jackson, Jr. For For Management Elect Director David C. Novak For For Management Elect Director Lee R. Raymond For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Disclose Prior Government Service Against Against Shareholder 5 Provide for Cumulative Voting Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 7 Report on Predatory Lending Policies Against Against Shareholder 8 Amend Key Executive Performance Plan Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder 10 Prepare Carbon Principles Report Against Against Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ajay Banga For For Management Elect Director Myra M. Hart For For Management Elect Director Lois D. Juliber For For Management Elect Director Mark D. Ketchum For For Management Elect Director Richard A. Lerner For For Management Elect Director John C. Pope For For Management Elect Director Fredric G. Reynolds For For Management Elect Director Irene B. Rosenfeld For For Management Elect Director Deborah C. Wright For For Management Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings LOCKHEED MARTIN CORP. Ticker: LMT Security ID: 539830109 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. C. "Pete" Aldrige, For Against Management Jr. Elect Director Nolan D. Archibald For Against Management Elect Director David B. Burritt For For Management Elect Director James O. Ellis, Jr. For For Management Elect Director Gwendolyn S. King For For Management Elect Director James M. Loy For For Management Elect Director Douglas H. McCorkindale For Against Management Elect Director Joseph W. Ralston For For Management Elect Director Frank Savage For For Management Elect Director James Schneider For Against Management Elect Director Anne Stevens For Against Management Elect Director Robert J. Stevens For For Management Elect Director James R. Ukropina For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Report on Space-based Weapons Program Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation LORILLARD, INC. Ticker: LO Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Almon For Withhold Management Elect Director Kit D. Dietz For Withhold Management Elect Director Nigel Travis For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Browning For For Management Elect Director Marshall O. Larsen For For Management Elect Director Stephen F. Page For For Management Elect Director O. Temple Sloan, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Eliminate Supermajority Vote For For Management Requirement 5 Reincorporate in Another State from Against Against Shareholder Delaware to North Dakota 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder MARATHON OIL CORP. Ticker: MRO Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles F. Bolden, Jr. For For Management Elect Director Gregory H. Boyce For For Management Elect Director Clarence P. Cazalot, Jr. For For Management Elect Director David A. Daberko For For Management Elect Director William L. Davis For For Management Elect Director Shirley Ann Jackson For Against Management Elect Director Philip Lader For For Management Elect Director Charles R. Lee For For Management Elect Director Michael E. J. Phelps For For Management Elect Director Dennis H. Reilley For For Management Elect Director Seth E. Schofield For For Management Elect Director John W. Snow For For Management Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie M. Baker, Jr. For For Management Elect Director Gwendolyn S. King For For Management Elect Director Marc D. Oken For For Management Elect Director David A. Olsen For For Management 2 Ratify Auditors For For Management 3 Reincorporate in Another State from Against Against Shareholder Delaware to North Dakota 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Report on Political Contributions Against Against Shareholder MERCK & CO., INC. Ticker: MRK Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation METLIFE, INC Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Robert Henrikson For For Management Elect Director John M. Keane For For Management Elect Director Catherine R. Kinney For For Management Elect Director Hugh B. Price For For Management Elect Director Kenton J. Sicchitano For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MOLSON COORS BREWING CO Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John E. Cleghorn For For Management Elect Director Charles M. Herington For Withhold Management Elect Director David P. O'Brien For For Management MOODY'S CORPORATION Ticker: MCO Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ewald Kist For For Management Elect Director Henry A. McKinnell, Jr. For For Management Elect Director John K. Wulff For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder 4 Stock Retention/Holding Period Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roy J. Bostock For For Management Elect Director Erskine B. Bowles For Against Management Elect Director Howard J. Davies For For Management Elect Director Nobuyuki Hirano For For Management Elect Director C. Robert Kidder For Against Management Elect Director John J. Mack For For Management Elect Director Donald T. Nicolaisen For Against Management Elect Director Charles H. Noski For For Management Elect Director Hutham S. Olayan For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Griffith Sexton For For Management Elect Director Laura D. Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Require Independent Board Chairman Against Against Shareholder NOKIA CORP. Ticker: NOK Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 11 For For Management Reelect Georg Ehrnrooth as Director For For Management Reelect Lalita D. Gupte as Director For For Management Reelect Bengt Holmstrom as Director For For Management Reelect Henning Kagermann as Director For For Management Reelect Olli-Pekka Kallasvuo as For For Management Director Reelect Per Karlsson as Director For For Management Reelect Jorma Ollila as Director For For Management Reelect Marjorie Scardino as Director For For Management Reelect Risto Siilasmaa as Director For For Management 12.10 Reelect Keijo Suila as Directors as For For Management Director 12.11 Elect Isabel Marey-Semper as New For For Management Director 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Nokia Shares 16 Close Meeting None None Management 17 MARK THE FOR BOX IF YOU WISH TO None Against Management INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGALCOUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ONYOUR BEHALF ONLY UPON ITEM 17. NORTHERN TRUST CORP. Ticker: NTRS Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Linda Walker Bynoe For For Management Elect Director Nicholas D. Chabraja For Withhold Management Elect Director Susan Crown For Withhold Management Elect Director Dipak C. Jain For For Management Elect Director Arthur L. Kelly For For Management Elect Director Robert C. McCormack For For Management Elect Director Edward J. Mooney For Withhold Management Elect Director William A. Osborn For For Management Elect Director John W. Rowe For For Management Elect Director Harold B. Smith For For Management Elect Director William D. Smithburg For Withhold Management Elect Director Enrique J. Sosa For For Management Elect Director Charles A. Tribbett III For Withhold Management Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Spencer Abraham For Against Management Elect Director Ronald W. Burkle For Against Management Elect Director John S. Chalsty For Against Management Elect Director Edward P. Djerejian For Against Management Elect Director John E. Feick For Against Management Elect Director Ray R. Irani For Against Management Elect Director Irvin W. Maloney For Against Management Elect Director Avedick B. Poladian For Against Management Elect Director Rodolfo Segovia For Against Management Elect Director Aziz D. Syriani For Against Management Elect Director Rosemary Tomich For Against Management Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws OMNICOM GROUP INC. Ticker: OMC Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John D. Wren For For Management Elect Director Bruce Crawford For For Management Elect Director Alan R. Batkin For Withhold Management Elect Director Robert Charles Clark For For Management Elect Director Leonard S. Coleman, Jr. For Withhold Management Elect Director Errol M. Cook For For Management Elect Director Susan S. Denison For Withhold Management Elect Director Michael A. Henning For Withhold Management Elect Director John R. Murphy For For Management Elect Director John R. Purcell For For Management Elect Director Linda Johnson Rice For Withhold Management Elect Director Gary L. Roubos For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan PEPSICO, INC. Ticker: PEP Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against Against Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis A. Ausiello For For Management Elect Director Michael S. Brown For For Management Elect Director M. Anthony Burns For For Management Elect Director Robert N. Burt For For Management Elect Director W. Don Cornwell For For Management Elect Director William H. Gray, III For For Management Elect Director Constance J. Horner For For Management Elect Director James M. Kilts For For Management Elect Director Jeffrey B. Kindler For For Management Elect Director George A. Lorch For For Management Elect Director Dana G. Mead For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Stephen W. Sanger For For Management Elect Director William C. Steere, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder PG&E CORP. Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director C. Lee Cox For For Management 3 Elect Director Peter A. Darbee For For Management 4 Elect Director Maryellen C. Herringer For For Management 5 Elect Director Roger H. Kimmel For For Management 6 Elect Director Richard A. Meserve For For Management 7 Elect Director Forrest E. Miller For For Management 8 Elect Director Barbara L. Rambo For For Management 9 Elect Director Barry Lawson Williams For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Reincorporate in Another State Against Against Shareholder [California to North Dakota ] PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold Brown For For Management Elect Director Mathis Cabiallavetta For For Management Elect Director Louis C. Camilleri For For Management Elect Director J. Dudley Fishburn For For Management Elect Director Graham Mackay For For Management Elect Director Sergio Marchionne For For Management Elect Director Lucio A. Noto For For Management Elect Director Carlos Slim Helu For For Management Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard O. Berndt For For Management Elect Director Charles E. Bunch For Against Management Elect Director Paul W. Chellgren For Against Management Elect Director Robert N. Clay For For Management Elect Director Kay Coles James For Against Management Elect Director Richard B. Kelson For Against Management Elect Director Bruce C. Lindsay For For Management Elect Director Anthony A. Massaro For For Management Elect Director Jane G. Pepper For For Management Elect Director James E. Rohr For For Management Elect Director Donald J. Shepard For For Management Elect Director Lorene K. Steffes For For Management Elect Director Dennis F. Strigl For Against Management Elect Director Stephen G. Thieke For For Management Elect Director Thomas J. Usher For Against Management Elect Director George H. Walls, Jr. For For Management Elect Director Helge H. Wehmeier For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Scott D. Cook For For Management Elect Director Rajat K. Gupta For For Management Elect Director A.G. Lafley For For Management Elect Director Charles R. Lee For For Management Elect Director Lynn M. Martin For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Johnathan A. Rodgers For For Management Elect Director Ralph Snyderman For For Management Elect Director Margaret C. Whitman For For Management Elect Director Patricia A. Woertz For For Management Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRUDENTIAL FINANCIAL INC Ticker: PRU Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Baltimore, Jr. For For Management Elect Director Frederic K. Becker For For Management Elect Director Gordon M. Bethune For For Management Elect Director Gaston Caperton For For Management Elect Director Gilbert F. Casellas For For Management Elect Director James G. Cullen For For Management Elect Director William H. Gray, III For For Management Elect Director Mark B. Grier For For Management Elect Director Jon F. Hanson For For Management Elect Director Constance J. Horner For For Management Elect Director Karl J. Krapek For For Management Elect Director Christine A. Poon For For Management Elect Director John R. Strangfield For For Management Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder QUALCOMM INC Ticker: QCOM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management QUESTAR CORP. Ticker: STR Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith O. Rattie For For Management Elect Director Harris H. Simmons For For Management Elect Director M. W. Scoggins For For Management Elect Director James A. Harmon For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Director/Officer Liability and For For Management Indemnification 5 Increase Authorized Common Stock For For Management 6 Eliminate a Provision Imposing Limits For For Management on Issuance of Preferred Stock 7 Amend Executive Incentive Bonus Plan For For Management 8 Require a Majority Vote for the None For Shareholder Election of Directors 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RAYTHEON CO. Ticker: RTN Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Frederic M. Poses For For Management 4 Elect Director Michael C. Ruettgers For For Management 5 Elect Director Ronald L. Skates For For Management 6 Elect Director William R. Spivey For For Management 7 Elect Director Linda G. Stuntz For For Management 8 Elect Director William H. Swanson For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide for Cumulative Voting Against Against Shareholder 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder SCHERING-PLOUGH CORP. Ticker: SGP Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Colligan For For Management Elect Director Fred Hassan For For Management Elect Director C. Robert Kidder For For Management Elect Director Eugene R. McGrath For For Management Elect Director Antonio M. Perez For For Management Elect Director Patricia F. Russo For For Management Elect Director Jack L. Stahl For For Management Elect Director Craig B. Thompson For For Management Elect Director Kathryn C. Turner For For Management Elect Director Robert F.W. van Oordt For For Management Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SCHLUMBERGER LTD. Ticker: SLB Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect P. Camus as Director For For Management Elect J.S. Gorelick as Director For For Management Elect A. Gould as Director For For Management Elect T. Issac as Director For For Management Elect N. Kudryavtsev as Director For For Management Elect A. Lajous as Director For For Management Elect M.E. Marks as Director For For Management Elect L.R. Reif as Director For For Management Elect T.I. Sandvold as Director For For Management Elect H. Seydoux as Director For For Management Elect L.G. Stuntz as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Approval of Independent Registered For For Management Public Accounting Firm SOUTHERN COMPANY Ticker: SO Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Juanita Powell Baranco For For Management Elect Director Francis S. Blake For For Management Elect Director Jon A. Boscia For For Management Elect Director Thomas F. Chapman For For Management Elect Director H. William Habermeyer, For For Management Jr. Elect Director Veronica M. "Ronee" For For Management Hagen Elect Director Warren A. Hood, Jr. For For Management Elect Director Donald M. James For For Management Elect Director J. Neal Purcell For For Management Elect Director David M. Ratcliffe For For Management Elect Director William G. Smith, Jr. For For Management Elect Director Gerald J. St. Pe For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting and Eliminate For For Management Cumulative Voting for Uncontested Election of Directors 4 Eliminate Cumulative Voting For For Management 5 Report on Reducing GHG Emissions Against Against Shareholder 6 Submit SERP to Shareholder Vote Against Against Shareholder STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Basil L. Anderson For For Management Elect Director Arthur M. Blank For For Management Elect Director Mary Elizabeth Burton For For Management Elect Director Justin King For For Management Elect Director Carol Meyrowitz For For Management Elect Director Rowland T. Moriarty For For Management Elect Director Robert C. Nakasone For For Management Elect Director Ronald L. Sargent For For Management Elect Director Elizabeth A. Smith For For Management Elect Director Robert E. Sulentic For For Management Elect Director Vijay Vishwanath For For Management Elect Director Paul F. Walsh For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward C. Bernard For For Management Elect Director James T. Brady For For Management Elect Director J. Alfred Broaddus, Jr. For For Management Elect Director Donald B. Hebb, Jr. For For Management Elect Director James A.C. Kennedy For For Management Elect Director Brian C. Rogers For For Management Elect Director Alfred Sommer For For Management Elect Director Dwight S. Taylor For For Management Elect Director Anne Marie Whittemore For For Management 2 Ratify Auditors For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Judy C. Lewent For For Management Elect Director Peter J. Manning For For Management Elect Director Jim P. Manzi For For Management Elect Director Elaine S. Ullian For For Management 2 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratify Auditors For For Management TIME WARNER INC Ticker: TWX Security ID: Meeting Date: JAN 16, 2009 Meeting Type: Special Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management TIME WARNER INC Ticker: TWX Security ID: 887317303 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert M. Allison, Jr. For For Management Elect Director James L. Barksdale For For Management Elect Director Jeffrey L. Bewkes For For Management Elect Director Stephen F. Bollenbach For For Management Elect Director Frank J. Caufield For Against Management Elect Director Robert C. Clark For For Management Elect Director Mathias Dopfner For Against Management Elect Director Jessica P. Einhorn For For Management Elect Director Michael A. Miles For Against Management Elect Director Kenneth J. Novack For For Management Elect Director Deborah C. Wright For Against Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TOLL BROTHERS, INC. Ticker: TOL Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert S. Blank For For Management Elect Director Roger S. Hillas For For Management Elect Director Stephen A. Novick For For Management Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require Independent Board Chairman Against Against Shareholder TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, For For Management Jr. Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against Against Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Edward D. Breen as Director For For Management Elect Timothy M. Donahue as Director For For Management Elect Brian Duperreault as Director For For Management Elect Bruce S. Gordon as Director For For Management Elect Rajiv Gupta as Director For For Management Elect John A. Krol as Director For For Management Elect Brendan R. O' Neil as Director For For Management Elect William S. Stavropoulos as For For Management Director Elect Sandra Wijnberg as Director For For Management Elect Jerome B. York as Director For For Management Elect David Yost as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Amend 2004 Stock and Incentive Plan For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: G9143X208 Meeting Date: MAR 12, 2009 Meeting Type: Special Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change of Domicile For For Management 2 Increase Authorized Capital For For Management 3 Change Company Name to Tyco For For Management International Ltd. 4 Amend Corporate Purpose For For Management 5 Adopt New Articles of Association For For Management 6 Confirmation of Swiss Law as the For For Management Authoritative Governing Legislation 7 Approve Schaffhausen, Switzerland as For For Management Our Principal Place of Business 8 Appoint PriceWaterhouseCoopers AG, For For Management Zurich as Special Auditor 9 Ratify Deloitte AG as Auditors For For Management 10 Approve Dividends in the Form of a For For Management Capital Reduction 11 Adjourn Meeting For For Management U.S. BANCORP Ticker: USB Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas M. Baker, Jr. For For Management Elect Director Y. Marc Belton For For Management Elect Director Richard K. Davis For For Management Elect Director Joel W. Johnson For For Management Elect Director David O'Maley For For Management Elect Director O'dell M. Owens For For Management Elect Director Craig D. Schnuck For For Management Elect Director Patrick T. Stokes For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation UNION PACIFIC CORP. Ticker: UNP Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew H. Card, Jr. For For Management Elect Director Erroll B. Davis, Jr. For For Management Elect Director Thomas J. Donohue For For Management Elect Director Archie W. Dunham For For Management Elect Director Judith Richards Hope For For Management Elect Director Charles C. Krulak For For Management Elect Director Michael R. McCarthy For For Management Elect Director Michael W. McConnell For For Management Elect Director Thomas F. McLarty III For For Management Elect Director Steven R. Rogel For For Management Elect Director Jose H. Villarreal For For Management Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director F. Duane Ackerman For For Management Elect Director Michael J. Burns For For Management Elect Director D. Scott Davis For For Management Elect Director Stuart E. Eizenstat For For Management Elect Director Michael L. Eskew For For Management Elect Director William R. Johnson For For Management Elect Director Ann M. Livermore For For Management Elect Director Rudy Markham For For Management Elect Director John W. Thompson For For Management Elect Director Carol B. Tome For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine, M.D. For For Management 9 Elect Director Gail R. Wilensky, Ph.D. For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VERIZON COMMUNICATIONS Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Carrion For For Management Elect Director M. Frances Keeth For For Management Elect Director Robert W. Lane For For Management Elect Director Sandra O. Moose For For Management Elect Director Joseph Neubauer For For Management Elect Director Donald T. Nicolaisen For For Management Elect Director Thomas H. O'Brien For For Management Elect Director Clarence Otis, Jr. For For Management Elect Director Hugh B. Price For For Management Elect Director Ivan G. Seidenberg For For Management Elect Director John W. Snow For For Management Elect Director John R. Stafford For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Prohibit Executive Stock-Based Awards Against Against Shareholder 7 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 8 Require Independent Board Chairman Against Against Shareholder 9 Provide for Cumulative Voting Against Against Shareholder 10 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives WAL-MART STORES, INC. Ticker: WMT Security ID: Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Allen I. Questrom For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 18 Pay For Superior Performance Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Report on Political Contributions Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 22 Stock Retention/Holding Period Against Against Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William C. Foote For For Management Elect Director Mark P. Frissora For For Management Elect Director Alan G. Mcnally For For Management Elect Director Cordell Reed For For Management Elect Director Nancy M. Schlichting For For Management Elect Director David Y. Schwartz For For Management Elect Director Alejandro Silva For For Management Elect Director James A. Skinner For For Management Elect Director Marilou M. Von Ferstel For For Management Elect Director Charles R. Walgreen III For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Require Independent Board Chairman Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WASTE MANAGEMENT, INC. Ticker: WMI Security ID: 94106L109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pastora San Juan For For Management Cafferty Elect Director Frank M. Clark, Jr. For For Management Elect Director Patrick W. Gross For For Management Elect Director John C. Pope For For Management Elect Director W. Robert Reum For For Management Elect Director Steven G. Rothmeier For For Management Elect Director David P. Steiner For For Management Elect Director Thomas H. Weidemeyer For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Omnibus Stock Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lenox D. Baker, Jr., For For Management M.D. 2 Elect Director Susan B. Bayh For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Julie A. Hill For For Management 5 Elect Director Ramiro G. Peru For For Management 6 Ratify Auditors For For Management 7 Approve Omnibus Stock Plan For For Management 8 Amend Qualified Employee Stock Purchase For For Management Plan 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WELLS FARGO AND COMPANY Ticker: WFC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker II For For Management 2 Elect Director John S. Chen For Against Management 3 Elect Director Lloyd H. Dean For For Management 4 Elect Director Susan E. Engel For Against Management 5 Elect Director Enrique Hernandez, Jr. For For Management 6 Elect Director Donald M. James For Against Management 7 Elect Director Robert L. Joss For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Richard D. McCormick For Against Management 10 Elect Director Mackey J. McDonald For Against Management 11 Elect Director Cynthia H. Milligan For For Management 12 Elect Director Nicholas G. Moore For For Management 13 Elect Director Philip J. Quigley For For Management 14 Elect Director Donald B. Rice For Against Management 15 Elect Director Judith M. Runstad For For Management 16 Elect Director Stephen W. Sanger For Against Management 17 Elect Director Robert K. Steel For For Management 18 Elect Director John G. Stumpf For For Management 19 Elect Director Susan G. Swenson For For Management 20 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 21 Ratify Auditors For For Management 22 Amend Omnibus Stock Plan For Against Management 23 Require Independent Board Chairman Against Against Shareholder 24 Report on Political Contributions Against Against Shareholder XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management Elect Director Phillip R. Kevil For For Management Elect Director Herbert D. Simons For Against Management Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives DIP MIDCAP STOCK PORTFOLIO ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philippe G. H. Capron For For Management Elect Director Robert J. Corti For For Management Elect Director Frederic R. Crepin For For Management Elect Director Bruce L. Hack For For Management Elect Director Brian G. Kelly For For Management Elect Director Robert A. Kotick For For Management Elect Director Jean-Bernard Levy For For Management Elect Director Robert J. Morgado For For Management Elect Director Douglas P. Morris For For Management Elect Director Rene P. Penisson For For Management Elect Director Richard Sarnoff For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Policy and Report on Board Against Against Shareholder Diversity 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACTIVISION, INC. Ticker: ATVI Security ID: 004930202 Meeting Date: JUL 8, 2008 Meeting Type: Special Record Date: JUN 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Change Company Name For For Management 3 Increase Authorized Common Stock For For Management 4 Eliminate Class of Preferred Stock For For Management 5 Amend Quorum Requirements For For Management 6 Adopt Supermajority Vote Requirement For For Management for Amendments 7 Prohibit Board to Amend Bylaws Without For For Management Shareholder Consent 8 Permit Directors Designated by Vivendi For For Management Certain Voting Powers 9 Amend Certificate of Incorporation to For For Management Limit Certain Business Activities 10 Amend Certificate of Incorporation to For For Management Establish Procedures Allocating Certain Corporate Opportunities 11 Amend Certificate of Incorporation to For For Management Require Vivendi or Activision Blizzard to Acquire all Outstanding Shares 12 Amend Certificate of Incorporation to For For Management Approve a Affiliate Transactions Provision 13 Amend Certificate of Incorporation to For For Management Restrict Business Combination Provision 14 Prohibit Board to Amend Bylaws Without For For Management Shareholder Consent 15 Adjourn Meeting For For Management ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Bergstrom For For Management Elect Director John C. Brouillard For For Management Elect Director Darren R. Jackson For For Management Elect Director William S. Oglesby For For Management Elect Director Gilbert T. Ray For For Management Elect Director Carlos A. Saladrigas For For Management Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management AEROPOSTALE, INC Ticker: ARO Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Julian R. Geiger For For Management Elect Director Bodil Arlander For For Management Elect Director Ronald R. Beegle For For Management Elect Director John N. Haugh For For Management Elect Director Robert B. Chavez For For Management Elect Director Mindy C. Meads For For Management Elect Director John D. Howard For For Management Elect Director David B. Vermylen For For Management Elect Director Karin Hirtler-Garvey For For Management Elect Director Evelyn Dilsaver For For Management Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management AGCO CORP. Ticker: AG Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director P. George Benson For For Management Elect Director Gerald L. Shaheen For Withhold Management Elect Director Hendrikus Visser For For Management 2 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORP. Ticker: ADS Security ID: Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward J. Heffernan For For Management Elect Director Robert A. Minicucci For For Management Elect Director J. Michael Parks For For Management 2 Ratify Auditors For For Management ALLIANT ENERGY CORP. Ticker: LNT Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ann K. Newhall For Withhold Management Elect Director Dean C. Oestreich For Withhold Management Elect Director Carol P. Sanders For Withhold Management 2 Ratify Auditors For For Management AMB PROPERTY CORP. Ticker: AMB Security ID: 00163T109 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hamid R. Moghadam For For Management Elect Director T. Robert Burke For For Management Elect Director David A. Cole For For Management Elect Director Lydia H. Kennard For For Management Elect Director J. Michael Losh For Against Management Elect Director Frederick W. Reid For For Management Elect Director Jeffrey L. Skelton For For Management Elect Director Thomas W. Tusher For For Management Elect Director Carl B. Webb For For Management 2 Ratify Auditors For For Management AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Carl H. Lindner For For Management Elect Director Carl H. Lindner, III For For Management Elect Director S. Craig Lindner For For Management Elect Director Kenneth C. Ambrecht For For Management Elect Director Theodore H. Emmerich For For Management Elect Director James E. Evans For For Management Elect Director Terry S. Jacobs For For Management Elect Director Gregory G. Joseph For For Management Elect Director William W. Verity For For Management Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. Smith For For Management Elect Director Bradford C Morley For For Management Elect Director Patrick J. Zilvitis For For Management 2 Ratify Auditors For For Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James N. Bailey For Withhold Management Elect Director Terry Considine For For Management Elect Director Richard S. Ellwood For Withhold Management Elect Director Thomas L. Keltner For Withhold Management Elect Director J. Landis Martin For Withhold Management Elect Director Robert A. Miller For Withhold Management Elect Director Michael A. Stein For Withhold Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors APRIA HEALTHCARE GROUP, INC. Ticker: AHG Security ID: Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ARCH COAL, INC. Ticker: ACI Security ID: 039380100 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank Burke For Withhold Management Elect Director Patricia Godley For For Management Elect Director Thomas A. Lockhart For Withhold Management Elect Director Welsey M. Taylor For Withhold Management 2 Ratify Auditors For For Management ARMSTRONG WORLD INDUSTRIES, INC. Ticker: AWI Security ID: 04247X102 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stan A. Askren For For Management Elect Director Jon A. Boscia For For Management Elect Director James J. Gaffney For Withhold Management Elect Director Robert C. Garland For For Management Elect Director Judith R. Haberkorn For Withhold Management Elect Director Michael D. Lockhart For For Management Elect Director James J. O'Connor For For Management Elect Director Russell F. Peppet For Withhold Management Elect Director Arthur J. Pergament For For Management Elect Director John J. Roberts For For Management Elect Director A. M. Sanders, Jr. For Withhold Management 2 Ratify Auditors For For Management ARVINMERITOR, INC. Ticker: ARM Security ID: Meeting Date: JAN 30, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David W. Devonshire For For Management Elect Director Victoria B. Jackson For For Management Elect Director James E. Marley For Withhold Management 2 Ratify Auditors For For Management AVNET, INC. Ticker: AVT Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eleanor Baum For For Management Elect Director J. Veronica Biggins For For Management Elect Director Lawrence W. Clarkson For For Management Elect Director Ehud Houminer For For Management Elect Director Frank R. Noonan For For Management Elect Director Ray M. Robinson For For Management Elect Director William P. Sullivan For For Management Elect Director Gary L. Tooker For For Management Elect Director Roy Vallee For For Management 2 Ratify Auditors For For Management BJ WHOLESALE CLUB, INC Ticker: BJ Security ID: 05548J106 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christine M. Cournoyer For For Management 2 Elect Director Edmond J. English For For Management 3 Elect Director Helen Frame Peters, For For Management Ph.D. 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management BLYTH, INC. Ticker: BTH Security ID: 09643P108 Meeting Date: JAN 29, 2009 Meeting Type: Special Record Date: DEC 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Reduce Authorized Common Stock For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas H. Brooks For For Management Elect Director Harriet Edelman For For Management Elect Director Marvin J. Girouard For For Management Elect Director Ronald Kirk For For Management Elect Director John W. Mims For For Management Elect Director George R. Mrkonic For For Management Elect Director Erle Nye For For Management Elect Director James E. Oesterreicher For For Management Elect Director Rosendo G. Parra For For Management Elect Director Cece Smith For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Purchasing Preference for Against Against Shareholder Suppliers Using CAK BRINKS COMPANY, THE Ticker: BCO Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger G. Ackerman For For Management Elect Director Betty C. Alewine For For Management Elect Director Michael J. Herling For For Management Elect Director Thomas C. Schievelbein For For Management Elect Director Robert J. Strang For For Management 2 Ratify Auditors For For Management CALLAWAY GOLF CO. Ticker: ELY Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George Fellows For For Management Elect Director Samuel H. Armacost For For Management Elect Director Ronald S. Beard For For Management Elect Director John C. Cushman, III For For Management Elect Director Yotaro Kobayashi For For Management Elect Director John F. Lundgren For For Management Elect Director Richard L. Rosenfield For For Management Elect Director Anthony S. Thornley For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard J. Campo For For Management Elect Director William R. Cooper For For Management Elect Director Scott S. Ingraham For For Management Elect Director Lewis A. Levey For For Management Elect Director William B. McGuire, Jr. For For Management Elect Director William F. Paulsen For For Management Elect Director D. Keith Oden For For Management Elect Director F. Gardner Parker For For Management Elect Director Steven A. Webster For Withhold Management Elect Director Kelvin R. Westbrook For For Management 2 Ratify Auditors For For Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Baker Cunningham For Withhold Management Elect Director Sheldon R. Erikson For Withhold Management Elect Director Douglas L. Foshee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CARPENTER TECHNOLOGY CORP. Ticker: CRS Security ID: Meeting Date: OCT 13, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert R. McMaster For For Management Elect Director Gregory A. Pratt For For Management Elect Director Anne L. Stevens For For Management 2 Ratify Auditors For For Management CENTERPOINT ENERGY, INC. Ticker: CNP Security ID: 15189T107 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Derrill Cody For For Management Elect Director Michael P. Johnson For For Management Elect Director David M. McClanahan For For Management Elect Director Robert T. O'Connell For For Management Elect Director Susan O. Rheney For For Management Elect Director Michael E. Shannon For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management CENTRAL EUROPEAN DISTRIBUTION CORPORATION Ticker: CEDC Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Carey For For Management Elect Director David Bailey For Withhold Management Elect Director N. Scott Fine For For Management Elect Director Marek Forysiak For For Management Elect Director Robert P. Koch For For Management Elect Director Jan W. Laskowski For Withhold Management Elect Director Markus Sieger For For Management Elect Director Sergey Kupriyanov For For Management 2 Ratify Auditors For For Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clifford W Illig For For Management Elect Director William B Neaves, Ph.D. For For Management 2 Ratify Auditors For For Management CHEESECAKE FACTORY, INC., THE Ticker: CAKE Security ID: 163072101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alexander L. Cappello For Withhold Management Elect Director Jerome I. Kransdorf For Withhold Management Elect Director David B. Pittaway For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Permit Right to Act by Written Consent For For Management 4 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T. Rosie Albright For For Management Elect Director Ravichandra K. Saligram For For Management Elect Director Robert K. Shearer For For Management 2 Ratify Auditors For For Management CIMAREX ENERGY CO Ticker: XEC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry Box For For Management 2 Elect Director Paul D. Holleman For For Management 3 Elect Director Michael J. Sullivan For For Management 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORP. Ticker: CINF Security ID: 172062101 Meeting Date: MAY 2, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Benoski For For Management Elect Director William F. Bahl For For Management Elect Director Gretchen W. Price For For Management Elect Director John J. Schiff, Jr. For For Management Elect Director Kenneth W. Stecher For For Management Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Outside Director Stock Awards For Against Management 5 Declassify the Board of Directors Against For Shareholder COMMSCOPE, INC. Ticker: CTV Security ID: 203372107 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director FRANK M. DRENDEL For For Management Elect Director RICHARD C. SMITH For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: Meeting Date: AUG 4, 2008 Meeting Type: Annual Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irving W. Bailey, II For For Management Elect Director David J. Barram For For Management Elect Director Stephen L. Baum For For Management Elect Director Rodney F. Chase For For Management Elect Director Judith R. Haberkorn For For Management Elect Director Michael W. Laphen For For Management Elect Director F. Warren McFarlan For For Management Elect Director Chong Sup Park For For Management Elect Director Thomas H. Patrick For For Management 2 Ratify Auditors For For Management COMSTOCK RESOURCES, INC. Ticker: CRK Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roland O. Burns For For Management Elect Director David K. Lockett For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Willis J. Johnson For For Management Elect Director A. Jayson Adair For For Management Elect Director James E. Meeks For For Management Elect Director Steven D. Cohan For For Management Elect Director Daniel J. Englander For For Management Elect Director Barry Rosenstein For For Management Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: APR 14, 2009 Meeting Type: Special Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock-for-Salary/Bonus Plan For For Management COVANTA HOLDING CORP. Ticker: CVA Security ID: 22282E102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David M. Barse For For Management Elect Director Ronald J. Broglio For For Management Elect Director Peter C.B. Bynoe For For Management Elect Director Linda J. Fisher For For Management Elect Director Joseph M. Holsten For For Management Elect Director Richard L. Huber For For Management Elect Director Anthony J. Orlando For For Management Elect Director William C. Pate For For Management Elect Director Robert S. Silberman For For Management Elect Director Jean Smith For For Management Elect Director Clayton Yeutter For For Management Elect Director Samuel Zell For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jenne K. Britell For For Management Elect Director John W. Conway For For Management Elect Director Arnold W. Donald For Withhold Management Elect Director William G. Little For For Management Elect Director Hans J. Loliger For Withhold Management Elect Director Thomas A. Ralph For For Management Elect Director Hugues Du Rouret For For Management Elect Director Alan W. Rutherford For For Management Elect Director Jim L. Turner For Withhold Management Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management DENBURY RESOURCES INC. Ticker: DNR Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wieland F. Wettstein For For Management Elect Director Michael L. Beatty For For Management Elect Director Michael B. Decker For For Management Elect Director Ronald G. Greene For For Management Elect Director David I. Heather For For Management Elect Director Gregory L. McMichael For For Management Elect Director Gareth Roberts For For Management Elect Director Randy Stein For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Stock Option Plan For For Management 4 Ratify Auditors For For Management DENTSPLY INTERNATIONAL, INC. Ticker: XRAY Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wendy L Dixon For For Management Elect Director Leslie A. Jones For For Management Elect Director Bret W. Wise For For Management 2 Ratify Auditors For For Management DEVRY INC. Ticker: DV Security ID: Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David S. Brown For For Management Elect Director Lisa W. Pickrum For For Management Elect Director Fernando Ruiz For For Management 2 Ratify Auditors For For Management DOLLAR TREE INC. Ticker: DLTR Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arnold S. Barron For For Management Elect Director J. Douglas Perry For For Management Elect Director Thomas A. Saunders III For For Management Elect Director Carl P. Zeithaml For For Management 2 Declassify the Board of Directors Against For Shareholder DUN & BRADSTREET CORP, THE Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Austin A. Adams For For Management Elect Director James N. Fernandez For For Management Elect Director Sandra E. Peterson For For Management Elect Director Michael R. Quinlan For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management DYCOM INDUSTRIES, INC. Ticker: DY Security ID: Meeting Date: NOV 25, 2008 Meeting Type: Annual Record Date: OCT 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James A. Chiddix For For Management Elect Director Charles B. Coe For For Management Elect Director Patricia L. Higgins For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Other Business For Against Management EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mike R. Bowlin For For Management 2 Elect Director Barbara J. McNeil For For Management 3 Elect Director Michael A. Mussallem For For Management 4 Elect Director William J. Link For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management ENCORE ACQUISITION COMPANY Ticker: EAC Security ID: 29255W100 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director I. Jon Brumley For Withhold Management Elect Director Jon S. Brumley For Withhold Management Elect Director John A. Bailey For Withhold Management Elect Director Martin C. Bowen For Withhold Management Elect Director Ted Collins, Jr. For Withhold Management Elect Director Ted A. Gardner For Withhold Management Elect Director John V. Genova For Withhold Management Elect Director James A. Winne III For Withhold Management 2 Ratify Auditors For For Management ENDO PHARMACEUTICALS HOLDINGS INC. Ticker: ENDP Security ID: 29264F205 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John J. Delucca For For Management Elect Director David P. Holveck For For Management Elect Director Nancy J Hutson For For Management Elect Director Michael Hyatt For For Management Elect Director Roger H. Kimmel For For Management Elect Director C.A. Meanwell For For Management Elect Director William P. Montague For For Management Elect Director Joseph C. Scodari For For Management Elect Director William F. Spengler For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark R. Bernstein For For Management Elect Director Pamela L. Davies For For Management Elect Director Sharon Allred Decker For For Management Elect Director Edward C. Dolby For For Management Elect Director Glenn A. Eisenberg For For Management Elect Director Howard R. Levine For For Management Elect Director George R. Mahoney, Jr. For For Management Elect Director James G. Martin For For Management Elect Director Harvey Morgan For For Management Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FEDERAL SIGNAL CORP. Ticker: FSS Security ID: Meeting Date: APR 29, 2009 Meeting Type: Proxy Contest Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director James E. Goodwin For For Management Elect Director William H. Osborne For For Management Elect Director Joseph R. Wright For For Management 2 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Warren B. Kanders For None Shareholder Elect Director Steven R. Gerbsman For None Shareholder Elect Director Nicholas Sokolow For None Shareholder 2 Ratify Auditors For None Management FIRSTMERIT CORP. Ticker: FMER Security ID: Meeting Date: JAN 5, 2009 Meeting Type: Special Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management Concerning Voting Rights of Preferred Stock 2 Amend Code of Regulations For Against Management 3 Adjourn Meeting For Against Management FIRSTMERIT CORP. Ticker: FMER Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Karen S. Belden For For Management Elect Director R. Cary Blair For Withhold Management Elect Director John C. Blickle For For Management Elect Director Robert W. Briggs For For Management Elect Director Gina D. France For For Management Elect Director Paul G. Greig For For Management Elect Director Terry L. Haines For Withhold Management Elect Director Clifford J. Isroff For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote on Executive Compensation For Against Management FLUOR CORP. Ticker: FLR Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter K. Barker For For Management Elect Director Alan L. Boeckmann For For Management Elect Director Vilma S. Martinez For For Management Elect Director Dean R. O'Hare For For Management 2 Ratify Auditors For For Management FMC CORP. Ticker: FMC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patricia A. Buffler For For Management Elect Director G. Peter D'Aloia For For Management Elect Director C. Scott Greer For For Management Elect Director Paul J. Norris For For Management Elect Director Dirk A. Kempthorne For For Management 2 Ratify Auditors For For Management FMC TECHNOLOGIES, INC. Ticker: FTI Security ID: 30249U101 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect DirectorMike R. Bowlin For For Management Elect DirectorPhilip J. Burguieres For For Management Elect DirectorPeter D. Kinnear For For Management Elect DirectorEdward J. Mooney For Withhold Management Elect DirectorJames M. Ringler For For Management 2 Increase Authorized Common Stock For For Management FOOT LOCKER INC Ticker: FL Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan D. Feldman For For Management Elect Director Jarobin Gilbert Jr. For For Management Elect Director David Y. Schwartz For For Management Elect Director Cheryl Nido Turpin For For Management 2 Ratify Auditors For For Management 3 Approve Decrease in Size of Board For For Management FRONTLINE LTD. (FORMERLY LONDON & OVERSEAS FREIGHTERS) Ticker: FRO Security ID: G3682E127 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor ELECT DIRECTOR JOHN FREDRIKSEN For Withhold Management ELECT DIRECTOR KATHRINE FREDRIKSEN For Withhold Management ELECT DIRECTOR FRIXOS SAVVIDES For For Management ELECT DIRECTOR KATE BLANKENSHIP For Withhold Management 2 PROPOSAL TO APPOINT For For Management PRICEWATERHOUSECOOPERS DA OF OSLO, NORWAY AS AUDITORS AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THEIR REMUNERATION. 3 PROPOSAL TO APPROVE THE REMUNERATION OF For For Management THE COMPANY S BOARD OF DIRECTORS FOR THE YEAR ENDING DECEMBER 31, 2008. 4 PROPOSAL TO APPROVE AND AUTHORIZE THE For For Management COMPANY S BOARD OF DIRECTORS TO SUB-DIVIDE THE COMPANY S AUTHORIZED SHARE CAPITAL OF 125,000,000 ORDINARY SHARES OF PAR VALUE $2.50 EACH INTO AN AUTHORIZED SHARE CAPITAL OF 625,000,000 ORDINARY SHARES OF PAR VALUE $0 GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel A. DeMatteo For For Management Elect Director Michael N. Rosen For For Management Elect Director Edward A. Volkwein For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GARDNER DENVER, INC. Ticker: GDI Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry L. Pennypacker For For Management Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management GARTNER , INC. Ticker: IT Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Bingle For For Management Elect Director Richard J. Bressler For For Management Elect Director Karen E. Dykstra For For Management Elect Director Russell P. Fradin For For Management Elect Director Anne Sutherland Fuchs For Withhold Management Elect Director William O. Grabe For For Management Elect Director Eugene A. Hall For For Management Elect Director Max D. Hopper For For Management Elect Director John R. Joyce For Withhold Management Elect Director Stephen G. Pagliuca For For Management Elect Director James C. Smith For For Management Elect Director Jeffrey W. Ubben For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GATX CORP. Ticker: GMT Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anne L. Arvia For For Management Elect Director Richard Fairbanks For For Management Elect Director Deborah M. Fretz For For Management Elect Director Ernst A. Haberli For For Management Elect Director Brian A. Kenney For For Management Elect Director Mark G. McGrath For For Management Elect Director James B. Ream For For Management Elect Director David S. Sutherland For For Management Elect Director Casey J. Sylla For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GEN-PROBE, INC. Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director John C. Martin Ph.D. For For Management 3 Elect Director Henry L. Nordhoff For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Approve Increase in Size of Board For For Management GENTEX CORP. Ticker: GNTX Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fred Bauer For For Management Elect Director Gary Goode For For Management Elect Director James Wallace For For Management 2 Ratify Auditors For For Management GRANITE CONSTRUCTION INC. Ticker: GVA Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David H. Kelsey For For Management Elect Director James W. Bradford, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HANSEN NATURAL CORP. Ticker: HANS Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rodney C. Sacks For For Management Elect Director Hilton H. Schlosberg For For Management Elect Director Norman C. Epstein For For Management Elect Director Benjamin M. Polk For For Management Elect Director Sydney Selati For For Management Elect Director Harold C. Taber, Jr. For For Management Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Omnibus For Against Management Stock Plan HARRIS CORP. Ticker: HRS Security ID: Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Hay III For For Management 2 Elect Director Karen Katen For For Management 3 Elect Director Stephen P. Kaufman For For Management 4 Elect Director Hansel E. Tookes II For For Management 5 Ratify Auditors For For Management 6 Increase Authorized Common Stock For For Management 7 Declassify the Board of Directors For For Management HASBRO, INC. Ticker: HAS Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Basil L. Anderson For For Management Elect Director Alan R. Batkin For For Management Elect Director Frank J. Biondi, Jr. For For Management Elect Director Kenneth A. Bronfin For For Management Elect Director John M. Connors, Jr. For For Management Elect Director Michael W.O. Garrett For For Management Elect Director E. Gordon Gee For For Management Elect Director Brian Goldner For For Management Elect Director Jack M. Greenberg For For Management Elect Director Alan G. Hassenfeld For For Management Elect Director Tracy A. Leinbach For For Management Elect Director Edward M. Philip For For Management Elect Director Paula Stern For For Management Elect Director Alfred J. Verrecchia For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management HAWAIIAN ELECTRIC INDUSTRIES, INC. Ticker: HE Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Shirley J. Daniel For For Management Elect Director Constance H. Lau For For Management Elect Director A. Maurice Myers For For Management Elect Director James K. Scott For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Association For For Management HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank J. Bramanti For For Management Elect Director Walter M. Duer For For Management Elect Director Edward H. Ellis, Jr. For For Management Elect Director James C. Flagg For For Management Elect Director Thomas M. Hamilton For Withhold Management Elect Director John N. Molbeck, Jr. For For Management Elect Director James E. Oesterreicher For Withhold Management Elect Director Robert A. Rosholt For For Management Elect Director Christopher J. B. For Withhold Management Williams Elect Director Scott W. Wise For For Management 2 Ratify Auditors For For Management HELMERICH & PAYNE, INC. Ticker: HP Security ID: Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. H. Helmerich, III For For Management Elect Director Francis Rooney For For Management Elect Director Edward B. Rust, Jr. For For Management HERMAN MILLER, INC. Ticker: MLHR Security ID: Meeting Date: SEP 30, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. William Pollard For For Management Elect Director Mary Vermeer Andringa For For Management Elect Director Lord Brian Griffiths For For Management Elect Director J. Barry Griswell For For Management Elect Director Brian C. Walker For For Management 2 Ratify Auditors For For Management HORMEL FOODS CORP. Ticker: HRL Security ID: Meeting Date: JAN 27, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Terrell K. Crews For For Management Elect Director Jeffrey M. Ettinger For For Management Elect Director Jody H. Feragen For For Management Elect Director Luella G. Goldberg For For Management Elect Director Susan I. Marvin For For Management Elect Director John L. Morrison For For Management Elect Director Elsa A. Murano For For Management Elect Director Robert C. Nakasone For For Management Elect Director Ronald D. Pearson For For Management Elect Director Dakota A. Pippins For For Management Elect Director Gary J. Ray For For Management Elect Director Hugh C. Smith For For Management Elect Director John G. Turner For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Deferred Compensation Plan For Against Management 5 Disclose GHG Emissions Caused by Against Against Shareholder Individual Products via Product Packaging HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce M. Gans For Withhold Management Elect Director Adam D. Portnoy For Withhold Management 2 Declassify the Board of Directors Against For Shareholder HUBBELL INCORPORATED Ticker: HUB.B Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. Brooks For Withhold Management Elect Director G. Edwards For Withhold Management Elect Director A. Guzzi For Withhold Management Elect Director J. Hoffman For Withhold Management Elect Director A. McNally IV For Withhold Management Elect Director T. Powers For Withhold Management Elect Director G. Ratcliffe For Withhold Management Elect Director R. Swift For Withhold Management Elect Director D. Van Riper For Withhold Management 2 Ratify Auditors For For Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Denis J. Salamone For For Management Elect Director Michael W. Azzara For For Management Elect Director Victoria H. Bruni For For Management 2 Ratify Auditors For For Management IDACORP, INC. Ticker: IDA Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Stephen Allred For For Management Elect Director Christine King For Withhold Management Elect Director Gary G. Michael For For Management Elect Director Jan B. Packwood For For Management Elect Director Richard J. Dahl For For Management 2 Ratify Auditors For For Management 3 Adopt Quantitative GHG Goals for Against Abstain Shareholder Products and Operations IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William T. End For For Management Elect Director Barry C. Johnson For For Management Elect Director Brian P. McKeon For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Other Business For Against Management INGRAM MICRO, INC. Ticker: IM Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Director John R. Ingram For For Management Director Dale R. Laurance For For Management Director Gerhard Schulmeyer For For Management 2 Ratify Auditors For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David B. Bell For For Management Elect Director Robert W. Conn For For Management Elect Director James V. Diller For For Management Elect Director Gary E. Gist For For Management Elect Director Mercedes Johnson For For Management Elect Director Gregory Lang For For Management Elect Director Jan Peeters For For Management Elect Director Robert N. Pokelwaldt For For Management Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan INVITROGEN CORP. Ticker: IVGN Security ID: 46185R100 Meeting Date: OCT 28, 2008 Meeting Type: Special Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joanna T. Lau For For Management Elect Director Samuel L. Odle For For Management Elect Director John A. Yena For For Management 2 Ratify Auditors For For Management J. B. HUNT TRANSPORT SERVICES, INC. Ticker: JBHT Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sharilyn S. Casaway For For Management Elect Director Coleman H. Peterson For For Management Elect Director James L. Robo For For Management 2 Ratify Auditors For For Management J. M. SMUCKER CO., THE Ticker: SJM Security ID: Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Vincent C. Byrd For For Management Elect Director R. Douglas Cowan For For Management Elect Director Elizabeth Valk Long For For Management 2 Ratify Auditors For For Management JABIL CIRCUIT, INC. Ticker: JBL Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Laurence S. Grafstein For For Management Elect Director Mel S. Lavitt For For Management Elect Director Timothy L. Main For For Management Elect Director William D. Morean For For Management Elect Director Lawrence J. Murphy For For Management Elect Director Frank A. Newman For For Management Elect Director Steven A. Raymund For For Management Elect Director Thomas A. Sansone For For Management Elect Director Kathleen A. Walters For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Other Business For Against Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph R. Bronson For For Management 2 Elect Director Thomas M.T. Niles For For Management 3 Elect Director Noel G. Watson For For Management 4 Elect Director John F. Coyne For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management JOY GLOBAL, INC. Ticker: JOYG Security ID: Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: DEC 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven L. Gerard For For Management Elect Director John Nils Hanson For For Management Elect Director Ken C. Johnsen For For Management Elect Director Gale E. Klappa For For Management Elect Director Richard B. Loynd For For Management Elect Director P. Eric Siegert For For Management Elect Director Michael W. Sutherlin For For Management Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Frank Blount For For Management Elect Director Loren K. Carroll For For Management 2 Ratify Auditors For For Management 3 Amend By-laws to Establish Board Human Against Against Shareholder Rights Committee 4 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses KENNAMETAL, INC. Ticker: KMT Security ID: Meeting Date: OCT 21, 2008 Meeting Type: Annual Record Date: AUG 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip A. Dur For For Management Elect Director Timothy R. McLevish For For Management Elect Director Steven H. Wunning For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald W. Grimm For For Management Elect Director Gregory T. Lucier For For Management Elect Director Per A. Peterson, Ph. D. For For Management Elect Director William S. Shanahan For For Management Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marguerite W. Kondracke For Withhold Management Elect Director John E. Maupin, Jr. For Withhold Management Elect Director Owen G. Shell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Amend Nonqualified Employee Stock For For Management Purchase Plan 4 Amend Non-Employee Director Omnibus For Against Management Stock Plan 5 Amend Executive Incentive Bonus Plan For For Management LINCARE HOLDINGS, INC. Ticker: LNCR Security ID: 532791100 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Byrnes For For Management Elect Director Stuart H. Altman, Ph.D. For For Management Elect Director Chester B. Black For For Management Elect Director Frank D. Byrne, M.D. For For Management Elect Director William F. Miller, III For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management LUBRIZOL CORP., THE Ticker: LZ Security ID: 549271104 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Forest J. Farmer, Sr. For For Management Elect Director Michael J. Graff For For Management Elect Director James E. Sweetnam For For Management Elect Director Phillip C. Widman For For Management 2 Ratify Auditors For For Management Adopt Majority Voting for Uncontested For For Management Election of Directors Approve Control Share Acquisition For For Management Amend the Regulations Concerning For For Management Composition, Term and Election of Directors Amend the Regulations to Modernize and For Against Management Clarify Amendments Require Advance Notice for Shareholder For For Management Proposals/Nominations Amend the Regulations in Accordance For For Management with Ohio Law M & T BANK CORP. Ticker: MTB Security ID: 55261F104 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brent D. Baird For For Management Elect Director Robert J. Bennett For For Management Elect Director C. Angela Bontempo For For Management Elect Director Robert T. Brady For For Management Elect Director Michael D. Buckley For For Management Elect Director T.J. Cunningham III For For Management Elect Director Mark J. Czarnecki For For Management Elect Director Colm E. Doherty For For Management Elect Director Patrick W.E. Hodgson For For Management Elect Director Richard G. King For For Management Elect Director Jorge G. Pereira For For Management Elect Director Michael P. Pinto For For Management Elect Director Melinda R. Rich For For Management Elect Director Robert E. Sadler, Jr. For For Management Elect Director Eugene J. Sheehy For For Management Elect Director Herbert L. Washington For For Management Elect Director Robert G. Wilmers For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote on Executive Compensation For For Management 4 Ratify Auditors For For Management MACERICH CO., THE Ticker: MAC Security ID: Meeting Date: JUN 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arthur M. Coppola For For Management 2 Elect Director James S. Cownie For For Management 3 Elect Director Mason G. Ross For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Increase Authorized Common Stock For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey A. Joerres For For Management Elect Director John R. Walter For For Management Elect Director Marc J. Bolland For For Management Elect Director Ulice Payne, Jr. For For Management 2 Elect Director Roberto Mendoza For For Management 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Implement MacBride Principles Against Against Shareholder 6 Other Business For Against Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert F. Spoerry For For Management Elect Director Wah-Hui Chu For For Management Elect Director Francis A. Contino For For Management Elect Director Olivier A. Filliol For For Management Elect Director Michael A. Kelly For For Management Elect Director Hans Ulrich Maerki For For Management Elect Director George M. Milne For For Management Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management MINERALS TECHNOLOGIES, INC. Ticker: MTX Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kristina M. Johnson For For Management Elect Director Michael F. Pasquale For For Management Elect Director John T. Reid For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management MOSAIC CO Ticker: MOS Security ID: 61945A107 Meeting Date: OCT 9, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David B. Mathis For For Management Elect Director James L. Popowich For For Management Elect Director James T. Prokopanko For For Management Elect Director Steven M. Seibert For For Management 2 Ratify Auditors For For Management MPS GROUP, INC. Ticker: MPS Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Derek E. Dewan For For Management Elect Director Timothy D. Payne For For Management Elect Director Peter J. Tanous For For Management Elect Director T. Wayne Davis For Withhold Management Elect Director John R. Kennedy For Withhold Management Elect Director Michael D. Abney For For Management Elect Director William M. Isaac For For Management Elect Director Darla D. Moore For Withhold Management Elect Director Arthur B. Laffer For Withhold Management Elect Director Robert P. Crouch For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NASDAQ OMX GROUP, INC., THE Ticker: NDAQ Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Soud Ba'alawy For For Management Elect Director Urban Backstrom For For Management Elect Director H. Furlong Baldwin For For Management Elect Director Michael Casey For For Management Elect Director Lon Gorman For For Management Elect Director Robert Greifeld For For Management Elect Director Glenn H. Hutchins For For Management Elect Director Birgitta Kantola For For Management Elect Director Essa Kazim For For Management Elect Director John D. Markese For For Management Elect Director Hans Munk Nielsen For For Management Elect Director Thomas F. O'Neill For For Management Elect Director James S. Riepe For For Management Elect Director Michael R. Splinter For For Management Elect Director Lars Wedenborn For For Management Elect Director Deborah L. Wince-Smith For For Management 2 Ratify Auditors For For Management NATIONWIDE HEALTH PROPERTIES, INC. Ticker: NHP Security ID: 638620104 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William K. Doyle For For Management Elect Director Richard I. Gilchrist For For Management Elect Director Robert D. Paulson For For Management Elect Director Jeffrey L. Rush For For Management Elect Director Keith P. Russell For For Management 2 Ratify Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William Nuti For For Management Elect Director Gary Daichendt For For Management Elect Director Robert P. DeRodes For For Management Elect Director Quincy Allen For For Management Elect Director Richard L. Clemmer For For Management Ratify Auditors For For Management NEW YORK COMMUNITY BANCORP, INC. Ticker: NYB Security ID: Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maureen E. Clancy For For Management Elect Director Robert S. Farrell For For Management Elect Director Joseph R. Ficalora For For Management Elect Director James J. O'Donovan For For Management Elect Director Hanif W. Dahya For For Management 2 Ratify Auditors For For Management NORDSON CORP. Ticker: NDSN Security ID: Meeting Date: FEB 17, 2009 Meeting Type: Annual Record Date: DEC 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward P. Campbell For For Management Elect Director William W. Colville For For Management Elect Director David W. Ignat For For Management Elect Director William P. Madar For For Management Elect Director Michael J. Merriman, Jr. For Withhold Management Ratify Auditors For For Management NV ENERGY INC Ticker: NVE Security ID: 67073Y106 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan F. Clark For For Management Elect Director Theodore J. Day For For Management Elect Director Stephen E. Frank For For Management Elect Director Maureen T. Mullarkey For For Management Elect Director Donald D. Snyder For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management OIL STATES INTERNATIONAL INC. Ticker: OIS Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. James Nelson For For Management Elect Director Gary L. Rosenthal For For Management Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management OLD REPUBLIC INTERNATIONAL CORP. Ticker: ORI Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harrington Bischof For For Management Elect Director Leo E. Knight, Jr. For For Management Elect Director Charles F. Titterton For For Management Elect Director Steven R. Walker For For Management 2 Ratify Auditors For For Management OLIN CORP. Ticker: OLN Security ID: 680665205 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gray G. Benoist For For Management Elect Director Donald W. Bogus For For Management Elect Director John M. B. O'Connor For For Management Elect Director Philip J. Schulz For For Management Elect Director Vincent J. Smith For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management OMNICARE, INC. Ticker: OCR Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Crotty For For Management 2 Elect Director Joel F. Gemunder For For Management 3 Elect Director Steven J. Heyer For For Management 4 Elect Director Sandra E. Laney For For Management 5 Elect Director Andrea R. Lindell For For Management 6 Elect Director James D. Shelton For For Management 7 Elect Director John H. Timoney For For Management 8 Elect Director Amy Wallman For For Management 9 Amend Executive Incentive Bonus Plan For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management OSHKOSH CORP. Ticker: OSK Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: DEC 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. William Andersen For For Management Elect Director Robert G. Bohn For For Management Elect Director Richard M. Donnelly For For Management Elect Director F.M. Franks, Jr. For For Management Elect Director Michael W. Grebe For For Management Elect Director Kathleen J. Hempel For For Management Elect Director Harvey N. Medvin For For Management Elect Director J. Peter Mosling, Jr. For For Management Elect Director Craig P. Omtvedt For For Management Elect Director Timothy J. Roemer For For Management Elect Director Richard G. Sim For For Management Elect Director Charles L. Szews For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Reincorporate in Another State from Against Against Shareholder Wisconsin to North Dakota OSI PHARMACEUTICALS, INC. Ticker: OSIP Security ID: Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert A. Ingram For Withhold Management Elect Director Colin Goddard, Ph.D. For For Management Elect Director Santo J. Costa For Withhold Management Elect Director Joseph Klein, III For Withhold Management Elect Director Kenneth B. Lee, Jr. For For Management Elect Director Viren Mehta For Withhold Management Elect Director David W. Niemiec For For Management Elect Director Herbert M. Pinedo, M.D., For For Management Ph.D. Elect Director Katharine B. Stevenson For For Management Elect Director John P. White For For Management 2 Ratify Auditors For For Management OWENS-ILLINOIS, INC. Ticker: OI Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary F. Colter For For Management Elect Director David H.Y. Ho For For Management Elect Director Corbin A. McNeill, Jr. For Withhold Management Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Approve Increase in Size of Board For For Management 4 Amend Omnibus Stock Plan For For Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Domenic Colasacco For For Management Elect Director W. Austin Ligon For For Management 2 Ratify Auditors For For Management PARAMETRIC TECHNOLOGY CORP. Ticker: PMTC Security ID: Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald K. Grierson For For Management Elect Director James E. Heppelmann For For Management Elect Director Oscar B. Marx, III For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PATTERSON COMPANIES INC. Ticker: PDCO Security ID: Meeting Date: SEP 8, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald E. Ezerski For Did Not Vote Management Elect Director Andre B. Lacy For Did Not Vote Management 2 Approve Profit Sharing Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management PATTERSON-UTI ENERGY INC. Ticker: PTEN Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark S. Siegel For For Management Elect Director Kenneth N. Berns For For Management Elect Director Charles O. Buckner For For Management Elect Director Curtis W. Huff For For Management Elect Director Terry H. Hunt For For Management Elect Director Kenneth R. Peak For For Management Elect Director Cloyce A. Talbott For For Management 2 Ratify Auditors For For Management PEPSIAMERICAS, INC. Ticker: PAS Security ID: 71343P200 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert M. Baum For For Management Elect Director Richard G. Cline For For Management Elect Director Michael J. Corliss For For Management Elect Director Pierre S. du Pont For For Management Elect Director Archie R. Dykes For For Management Elect Director Jarobin Gilbert, Jr. For For Management Elect Director James R. Kackley For For Management Elect Director Matthew M. McKenna For For Management Elect Director Robert C. Pohlad For For Management Elect Director Deborah E. Powell For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PERRIGO CO. Ticker: PRGO Security ID: Meeting Date: NOV 4, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Moshe Arkin For For Management Elect Director Gary K. Kunkle, Jr. For For Management Elect Director Herman Morris, Jr. For For Management Elect Director Ben-Zion Zilberfarb For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Ticker: PPDI Security ID: 717124101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stuart Bondurant, M.D. For For Management Elect Director Fredric N. Eshelman, For For Management Pharm.D. Elect Director Frederick Frank For For Management Elect Director General David L. Grange For For Management Elect Director Catherine M. Klema For For Management Elect Director Terry Magnuson, Ph.D. For For Management Elect Director Ernest Mario, Ph.D. For For Management Elect Director John A. McNeill, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management PHILADELPHIA CONSOLIDATED HOLDING CORP. Ticker: PHLY Security ID: Meeting Date: OCT 23, 2008 Meeting Type: Special Record Date: SEP 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management POTLATCH CORP. Ticker: PCH Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Boh A. Dickey For For Management 2 Elect Director William L. Driscoll For For Management 3 Elect Director Judith M. Runstad For For Management 4 Ratify Auditors For For Management PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Barry Griswell For For Management 2 Elect Director Richard L. Keyser For For Management 3 Elect Director Arjun K. Mathrani For For Management 4 Elect Director Elizabeth E. Tallett For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: Meeting Date: JAN 27, 2009 Meeting Type: Annual Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David R. Banks For For Management Elect Director Jack W. Goodall For For Management Elect Director Joe R. Micheletto For For Management Elect Director David P. Skarie For For Management 2 Ratify Auditors For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Shelley Broader For For Management Elect Director Francis S. Godbold For For Management Elect Director H.William Habermeyer,Jr For For Management Elect Director Chet Helck For For Management Elect Director Thomas A. James For For Management Elect Director Paul C. Reilly For For Management Elect Director Robert P. Saltzman For For Management Elect Director Kenneth A. Shields For For Management Elect Director Hardwick Simmons For For Management Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Amend Restricted Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: Meeting Date: SEP 5, 2008 Meeting Type: Special Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reclassification of Common For Did Not Vote Management Stock 2 Amend Articles of Incorporation to For Did Not Vote Management Limit Voting Power of Class B Holders 3 Approve Securities Transfer For Did Not Vote Management Restrictions 4 Amend Articles of Incorporation to For Did Not Vote Management Allow Conversion of Class B Stock 5 Amend Shareholder Rights Plan (Poison For Did Not Vote Management Pill) 6 Adjourn Meeting For Did Not Vote Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA.A Security ID: Meeting Date: NOV 25, 2008 Meeting Type: Special Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reclassification of Common For For Management Stock 2 Amend Articles of Incorporation to For For Management Eliminate Provisions Relating to Class B Common Stock and Dual Class Common Stock Structure 3 Adjourn Meeting For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Danahy For For Management Elect Director Arnoud W. A. Boot For For Management Elect Director Stuart I. Greenbaum For For Management Elect Director A. Greig Woodring For For Management 2 Ratify Auditors For For Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas W. Gimbel For For Management Elect Director Douglas M. Hayes For Withhold Management Elect Director Franklin R. Johnson For For Management Elect Director Leslie A. Waite For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management ROCKWELL AUTOMATION INC Ticker: ROK Security ID: Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Betty C. Alewine For For Management Elect Director Verne G. Istock For For Management Elect Director Donald R. Parfet For For Management Elect Director David B. Speer For For Management 2 Ratify Auditors For For Management SEMTECH CORP. Ticker: SMTC Security ID: Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Glen M. Antle For For Management Elect Director W. Dean Baker For For Management Elect Director James P. Burra For For Management Elect Director Bruce C. Edwards For For Management Elect Director Rockell N. Hankin For For Management Elect Director James T. Lindstrom For For Management Elect Director Mohan R. Maheswaran For For Management Elect Director John L. Piotrowski For For Management Elect Director James T. Schraith For For Management 2 Ratify Auditors For For Management SEPRACOR INC. Ticker: SEPR Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Cresci For For Management Elect Director James F. Mrazek For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management SIERRA PACIFIC RESOURCES Ticker: SRP Security ID: Meeting Date: NOV 19, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name For For Management SOHU.COM INC. Ticker: SOHU Security ID: 83408W103 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles Zhang For For Management Elect Director Charles Huang For For Management Elect Director Dave Qi For For Management Elect Director Shi Wang For Withhold Management 2 Ratify Auditors For For Management SOUTHERN UNION CO. Ticker: SUG Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Lindemann For For Management Elect Director Michal Barzuza For For Management Elect Director Stephen C. Beasley For For Management Elect Director David Brodsky For For Management Elect Director Frank W. Denius For For Management Elect Director Michael J. Egan For For Management Elect Director Kurt A. Gitter For For Management Elect Director Herbert H. Jacobi For For Management Elect Director Thomas N. McCarter, III For For Management Elect Director George Rountree, III For For Management Elect Director Allan D. Scherer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David W. Biegler For Withhold Management Elect Director C. Webb Crockett For Withhold Management Elect Director William H. Cunningham For Withhold Management Elect Director John G. Denison For For Management Elect Director Travis C. Johnson For Withhold Management Elect Director Gary C. Kelly For Withhold Management Elect Director Nancy B. Loeffler For Withhold Management Elect Director John T. Montford For Withhold Management Elect Director Daniel D. Villanueva For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Reincorporate in Another State from Against For Shareholder Texas to North Dakota 5 Adopt Principles for Health Care Reform Against Against Shareholder SOUTHWESTERN ENERGY CO. Ticker: SWN Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Epley, Jr. For For Management Elect Director Robert L. Howard For Withhold Management Elect Director Harold M. Korell For For Management Elect Director Vello A. Kuuskraa For Withhold Management Elect Director Kenneth R. Mourton For Withhold Management Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management SPX CORP. Ticker: SPW Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christopher J. Kearny For For Management Elect Director Martha B. Wyrsch For For Management 2 Ratify Auditors For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Virginia L. Anderson For For Management Elect Director Stanley R. Fallis For For Management Elect Director Peter O. Kohler For For Management Elect Director Eric E. Parsons For For Management Elect Director Mary F. Sammons For For Management 2 Ratify Auditors For For Management STERICYCLE, INC. Ticker: SRCL Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark C. Miller For For Management Elect Director Jack W. Schuler For For Management Elect Director Thomas D. Brown For For Management Elect Director Rod F. Dammeyer For For Management Elect Director William K. Hall For For Management Elect Director Jonathan T. Lord, M.D. For For Management Elect Director John Patience For For Management Elect Director Ronald G. Spaeth For For Management 2 Ratify Auditors For For Management STERIS CORP. Ticker: STE Security ID: Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Breeden For For Management Elect Director Cynthia L. Feldmann For For Management Elect Director Robert H. Fields For For Management Elect Director Jacqueline B. Kosecoff For For Management Elect Director Raymond A. Lancaster For For Management Elect Director Kevin M. McMullen For For Management Elect Director J.B. Richey For For Management Elect Director Walter M Rosebrough, Jr. For For Management Elect Director Mohsen M. Sohi For For Management Elect Director John P. Wareham For For Management Elect Director Loyal W. Wilson For For Management Elect Director Michael B. Wood For For Management 2 Ratify Auditors For For Management STRAYER EDUCATION, INC. Ticker: STRA Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert S. Silberman For For Management Elect Director Dr. Charlotte F. Beason For For Management Elect Director William E. Brock For For Management Elect Director David A. Coulter For For Management Elect Director Robert R. Grusky For For Management Elect Director Robert L. Johnson For Against Management Elect Director Todd A. Milano For Against Management Elect Director G. Thomas Waite, III For For Management Elect Director J. David Wargo For Against Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric A. Benhamou For For Management Elect Director David M. Clapper For For Management Elect Director Roger F. Dunbar For For Management Elect Director Joel P. Friedman For For Management Elect Director G. Felda Hardymon For For Management Elect Director Alex W. 'Pete' Hart For For Management Elect Director C. Richard Kramlich For For Management Elect Director Lata Krishnan For For Management Elect Director James R. Porter For Withhold Management Elect Director Michaela K. Rodeno For Withhold Management Elect Director Ken P. Wilcox For For Management Elect Director Kyung H. Yoon For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officer's Compensation SYBASE, INC. Ticker: SY Security ID: Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John S. Chen For For Management Elect Director Richard C. Alberding For Withhold Management Elect Director Michael A. Daniels For Withhold Management Elect Director Alan B. Salisbury For Withhold Management Elect Director Jack E. Sum For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management SYNOPSYS, INC. Ticker: SNPS Security ID: Meeting Date: FEB 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Aart J. De Geus For For Management Elect Director Alfred Castino For For Management Elect Director Chi-Foon Chan For For Management Elect Director Bruce R. Chizen For For Management Elect Director Deborah A. Coleman For For Management Elect Director John Schwarz For For Management Elect Director Sasson Somekh For For Management Elect Director Roy Vallee For For Management Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TECH DATA CORP. Ticker: TECD Security ID: Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kathleen Misunas For Withhold Management Elect Director Thomas I. Morgan For Withhold Management Elect Director Steven A. Raymund For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Approve Omnibus Stock Plan For For Management TECHNE CORP. Ticker: TECH Security ID: Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas E. Oland For For Management Elect Director Roger C. Lucas For For Management Elect Director Howard V. O'Connell For For Management Elect Director G. Arthur Herbert For For Management Elect Director R.C. Steer For For Management Elect Director Robert V. Baumgartner For For Management Elect Director C.A. Dinarello For For Management Elect Director K.A. Holbrook For For Management 2 Fix Number of Directors For For Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clarence A. Davis For For Management Elect Director Christopher D. O'Leary For For Management Elect Director Gary L. Sugarman For For Management Elect Director Herbert S. Wander For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management 4 Adopt Recapitalization Plan Against For Shareholder TIFFANY & CO. Ticker: TIF Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Kowalski For For Management Elect Director Rose Marie Bravo For For Management Elect Director Gary E. Costley For For Management Elect Director Lawrence K. Fish For For Management Elect Director Abby F. Kohnstamm For For Management Elect Director Charles K. Marquis For For Management Elect Director Peter W. May For For Management Elect Director J. Thomas Presby For For Management Elect Director William A. Shutzer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TIMBERLAND CO., THE Ticker: TBL Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sidney W. Swartz For For Management Elect Director Jeffrey B. Swartz For For Management Elect Director Ian W. Diery For For Management Elect Director Irene M. Esteves For For Management Elect Director John A. Fitzsimmons For For Management Elect Director Virginia H. Kent For For Management Elect Director Kenneth T. Lombard For For Management Elect Director Edward W. Moneypenny For For Management Elect Director Peter R. Moore For For Management Elect Director Bill Shore For For Management Elect Director Terdema L. Ussery, II For For Management Elect Director Carden N. Welsh For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan TIMKEN CO. (THE) Ticker: TKR Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph W. Ralston For Withhold Management Elect Director John P. Reilly For Withhold Management Elect Director John M. Timken, Jr. For Withhold Management Elect Director Jacqueline F. Woods For Withhold Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors TORO COMPANY, THE Ticker: TTC Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Janet K. Cooper For For Management Elect Director Gary L. Ellis For For Management Elect Director Gregg W. Steinhafel For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management TRANSATLANTIC HOLDINGS, INC. Ticker: TRH Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ian H. Chippendale For For Management Elect Director John G. Foos For For Management Elect Director John L. McCarthy For For Management Elect Director Robert F. Orlich For For Management Elect Director William J. Poutsiaka For For Management Elect Director Richard S. Press For For Management Elect Director Thomas R. Tizzio For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TUPPERWARE BRANDS CORP. Ticker: TUP Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kriss Cloninger III For For Management 2 Elect Director Joe R. Lee For For Management 3 Elect Director Bob Marbut For For Management 4 Elect Director David R. Parker For For Management 5 Elect Director J. Patrick Spainhour For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation UDR, INC. Ticker: UDR Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Katherine A. Cattanach For For Management Elect Director Eric J. Foss For For Management Elect Director Robert P. Freeman For For Management Elect Director Jon A. Grove For For Management Elect Director James D. Klingbeil For For Management Elect Director Robert C. Larson For For Management Elect Director Thomas R. Oliver For For Management Elect Director Lynne B. Sagalyn For For Management Elect Director Mark J. Sandler For For Management Elect Director Thomas W. Toomey For For Management Elect Director Thomas C. Wajnert For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management UGI CORP. Ticker: UGI Security ID: Meeting Date: JAN 27, 2009 Meeting Type: Annual Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S.D. Ban For For Management Elect Director R.C. Gozon For For Management Elect Director L.R. Greenberg For For Management Elect Director M.O. Schlanger For For Management Elect Director A. Pol For For Management Elect Director E.E. Jones For For Management Elect Director J.L. Walsh For For Management Elect Director R.B. Vincent For For Management Elect Director M.S. Puccio For For Management 2 Ratify Auditors For For Management UNIVERSAL CORP. Ticker: UVV Security ID: Meeting Date: AUG 5, 2008 Meeting Type: Annual Record Date: JUN 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George C. Freeman, III For For Management Elect Director Eddie N. Moore, Jr. For For Management Elect Director Hubert R. Stallard For For Management UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Other Business For Against Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott A. Belair For For Management Elect Director Robert H. Strouse For For Management Elect Director Glen T. Senk For For Management Elect Director Joel S. Lawson III For For Management Elect Director Richard A. Hayne For For Management Elect Director Harry S. Cherken, Jr. For For Management 2 Adopt ILO Based Code of Conduct Against Against Shareholder URS CORP. Ticker: URS Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Jesse Arnelle For For Management 2 Elect Director Armen Der Marderosian For For Management 3 Elect Director Mickey P. Foret For For Management 4 Elect Director Lydia H. Kennard For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Elect Director William D. Walsh For For Management 11 Ratify Auditors For For Management VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy E. Guertin For For Management Elect Director David W. Martin, Jr For For Management Elect Director R. Naumann-Etienne For For Management Elect Director V. Thyagarajan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INC. Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger W. Brimblecombe For For Management Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management WARNACO GROUP, INC., THE Ticker: WRC Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Bell For For Management 2 Elect Director Robert A. Bowman For For Management 3 Elect Director Richard Karl Goeltz For For Management 4 Elect Director Joseph R. Gromek For For Management 5 Elect Director Sheila A. Hopkins For For Management 6 Elect Director Charles R. Perrin For For Management 7 Elect Director Nancy A. Reardon For For Management 8 Elect Director Donald L. Seeley For For Management 9 Elect Director Cheryl Nido Turpin For For Management 10 Amend Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stanford Alexander For For Management Elect Director Andrew M. Alexander For For Management Elect Director James W. Crownover For For Management Elect Director Robert J. Cruikshank For For Management Elect Director Melvin A. Dow For For Management Elect Director Stephen A. Lasher For For Management Elect Director Douglas W. Schnitzer For For Management Elect Director C. Park Shaper For For Management Elect Director Marc J. Shapiro For For Management 2 Ratify Auditors For For Management WERNER ENTERPRISES, INC. Ticker: WERN Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clarence L. Werner For For Management Elect Director Patrick J. Jung For For Management Elect Director Duane K. Sather For For Management 2 Ratify Auditors For For Management WESTAMERICA BANCORPORATION Ticker: WABC Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Etta Allen For For Management Elect Director Louis E. Bartolini For For Management Elect Director E. Joseph Bowler For For Management Elect Director Arthur C. Latno, Jr. For Withhold Management Elect Director Patrick D. Lynch For Withhold Management Elect Director Catherine Cope MacMillan For For Management Elect Director Ronald A. Nelson For Withhold Management Elect Director David L. Payne For For Management Elect Director Edward B. Sylvester For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote on Executive Compensation For Against Management WESTERN DIGITAL CORP. Ticker: WDC Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Qualified Employee Stock Purchase For For Management Plan 12 Ratify Auditors For For Management WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 5, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael D. Barnes For For Management Elect Director George P. Clancy, Jr. For For Management Elect Director James H. DeGraffenreidt, For For Management Jr. Elect Director James W. Dyke, Jr. For For Management Elect Director Melvyn J. Estrin For For Management Elect Director James F. Lafond For For Management Elect Director Debra L. Lee For For Management Elect Director Terry D. McCallister For For Management Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder WORTHINGTON INDUSTRIES INC. Ticker: WOR Security ID: 981811102 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Endres For For Management Elect Director Peter Karmanos, Jr. For For Management Elect Director Carl A. Nelson, Jr. For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity DIP SMALL CAP STOCK INDEX PORTFOLIO A. M. CASTLE & CO. Ticker: CAS Security ID: 148411101 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian P. Anderson For For Management Elect Director Thomas A. Donahoe For For Management Elect Director Ann M. Drake For For Management Elect Director Michael. H. Goldberg For For Management Elect Director William K. Hall For For Management Elect Director Robert S. Hamada For For Management Elect Director Patrick J. Herbert, III For For Management Elect Director Terrence J. Keating For For Management Elect Director Pamela Forbes Lieberman For For Management Elect Director John McCartney For For Management Elect Director Michael Simpson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management A. O. SMITH CORP. Ticker: SAOSA Security ID: Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: FEB 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Directors William P. Greubel For For Management Elect Directors Robert J. O'Toole For For Management Elect Directors Idelle K. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management A. O. SMITH CORP. Ticker: SAOSA Security ID: Meeting Date: APR 14, 2009 Meeting Type: Special Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adopt Amended Charter For For Management 3 Issue Shares in Connection with For For Management Acquisition A. SCHULMAN, INC. Ticker: SHLM Security ID: Meeting Date: DEC 18, 2008 Meeting Type: Annual Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David G. Birney For For Management Elect Director John B. Yasinsky For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation For For Management AAR CORP. Ticker: AIR Security ID: Meeting Date: OCT 8, 2008 Meeting Type: Annual Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald R. Fogleman For For Management Elect Director Patrick J. Kelly For For Management Elect Director Timothy J. Romenesko For For Management Elect Director Ronald B. Woodard For For Management 2 Ratify Auditors For For Management ABAXIS, INC. Ticker: ABAX Security ID: Meeting Date: OCT 28, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clinton H. Severson For For Management Elect Director R.J. Bastiani For For Management Elect Director Henk J. Evenhuis For For Management Elect Director Brenton G.A. Hanlon For For Management Elect Director Prithipal Singh For For Management Elect Director E.S. Tucker III For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ABM INDUSTRIES INCORPORATED Ticker: ABM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Linda Chavez For For Management Elect Director Henrik C. Slipsager For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ACADIA REALTY TRUST Ticker: AKR Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth F. Bernstein For For Management Elect Director Douglas Crocker II For For Management Elect Director Suzanne Hopgood For For Management Elect Director Lorrence T. Kellar For For Management Elect Director Wendy Luscombe For For Management Elect Director William T. Spitz For For Management Elect Director Lee S. Wielansky For For Management 2 Ratify Auditors For For Management ACTEL CORP. Ticker: ACTL Security ID: Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John C. East For For Management Elect Director James R. Fiebiger For For Management Elect Director Jacob S. Jacobsson For For Management Elect Director Patrick W. Little For For Management Elect Director J. Daniel McCranie For For Management Elect Director Jeffrey C. Smith For For Management Elect Director Robert G. Spencer For For Management Elect Director Eric J. Zahler For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 8, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Browning For For Management Elect Director John L. Clendenin For For Management Elect Director Ray M. Robinson For For Management Elect Director Gordon D. Harnett For For Management Elect Director George C. (jack) Guynn For For Management 2 Ratify Auditors For For Management ADAPTEC, INC. Ticker: ADPT Security ID: 00651F108 Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: AUG 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jon S. Castor For For Management Elect Director Jack L. Howard For For Management Elect Director Joseph S. Kennedy For For Management Elect Director Robert J. Loarie For For Management Elect Director John Mutch For For Management Elect Director John J. Quicke For For Management Elect Director Lawrence J. Ruisi For For Management Elect Director S. "sundi" Sundaresh For For Management Elect Director D.E. Van Houweling For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Stock Option Plan Grants For For Management 4 Approve Reverse Stock Split For Against Management 5 Approve Reverse Stock Split For Against Management 6 Approve Reverse Stock Split For Against Management 7 Ratify Auditors For For Management ADMINISTAFF, INC. Ticker: ASF Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul J. Sarvandi For Withhold Management Elect Director Austin P. Young For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ADVANCED ENERGY INDUSTRIES, INC. Ticker: AEIS Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas S. Schatz For For Management 2 Elect Director Frederick A. Ball For For Management 3 Elect Director Richard P. Beck For For Management 4 Elect Director Hans Georg Betz For For Management 5 Elect Director Trung T. Doan For For Management 6 Elect Director Edward C. Grady For For Management 7 Elect Director Thomas M. Rohrs For For Management 8 Elect Director Elwood Spedden For For Management 9 Ratify Auditors For For Management AGILYSYS INC. Ticker: AGYS Security ID: 00847J105 Meeting Date: MAR 26, 2009 Meeting Type: Proxy Contest Record Date: FEB 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Thomas A. Commes For For Management Elect Director R. Andrew Cueva For For Management Elect Director Howard V. Knicely For For Management 2 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director John Mutch For None Shareholder Elect Director Steve Tepedino For None Shareholder Elect Director James Zierick For None Shareholder 2 Ratify Auditors For None Management AIR METHODS CORP. Ticker: AIRM Security ID: Meeting Date: JUL 1, 2008 Meeting Type: Annual Record Date: MAY 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Samuel H. Gray For For Management Elect Director Morad Tahbaz For For Management Elect Director Aaron D. Todd For For Management 2 Increase Authorized Common Stock For Against Management AIR METHODS CORP. Ticker: AIRM Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph J. Bernstein For For Management 2 Elect Director Mark D. Carleton For For Management 3 Elect Director Lowell D. Miller, Ph.D. For For Management 4 Elect Director David A. Roehr For For Management ALBANY INTERNATIONAL CORP. Ticker: AIN Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Cassidy, Jr. For Withhold Management Elect Director Paula H.J. Cholmondeley For Withhold Management Elect Director Edgar G. Hotard For For Management Elect Director Erland E. Kailbourne For For Management Elect Director Joseph G. Morone For For Management Elect Director Juhani Pakkala For Withhold Management Elect Director Christine L. Standish For For Management Elect Director John C. Standish For For Management 2 Approve Outside Director Stock For For Management Awards/Options in Lieu of Cash 3 Ratify Auditors For For Management ALLETE INC. Ticker: ALE Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kathleen A. Brekken For For Management Elect Director Heidi J. Eddins For For Management Elect Director Sidney W. Emery, Jr. For For Management Elect Director James J. Hoolihan For For Management Elect Director Madeleine W. Ludlow For For Management Elect Director George L. Mayer For For Management Elect Director Douglas C. Neve For For Management Elect Director Jack I. Rajala For For Management Elect Director Leonard C. Rodman For For Management Elect Director Donald J. Shippar For For Management Elect Director Bruce W. Stender For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Articles to Delete Article V For For Management ALLIANCE ONE INTERNATIONAL INC Ticker: AOI Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Richard Green, Jr. For For Management Elect Director Nigel G. Howard For For Management Elect Director Joseph L. Lanier, Jr. For For Management Elect Director William S. Sheridan For For Management 2 Ratify Auditors For For Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: OCT 6, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Articles of Incorporation For For Management Required to Consummate the Merger Agreement 3 Amend Articles of Incorporation and For For Management Bylaws to Make Additional Changes Elect Director Glen Tullman For For Management Elect Director M. Fazle Husain For For Management 5 Ratify Auditors For For Management 6 Adjourn Meeting For For Management AMCOL INTERNATIONAL CORP. Ticker: ACO Security ID: 02341W103 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. Casey For For Management Elect Director Dale E. Stahl For For Management Elect Director Lawrence E. Washow For For Management AMEDISYS, INC. Ticker: AMED Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Borne For For Management Elect Director Larry R. Graham For For Management Elect Director Ronald A. LaBorde For For Management Elect Director Jake L. Netterville For For Management Elect Director David R. Pitts For For Management Elect Director Peter F. Ricchiuti For For Management Elect Director Donald A. Washburn For For Management 2 Ratify Auditors For For Management AMERICAN ITALIAN PASTA CO. Ticker: AIPC Security ID: 027070101 Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David Allen For For Management Elect Director Mark Demetree For For Management Elect Director Tim Pollak For For Management Elect Director Robert Druten For For Management Elect Director James Heeter For For Management Elect Director Ronald Kesselman For For Management Elect Director Jonathan Baum For For Management Elect Director John Kelly For For Management Elect Director William Patterson For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. Ticker: AMMD Security ID: 02744M108 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony P. Bihl, III, For For Management Elect Director Jane E. Kiernan For For Management Elect Director Thomas E. Timbie For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AMERICAN PHYSICIANS CAPITAL, INC. Ticker: ACAP Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Billy B. Baumann For For Management Elect Director R. Kevin Clinton For For Management Elect Director Larry W. Thomas For For Management 2 Ratify Auditors For For Management AMERICAN PUBLIC EDUCATION, INC. Ticker: APEI Security ID: 02913V103 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wallace E. Boston, Jr. For For Management Elect Director Phillip A. Clough For For Management Elect Director J. Christopher Everett For For Management Elect Director Barbara G. Fast For For Management Elect Director F. David Fowler For For Management Elect Director Jean C. Halle For For Management Elect Director Timothy J. Landon For For Management Elect Director David L. Warnock For For Management Elect Director Timothy T. Weglicki For For Management 2 Ratify Auditors For For Management AMERICAN STATES WATER COMPANY Ticker: AWR Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James L. Anderson For For Management Elect Director Diana M. Bonta For For Management Elect Director Anne M. Holloway For For Management Elect Director Robert J. Sprowls For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence S. Clark For For Management Elect Director John L. Killmer For For Management Elect Director Herbert A. Kraft For For Management Elect Director John B. Miles For For Management Elect Director Carl R. Soderlind For For Management Elect Director Irving J. Thau For For Management Elect Director Eric G. Wintemute For For Management Elect Director Glenn A. Wintemute For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management AMERIGROUP CORP. Ticker: AGP Security ID: 03073T102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas E. Capps For For Management Elect Director Emerson U. Fullwood For For Management Elect Director William J. McBride For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management AMERISAFE INC Ticker: AMSF Security ID: 03071H100 Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Millard E. Morris For For Management Elect Director Randy Roach For For Management 2 Ratify Auditors For For Management AMN HEALTHCARE SERVICES INC. Ticker: AHS Security ID: Meeting Date: APR 9, 2009 Meeting Type: Annual Record Date: FEB 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Jeffrey Harris For For Management Elect Director Michael M.E. Johns For For Management Elect Director Hala G. Moddelmog For For Management Elect Director Susan R. Nowakowski For For Management Elect Director Andrew M. Stern For For Management Elect Director Paul E. Weaver For For Management Elect Director Douglas D. Wheat For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas G. Cigarran For For Management Elect Director Debora A. Guthrie For For Management 2 Ratify Auditors For For Management ANALOGIC CORP. Ticker: ALOG Security ID: Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: NOV 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James J. Judge For For Management Elect Director Gerald L. Wilson For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management ANCHOR BANCORP WISCONSIN, INC. Ticker: ABCW Security ID: Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard A. Bergstrom For For Management Elect Director Donald D. Parker For For Management Elect Director James D. Smessaert For For Management 2 Ratify Auditors For For Management ANDERSONS, INC., THE Ticker: ANDE Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Anderson For For Management Elect Director Gerard M. Anderson For For Management Elect Director Catherine M. Kilbane For For Management Elect Director Robert J. King, Jr. For For Management Elect Director Ross W. Manire For For Management Elect Director Donald L. Mennel For For Management Elect Director David L. Nichols For For Management Elect Director Charles A. Sullivan For For Management Elect Director Jacqueline F. Woods For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANGELICA CORP. Ticker: AGL Security ID: 034663104 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: JUN 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lord James Blyth For For Management Elect Director Frederic F. Brace For For Management Elect Director Linda Walker Bynoe For For Management Elect Director Robert L. Crandall For For Management Elect Director Robert J. Eck For For Management Elect Director Robert W. Grubbs, Jr. For For Management Elect Director F. Philip Handy For For Management Elect Director Melvyn N. Klein For For Management Elect Director George Munoz For For Management Elect Director Stuart M. Sloan For For Management Elect Director Thomas C. Theobald For For Management Elect Director Matthew Zell For For Management Elect Director Samuel Zell For For Management 2 Ratify Auditors For For Management ANSOFT CORP. Ticker: ANST Security ID: 036384105 Meeting Date: JUL 23, 2008 Meeting Type: Special Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management 3 Other Business For Against Management APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: MAY 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bernard P. Aldrich For For Management Elect Director Sara L. Hays For For Management Elect Director Russell Huffer For For Management Elect Director John T. Manning For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management APPLIED INDUSTRIAL TECHNOLOGIES, INC. Ticker: AIT Security ID: 03820C105 Meeting Date: OCT 21, 2008 Meeting Type: Annual Record Date: AUG 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director L. Thomas Hiltz For For Management Elect Director John F. Meier For For Management Elect Director David L. Pugh For For Management Elect Director Peter C. Wallace For For Management 2 Ratify Auditors For For Management APPLIED SIGNAL TECHNOLOGY, INC. Ticker: APSG Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Devine For For Management Elect Director David D. Elliman For For Management Elect Director Robert J. Richardson For For Management Elect Director William B. Van Vleet III For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management ARBITRON, INC. Ticker: ARB Security ID: 03875Q108 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Shellye L. Archambeau For For Management Elect Director David W. Devonshire For For Management Elect Director Philip Guarascio For Withhold Management Elect Director William T. Kerr For Withhold Management Elect Director Larry E. Kittelberger For Withhold Management Elect Director Luis G. Nogales For Withhold Management Elect Director Richard A. Post For For Management Elect Director Michael P. Skarzynski For For Management 2 Ratify Auditors For For Management ARCH CHEMICALS, INC. Ticker: ARJ Security ID: 03937R102 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William H. Powell For Withhold Management Elect Director Daniel S. Sanders For Withhold Management Elect Director Janice J. Teal For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ARKANSAS BEST CORP. Ticker: ABFS Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fred A. Allardyce For For Management Elect Director John H. Morris For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management ARQULE, INC. Ticker: ARQL Security ID: 04269E107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy C. Barabe For For Management Elect Director Paolo Pucci For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management ARRIS GROUP INC Ticker: ARRS Security ID: 04269Q100 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alex B. Best For For Management Elect Director Harry L. Bosco For For Management Elect Director John Anderson Craig For For Management Elect Director Matthew B. Kearney For For Management Elect Director William H. Lambert For For Management Elect Director John R. Petty For For Management Elect Director Robert J. Stanzione For For Management Elect Director David A. Woodle For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ASTEC INDUSTRIES, INC. Ticker: ASTE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel K. Frierson For For Management Elect Director Glen E. Tellock For For Management 2 Ratify Auditors For For Management ATC TECHNOLOGY CORP. Ticker: ATAC Security ID: 00211W104 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Evans For Withhold Management Elect Director Curtland E. Fields For Withhold Management Elect Director Dr. Michael J. Hartnett For For Management Elect Director Michael D. Jordan For Withhold Management Elect Director Todd R. Peters For For Management Elect Director S. Lawrence Prendergast For For Management Elect Director Edward Stewart For For Management 2 Amend Omnibus Stock Plan For Against Management ATMI, INC. Ticker: ATMI Security ID: 00207R101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen H. Mahle For For Management Elect Director C. Douglas Marsh For For Management Elect Director Douglas A. Neugold For For Management 2 Ratify Auditors For For Management ATMOS ENERGY CORP. Ticker: ATO Security ID: Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ruben E. Esquivel For For Management Elect Director Richard W. Cardin For For Management Elect Director Thomas C. Meredith For For Management Elect Director Nancy K. Quinn For For Management Elect Director Stephen R. Springer For For Management Elect Director Richard Ware II For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder ATWOOD OCEANICS, INC. Ticker: ATW Security ID: Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Deborah A. Beck For Withhold Management Elect Director George S. Dotson For Withhold Management Elect Director John R. Irwin For For Management Elect Director Robert W. Burgess For Withhold Management Elect Director Hans Helmerich For For Management Elect Director James R. Montague For Withhold Management 2 Ratify Auditors For For Management AUDIOVOX CORP. Ticker: VOXX Security ID: Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul C. Kreuch, Jr. For For Management Elect Director Dennis F. McManus For For Management Elect Director Peter A. Lesser For For Management Elect Director John J. Shalam For For Management Elect Director Patrick M. Lavelle For For Management Elect Director Charles M.Stoehr For For Management Elect Director Philip Christopher For For Management 2 Ratify Auditors For For Management AVID TECHNOLOGY, INC. Ticker: AVID Security ID: 05367P100 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George H. Billings For For Management Elect Director Nancy Hawthorne For For Management Elect Director John H. Park For For Management 2 Ratify Auditors For For Management AVISTA CORPORATION Ticker: AVA Security ID: 05379B107 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Kelly For Against Management Elect Director Scott L. Morris For For Management Elect Director Heidi B. Stanley For For Management Elect Director R. John Taylor For Against Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Declassify the Board of Directors None For Shareholder 5 Require Independent Board Chairman Against Against Shareholder AXSYS TECHNOLOGIES, INC. Ticker: AXYS Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen W. Bershad For For Management Elect Director Anthony J. Fiorelli, Jr. For For Management Elect Director Eliot M. Fried For For Management Elect Director Richard F. Hamm, Jr. For For Management Elect Director Robert G. Stevens For For Management BALCHEM CORP. Ticker: BCPC Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward L. McMillan For For Management Elect Director Kenneth P. Mitchell For For Management 2 Ratify Auditors For For Management BALDOR ELECTRIC CO. Ticker: BEZ Security ID: Meeting Date: MAY 2, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Merlin J. Augustine, Jr. For For Management Elect Director John A. McFarland For For Management Elect Director Robert L. Proost For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management BANK MUTUAL CORPORATION Ticker: BKMU Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas H. Buestrin For For Management Elect Director Michael T. Crowley Jr. For For Management Elect Director William J.Mielke For For Management 2 Ratify Auditors For For Management BANKRATE, INC. Ticker: RATE Security ID: 06646V108 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert P. O'Block For For Management Elect Director Randall E. Poliner For For Management 2 Ratify Auditors For For Management BARNES GROUP, INC. Ticker: B Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Albani For For Management Elect Director Thomas O. Barnes For For Management Elect Director Gary G. Benanav For Withhold Management Elect Director Mylle H. Mangum For For Management 2 Ratify Auditors For For Management BASIC ENERGY SERVICES, INC Ticker: BAS Security ID: 06985P100 Meeting Date: JUL 15, 2008 Meeting Type: Special Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adjourn Meeting For For Management BASIC ENERGY SERVICES, INC Ticker: BAS Security ID: 06985P100 Meeting Date: SEP 16, 2008 Meeting Type: Annual Record Date: AUG 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James S. D'Agostino For For Management Elect Director Kenneth V. Huseman For For Management Elect Director Thomas P. Moore, Jr. For For Management 2 Ratify Auditors For For Management BASIC ENERGY SERVICES, INC Ticker: BAS Security ID: 06985P100 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sylvester P. Johnson IV For For Management Elect Director Steven A. Webster For Withhold Management Elect Director H.H. Wommack, III For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BELDEN, INC. Ticker: BDC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David Aldrich For For Management Elect Director Lorne D. Bain For For Management Elect Director Lance C. Balk For For Management Elect Director Judy L. Brown For For Management Elect Director Bryan C. Cressey For For Management Elect Director Glenn Kalnasy For For Management Elect Director Mary S. McLeod For For Management Elect Director John M. Monter For For Management Elect Director Bernard G. Rethore For For Management Elect Director John S. Stroup For For Management 2 Amend Omnibus Stock Plan For For Management BENCHMARK ELECTRONICS, INC. Ticker: BHE Security ID: 08160H101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cary T. Fu For For Management Elect Director Michael R. Dawson For For Management Elect Director Peter G. Dorflinger For For Management Elect Director Douglas G. Duncan For For Management Elect Director Laura W. Lang For For Management Elect Director Bernee D.l. Strom For For Management Elect Director Clay C. Williams For For Management 2 Ratify Auditors For For Management BIG 5 SPORTING GOODS CORP. Ticker: BGFV Security ID: 08915P101 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Michael Brown For Withhold Management Elect Director David R. Jessick For For Management 2 Ratify Auditors For For Management BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan D. Gold For For Management Elect Director Barbara R. Cambon For For Management Elect Director Edward A. Dennis Ph.D. For For Management Elect Director Richard I. Gilchrist For For Management Elect Director Gary A. Kreitzer For For Management Elect Director Theodore D. Roth For For Management Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management BLACK BOX CORP. Ticker: BBOX Security ID: Meeting Date: AUG 12, 2008 Meeting Type: Annual Record Date: JUN 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Andrews For For Management Elect Director R. Terry Blakemore For For Management Elect Director Richard L. Crouch For For Management Elect Director Thomas W. Golonski For For Management Elect Director Thomas G. Greig For For Management Elect Director E.A. Nicholson, Ph.D. For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BLACKBAUD, INC. Ticker: BLKB Security ID: 09227Q100 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George H. Ellis For For Management Elect Director Andrew M. Leitch For For Management 2 Amended Certificate of Incorporation to For For Management Permit a Business Combination with Hellman & Friedman 3 Ratify Auditors For For Management BLUE COAT SYSTEMS, INC. Ticker: BCSI Security ID: 09534T508 Meeting Date: OCT 2, 2008 Meeting Type: Annual Record Date: AUG 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian M. NeSmith For For Management Elect Director David W. Hanna For For Management Elect Director James A. Barth For For Management Elect Director Keith Geeslin For For Management Elect Director Timothy A. Howes For For Management Elect Director James R. Tolonen For For Management 2 Ratify Auditors For For Management BLUE NILE, INC. Ticker: NILE Security ID: 09578R103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Alice Taylor For For Management Elect Director Michael Potter For For Management Elect Director Steve Scheid For For Management 2 Ratify Auditors For For Management BOSTON BEER COMPANY, INC., THE Ticker: SAM Security ID: Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Burwick For For Management Elect Director Pearson C. Cummin, III For For Management Elect Director Jean-Michel Valette For For Management BOSTON PRIVATE FINANCIAL HOLDINGS, INC. Ticker: BPFH Security ID: 101119105 Meeting Date: SEP 30, 2008 Meeting Type: Special Record Date: AUG 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management BOSTON PRIVATE FINANCIAL HOLDINGS, INC. Ticker: BPFH Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert S. Alexander For For Management Elect Director Adolfo Henriques For For Management Elect Director Lynn Thompson Hoffman For For Management Elect Director John Morton III For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation BOWNE & CO., INC. Ticker: BNE Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen V. Murphy For For Management Elect Director Gloria M. Portela For For Management Elect Director Vincent Tese For For Management Elect Director Richard R. West For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management BRIGGS & STRATTON CORP. Ticker: BGG Security ID: Meeting Date: OCT 15, 2008 Meeting Type: Annual Record Date: AUG 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael E. Batten For For Management Elect Director Keith R. McLoughlin For For Management Elect Director Brian C. Walker For Withhold Management 2 Ratify Auditors For For Management BRIGHTPOINT, INC. Ticker: CELL Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kari-Pekka Wilska For For Management Elect Director Jorn P. Jensen For For Management Elect Director Jerre L. Stead For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BRISTOW GROUP INC Ticker: BRS Security ID: Meeting Date: AUG 5, 2008 Meeting Type: Annual Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas N. Amonett For For Management Elect Director Charles F. Bolden, Jr. For For Management Elect Director Stephen J. Cannon For For Management Elect Director Jonathan H. Cartwright For For Management Elect Director William E. Chiles For For Management Elect Director Michael A. Flick For For Management Elect Director Thomas C. Knudson For For Management Elect Director Ken C. Tamblyn For For Management Elect Director William P. Wyatt For For Management 2 Ratify Auditors For For Management BROOKLINE BANCORP, INC. Ticker: BRKL Security ID: 11373M107 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John J. Doyle, Jr. For For Management Elect Director Thomas J. Hollister For For Management Elect Director Charles H. Peck For For Management Elect Director Paul A. Perrault For For Management Elect Director Joseph J. Slotnik For For Management 2 Ratify Auditors For For Management BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: Meeting Date: FEB 11, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. Clinton Allen For For Management Elect Director Robert J. Lepofsky For For Management Elect Director Joseph R. Martin For For Management Elect Director John K. McGillicuddy For For Management Elect Director Krishna G. Palepu For For Management Elect Director C.S. Park For For Management Elect Director Kirk P. Pond For For Management Elect Director Alfred Woollacott, III For For Management Elect Director Mark S. Wrighton For For Management 2 Ratify Auditors For For Management BROWN SHOE COMPANY, INC. Ticker: BWS Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mario L. Baeza For For Management Elect Director Joseph L. Bower For For Management Elect Director Julie C. Esrey For For Management Elect Director Carla Hendra For For Management Elect Director Michael F. Neidorff For For Management Elect Director Harold B. Wright For For Management 2 Ratify Auditors For For Management BRUNSWICK CORP. Ticker: BC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anne E. Belec For For Management Elect Director J. Steven Whisler For For Management Elect Director Manuel A. Fernandez For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BRUSH ENGINEERED MATERIALS INC. Ticker: BW Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard J. Hipple For For Management 2 Elect Director William B. Lawrence For For Management 3 Elect Director William M. Madar For For Management 4 Elect Director Craig S. Shular For For Management 5 Allow Boards of Directors of Ohio For For Management Corporations to Make Certain Amendments to their Codes of Regulations 6 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George W. Bryan For For Management Elect Director R. Howard Cannon For For Management Elect Director K. Buckman Gibson For For Management 2 Ratify Auditors For For Management BUCKLE, INC., THE Ticker: BKE Security ID: 118440106 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel J. Hirschfeld For For Management Elect Director Dennis H. Nelson For For Management Elect Director Karen B. Rhoads For For Management Elect Director James E. Shada For For Management Elect Director Robert E. Campbell For For Management Elect Director Bill L. Fairfield For For Management Elect Director Bruce L. Hoberman For For Management Elect Director John P. (Jack) Peetz, For For Management III Elect Director Michael E. Huss For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Restricted Stock Plan For For Management BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management Elect Director Sally J. Smith For For Management Elect Director Dale M. Applequist For For Management Elect Director Robert W. MacDonald For For Management Elect Director Warren E. Mack For For Management Elect Director J. Oliver Maggard For For Management Elect Director Michael P. Johnson For For Management Elect Director James M. Damian For For Management 3 Ratify Auditors For For Management 4 Adopt Purchasing Preference for Against Against Shareholder Suppliers Using CAK C&D TECHNOLOGIES, INC. Ticker: CHP Security ID: Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kevin P. Dowd For For Management Elect Director Pamela L. Davies For For Management Elect Director Jeffrey A. Graves For For Management Elect Director William Harral III For For Management Elect Director Robert I. Harries For For Management Elect Director George MacKenzie For For Management Elect Director Stanley W. Silverman For For Management Elect Director Ellen C. Wolf For For Management 2 Ratify Auditors For For Management CABELAS, INC Ticker: CAB Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Theodore M. Armstrong For For Management Elect Director Richard N. Cabela For For Management Elect Director James W. Cabela For For Management Elect Director John H. Edmondson For For Management Elect Director John Gottschalk For For Management Elect Director Dennis Highby For For Management Elect Director Reuben Mark For Withhold Management Elect Director Michael R. McCarthy For Withhold Management Elect Director Thomas L. Millner For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CABOT MICROELECTRONICS CORP. Ticker: CCMP Security ID: 12709P103 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Frazee, Jr. For For Management Elect Director Barbara A. Klein For For Management Elect Director William P. Noglows For For Management 2 Ratify Auditors For For Management CACI INTERNATIONAL, INC. Ticker: CAI Security ID: Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dan R. Bannister For For Management Elect Director Paul M. Cofoni For For Management Elect Director Gregory G. Johnson For For Management Elect Director Richard L. Leatherwood For For Management Elect Director J. Phillip London For For Management Elect Director Michael J. Mancuso For For Management Elect Director James L. Pavitt For For Management Elect Director Warren R. Phillips For For Management Elect Director Charles P. Revoile For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adjourn Meeting For Against Management 4 Ratify Auditors For For Management CALGON CARBON CORP. Ticker: CCC Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William R. Newlin For For Management Elect Director John S. Stanik For For Management Elect Director William J. Lyons For For Management 2 Ratify Auditors For For Management CALIFORNIA PIZZA KITCHEN, INC. Ticker: CPKI Security ID: 13054D109 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William C. Baker For For Management Elect Director Leslie E. Bider For For Management Elect Director Marshall S. Geller For For Management Elect Director Larry S. Flax For For Management Elect Director Charles G. Phillips For For Management Elect Director Richard L. Rosenfield For For Management Elect Director Alan I. Rothenberg For For Management 2 Ratify Auditors For For Management CAMBREX CORP. Ticker: CBM Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David R. Bethune For For Management Elect Director Kathryn Rudie Harrigan For For Management Elect Director Steven M. Klosk For For Management Elect Director William B. Korb For For Management Elect Director John R. Miller For For Management Elect Director Peter Tombros For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CAPELLA EDUCATION COMPANY Ticker: CPLA Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Kevin Gilligan For For Management Elect Director Mark N. Greene For For Management Elect Director Jody G. Miller For For Management Elect Director James A. Mitchell For For Management Elect Director Stephen G. Shank For For Management Elect Director Andrew M. Slavitt For For Management Elect Director David W. Smith For For Management Elect Director Jeffrey W. Taylor For For Management Elect Director Sandra E. Taylor For For Management Elect Director Darrell R. Tukua For For Management 2 Ratify Auditors For For Management CAPTARIS, INC. Ticker: CAPA Security ID: 14071N104 Meeting Date: OCT 31, 2008 Meeting Type: Special Record Date: SEP 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management CARBO CERAMICS INC. Ticker: CRR Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Chad C. Deaton For For Management Elect Director James B. Jennings For For Management Elect Director Gary A. Kolstad For For Management Elect Director H. E. Lentz, Jr. For For Management Elect Director Randy L. Limbacher For For Management Elect Director William C. Morris For For Management Elect Director Robert S. Rubin For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CARTER'S, INC. Ticker: CRI Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Fulton For Withhold Management Elect Director John R. Welch For Withhold Management Elect Director Thomas E. Whiddon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CASCADE BANCORP Ticker: CACB Security ID: 147154108 Meeting Date: DEC 19, 2008 Meeting Type: Special Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Preferred Stock For Against Management 2 Increase Authorized Common Stock For For Management CASCADE BANCORP Ticker: CACB Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary L. Hoffman For For Management Elect Director Patricia L. Moss For For Management Elect Director Thomas M. Wells For For Management Elect Director Ryan R. Patrick For For Management Elect Director James E. Petersen For For Management Elect Director Jerol E. Andres For For Management Elect Director Henry H. Hewitt For For Management Elect Director Judith A. Johansen For For Management Elect Director Clarence Jones For For Management 2 Ratify Auditors For For Management CASCADE CORP. Ticker: CAE Security ID: Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Duane C. McDougall For For Management Elect Director James S. Osterman For For Management 2 Ratify Auditors For For Management CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald M. Lamb For For Management Elect Director Robert J. Myers For For Management Elect Director Diane C. Bridgewater For For Management Elect Director Johnny Danos For For Management Elect Director Patricia Clare Sullivan For For Management Elect Director Kenneth H. Haynie For For Management Elect Director William C. Kimball For For Management Elect Director Jeffrey M. Lamberti For For Management 2 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel E. Berce For Withhold Management Elect Director Jack R. Daugherty For For Management Elect Director Daniel R. Feehan For For Management Elect Director Albert Goldstein For For Management Elect Director James H. Graves For Withhold Management Elect Director B.D. Hunter For For Management Elect Director Timothy J. McKibben For For Management Elect Director Alfred M. Micallef For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Amend and Report on Predatory Lending Against Against Shareholder Policies CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven B. Epstein For For Management Elect Director Michael R. McDonnell For For Management Elect Director Dale B. Wolf For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management CATAPULT COMMUNICATIONS CORPORATION Ticker: CATT Security ID: Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter S. Cross For For Management Elect Director R. Stephen Heinrichs For For Management Elect Director Nancy H. Karp For For Management Elect Director Richard A. Karp For For Management Elect Director John M. Scandalios For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management CATO CORPORATION, THE Ticker: CTR Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P.D. Cato For For Management Elect Director Bailey W. Patrick For For Management Elect Director Thomas E. Meckley For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management CBRL GROUP, INC. Ticker: CBRL Security ID: 12489V106 Meeting Date: NOV 25, 2008 Meeting Type: Annual Record Date: SEP 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James D. Carreker For For Management Elect Director Robert V. Dale For For Management Elect Director Richard J. Dobkin For For Management Elect Director Robert C. Hilton For For Management Elect Director Charles E. Jones, Jr. For For Management Elect Director B.F. "Jack" Lowery For For Management Elect Director Martha M. Mitchell For For Management Elect Director Andrea M. Weiss For For Management Elect Director Jimmie D. White For For Management Elect Director Michael A. Woodhouse For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management 4 Amend Stock Option Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Omnibus Stock Plan For Against Management CDI CORP. Ticker: CDI Security ID: 125071100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger H. Ballou For For Management Elect Director Michael J. Emmi For For Management Elect Director Walter R. Garrison For For Management Elect Director Lawrence C. Karlson For For Management Elect Director Ronald J. Kozich For For Management Elect Director Albert E. Smith For For Management Elect Director Barton J. Winokur For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend CEO Incentive Bonus Plan For For Management CEC ENTERTAINMENT, INC. Ticker: CEC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard M. Frank For For Management Elect Director Tim T. Morris For For Management Elect Director Louis P. Neeb For For Management 2 Amend Restricted Stock Plan For For Management 3 Ratify Auditors For For Management CEDAR SHOPPING CENTERS, INC. Ticker: CDR Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James J. Burns For For Management 2 Elect Director Richard Homburg For For Management 3 Elect Director Pamela N. Hootkin For For Management 4 Elect Director Paul G. Kirk, Jr. For For Management 5 Elect Director Everett B. Miller, III For For Management 6 Elect Director Leo S. Ullman For For Management 7 Elect Director Roger M. Widmann For For Management 8 Ratify Auditors For For Management CENTENE CORP. Ticker: CNC Security ID: 15135B101 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert K. Ditmore For For Management Elect Director Frederick H. Eppinger For For Management Elect Director David L. Steward For For Management 2 Ratify Auditors For For Management CENTRAL PACIFIC FINANCIAL CORP. Ticker: CPF Security ID: Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard J. Blangiardi For For Management Elect Director Paul J. Kosasa For For Management Elect Director Mike K. Sayama For For Management Elect Director Dwight L. Yoshimura For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CENTRAL VERMONT PUBLIC SERVICE CORP. Ticker: CV Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Barnett For For Management Elect Director Robert G. Clarke For For Management Elect Director Mary Alice McKenzie For For Management Elect Director William R. Sayre For For Management 2 Ratify Auditors For For Management 3 Approve Decrease in Size of Board For For Management 4 Declassify the Board of Directors None For Management CENTURY ALUMINUM COMPANY Ticker: CENX Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Logan W. Kruger For For Management Elect Director Willy R. Strothotte For For Management Elect Director Jarl Berntzen For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CERADYNE, INC. Ticker: CRDN Security ID: Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joel P. Moskowitz For For Management Elect Director Richard A. Alliegro For Withhold Management Elect Director Frank Edelstein For Withhold Management Elect Director Richard A. Kertson For For Management Elect Director William C. LaCourse For For Management Elect Director Milton L. Lohr For Withhold Management 2 Ratify Auditors For For Management CH ENERGY GROUP, INC. Ticker: CHG Security ID: 12541M102 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Manuel J. Iraola For For Management Elect Director E. Michel Kruse For For Management Elect Director Ernest R. Verebelyi For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management CHAMPION ENTERPRISES, INC. Ticker: CHB Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert W. Anestis For Withhold Management Elect Director Eric S. Belsky For Withhold Management Elect Director William C. Griffiths For For Management Elect Director Selwyn Isakow For For Management Elect Director G. Michael Lynch For For Management Elect Director Thomas A. Madden For For Management Elect Director Shirley D. Peterson For Withhold Management 2 Ratify Auditors For For Management CHARLOTTE RUSSE HOLDING, INC. Ticker: CHIC Security ID: 161048103 Meeting Date: APR 28, 2009 Meeting Type: Proxy Contest Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Michael J. Blitzer For For Management Elect Director Paul R. Del Rossi For For Management Elect Director Emilia Fabricant For For Management Elect Director John D. Goodman For For Management Elect Director Herbert J. Kleinberger For For Management Elect Director Leonard H. Mogil For For Management Elect Director Jennifer C. Salopek For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Allan W. Karp For None Shareholder Elect Director Hezy Shaked For None Shareholder Elect Director Gabriel Bitton For None Shareholder Management Nominee - Michael J. Blitzer For None Shareholder Management Nominee - Paul R. Del Rossi For None Shareholder Management Nominee - John D. Goodman For None Shareholder Management Nominee - Herbert J. For None Shareholder Kleinberger 2 Approve Omnibus Stock Plan For None Management 3 Ratify Auditors For None Management CHATTEM, INC. Ticker: CHTT Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert E. Bosworth For For Management Elect Director Gary D. Chazen For For Management Elect Director Joey B. Hogan For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CHECKPOINT SYSTEMS, INC. Ticker: CKP Security ID: 162825103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George Babich, Jr. For Against Management 2 Elect Director Alan R. Hirsig For Against Management 3 Elect Director Sally Pearson For Against Management 4 Elect Director Robert N. Wildrick For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management CHEMED CORP. Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 29, 2009 Meeting Type: Proxy Contest Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Kevin J. McNamara For For Management Elect Director Joel F. Gemunder For For Management Elect Director Patrick P. Grace For For Management Elect Director Thomas C. Hutton For For Management Elect Director Walter L. Krebs For For Management Elect Director Andrea R. Lindell For For Management Elect Director Ernest J. Mrozek For For Management Elect Director Thomas P. Rice For For Management Elect Director Donald E. Saunders For For Management Elect Director George J. Walsh For For Management Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Scott J. Cromie For None Shareholder Elect Director James Foy For None Shareholder Elect Director Clay B. Lifflander For None Shareholder Elect Director Peter A. Michel For None Shareholder Elect Director Carroll R. Wetzel For None Shareholder Management Nominee - Kevin J. McNamara For None Shareholder Management Nominee - Joel F. Gemunder For None Shareholder Management Nominee - Andrea R. Lindell For None Shareholder Management Nominee - Ernest J. Mrozek For None Shareholder Management Nominee - Thomas P. Rice For None Shareholder Management Nominee - Frank E. Wood For None Shareholder 2 Ratify Auditors For None Management CHRISTOPHER & BANKS CORP Ticker: CBK Security ID: 171046105 Meeting Date: JUL 30, 2008 Meeting Type: Annual Record Date: JUN 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry C. Barenbaum For For Management Elect Director Martin L. Bassett For For Management Elect Director Lorna E. Nagler For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder 6 Other Business For Against Management CIBER, INC. Ticker: CBR Security ID: 17163B102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul A. Jacobs For Withhold Management Elect Director Archibald J. McGill For Withhold Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management CIRCOR INTERNATIONAL, INC. Ticker: CIR Security ID: 17273K109 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David F. Dietz For For Management Elect Director Douglas M. Hayes For For Management Elect Director Thomas E. Naugle For For Management 2 Ratify Auditors For For Management CKE RESTAURANTS, INC. Ticker: CKR Security ID: 12561E105 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl L. Karcher For Against Management 2 Elect Director Jerold H. Rubinstein For Against Management 3 Elect Director Daniel E. Ponder, Jr. For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management CLARCOR, INC. Ticker: CLC Security ID: Meeting Date: MAR 23, 2009 Meeting Type: Annual Record Date: FEB 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Marc Adam For For Management Elect Director James W. Bradford, Jr. For For Management Elect Director James L. Packard For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CLEARWATER PAPER CORP Ticker: CLW Security ID: 18538R103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Boh A. Dickey For For Management 2 Elect Director Gordon L. Jones For For Management 3 Ratify Auditors For For Management CLECO CORPORATION Ticker: CNL Security ID: 12561W105 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Patrick Garrett For For Management Elect Director Elton R. King For For Management Elect Director Logan W. Kruger For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management COGNEX CORP. Ticker: CGNX Security ID: 192422103 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick A. Alias For Withhold Management Elect Director Robert J. Shillman For Withhold Management Elect Director Reuben Wasserman For Withhold Management COHU, INC. Ticker: COHU Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harry L. Casari For For Management Elect Director Harold Harrigian For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Daniel W. O Connor For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COLONIAL PROPERTIES TRUST Ticker: CLP Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Carl F. Bailey For For Management Elect Director M. Miller Gorrie For For Management Elect Director William M. Johnson For For Management Elect Director Glade M. Knight For For Management Elect Director James K. Lowder For For Management Elect Director Thomas H. Lowder For For Management Elect Director Herbert A. Meisler For For Management Elect Director Claude B. Nielsen For For Management Elect Director Harold W. Ripps For For Management Elect Director John W. Spiegel For For Management 2 Ratify Auditors For For Management COLUMBIA BANKING SYSTEM, INC. Ticker: COLB Security ID: 197236102 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Melanie J. Dressel For For Management Elect Director John P. Folsom For For Management Elect Director Frederick M. Goldberg For For Management Elect Director Thomas M. Hulbert For For Management Elect Director Thomas L. Matson For For Management Elect Director Daniel C. Regis For For Management Elect Director Donald H. Rodman For For Management Elect Director William T. Weyerhaeuser For For Management Elect Director James M. Will For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Other Business For Against Management COMMUNITY BANK SYSTEM, INC. Ticker: CBU Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Gibson, Jr. For For Management Elect Director David C. Patterson For For Management Elect Director Sally A. Steele For For Management Elect Director Mark E. Tryniski For For Management Elect Director James A. Wilson For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management COMPUTER PROGRAMS & SYSTEMS INC Ticker: CPSI Security ID: 205306103 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William R. Seifert , II For For Management Elect Director W. Austin Mulherin, III For For Management Elect Director John C. Johnson For For Management 2 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: Meeting Date: DEC 5, 2008 Meeting Type: Annual Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ira Kaplan For For Management Elect Director Gerard R. Nocita For For Management 2 Ratify Auditors For For Management CONCUR TECHNOLOGIES, INC. Ticker: CNQR Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. Steven Singh For For Management Elect Director Jeffrey T. Seely For For Management Elect Director Randall H. Talbot For For Management 2 Increase Authorized Common Stock For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management CONMED CORP. Ticker: CNMD Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eugene R. Corasanti For For Management Elect Director Joseph J. Corasanti For For Management Elect Director Bruce F. Daniels For For Management Elect Director Jo Ann Golden For For Management Elect Director Stephen M. Mandia For For Management Elect Director Stuart J. Schwartz For For Management Elect Director Mark E. Tryniski For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management CONSOLIDATED GRAPHICS, INC. Ticker: CGX Security ID: Meeting Date: AUG 7, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joe R. Davis For For Management Elect Director Hugh N. West For For Management 2 Approve Executive Incentive Bonus Plan For For Management COOPER COMPANIES, INC., THE Ticker: COO Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: FEB 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. Thomas Bender For For Management Elect Director Michael H. Kalkstein For For Management Elect Director Jody S. Lindell For For Management Elect Director Moses Marx For For Management Elect Director Donald Press For For Management Elect Director Steven Rosenberg For For Management Elect Director Allan E. Rubenstein For For Management Elect Director Robert S. Weiss For For Management Elect Director Stanley Zinberg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management CPI CORP. Ticker: CPY Security ID: Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: JUN 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James Abel For For Management Elect Director Peter Feld For For Management Elect Director Michael Koeneke For For Management Elect Director David Meyer For For Management Elect Director Turner White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CROCS, INC Ticker: CROX Security ID: Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Stephen Cannon For Withhold Management Elect Director Ronald L. Frasch For Withhold Management 2 Ratify Auditors For For Management CROSS COUNTRY HEALTHCARE, INC. Ticker: CCRN Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph A. Boshart For For Management Elect Director Emil Hensel For For Management Elect Director W. Larry Cash For For Management Elect Director C. Taylor Cole, Jr. For For Management Elect Director C. Dircks For For Management Elect Director Gale Fitzgerald For For Management Elect Director Joseph Trunfio For For Management 2 Ratify Auditors For For Management CRYOLIFE, INC. Ticker: CRY Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven G. Anderson For For Management Elect Director Thomas F. Ackerman For For Management Elect Director James S. Benson For For Management Elect Director Daniel J. Bevevino For For Management Elect Director John M. Cook For For Management Elect Director Ronald C. Elkins, M.D. For For Management Elect Director Ronald D. McCall, Esq. For For Management Elect Director Harvey Morgan For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter E. Kalan For For Management Elect Director Frank V. Sica For For Management Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management CTS CORP. Ticker: CTS Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter S. Catlow For For Management Elect Director Lawrence J. Ciancia For For Management Elect Director Thomas G. Cody For For Management Elect Director Patricia K. Collawn For For Management Elect Director Roger R. Hemminghaus For For Management Elect Director Michael A. Henning For For Management Elect Director Vinod M. Khilnani For For Management Elect Director Robert A. Profusek For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CUBIC CORP. Ticker: CUB Security ID: Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: DEC 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter J. Zable For For Management Elect Director Walter C. Zable For For Management Elect Director Bruce G. Blakley For For Management Elect Director William W. Boyle For For Management Elect Director Raymond L. DeKozan For For Management Elect Director Edwin A. Guiles For For Management Elect Director Raymond E. Peet For For Management Elect Director Dr. Robert S. Sullivan For For Management Elect Director Dr. John H. Warner, Jr. For For Management 2 Ratify Auditors For For Management CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth Bate For For Management Elect Director Nancy Hutson For For Management Elect Director Martin Soeters For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management CURTISS-WRIGHT CORP. Ticker: CW Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Martin R. Benante For For Management Elect Director S. Marce Fuller For For Management Elect Director Allen A. Kozinski For For Management Elect Director Carl G. Miller For For Management Elect Director William B. Mitchell For For Management Elect Director John R. Myers For For Management Elect Director John B. Nathman For For Management Elect Director William W. Sihler For For Management Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management CYBERONICS, INC. Ticker: CYBX Security ID: 23251P102 Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Guy C. Jackson For For Management Elect Director J.E. Laptewicz, Jr. For For Management Elect Director Daniel J. Moore For For Management Elect Director Hugh M. Morrison For For Management Elect Director Alfred J. Novak For For Management Elect Director Alan Olsen For For Management Elect Director A.L. Rosenthal For For Management Elect Director M.J. Strauss For For Management Elect Director Reese S. Terry, Jr. For For Management 2 Ratify Auditors For For Management CYBERSOURCE CORPORATION Ticker: CYBS Security ID: 23251J106 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert E. Donahue For For Management Elect Director John J. McDonnell, Jr. For For Management Elect Director William S. McKiernan For For Management Elect Director Steven P. Novak For For Management Elect Director Richard Scudellari For For Management Elect Director Kenneth R. Thornton For For Management Elect Director Carl F. Pascarella For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan CYMER, INC. Ticker: CYMI Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles J. Abbe For For Management Elect Director Robert P. Akins For For Management Elect Director Edward H. Braun For For Management Elect Director Michael R. Gaulke For For Management Elect Director William G. Oldham For For Management Elect Director Peter J. Simone For For Management Elect Director Young K. Sohn For For Management Elect Director Jon D. Tompkins For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORP. Ticker: CY Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T.J. Rodgers For For Management Elect Director W. Steve Albrecht For For Management Elect Director Eric A. Benhamou For For Management Elect Director Lloyd Carney For For Management Elect Director James R. Long For For Management Elect Director J. Daniel McCranie For For Management Elect Director Evert van de Ven For For Management 2 Ratify Auditors For For Management 3 Approve Repricing of Options For Against Management DAKTRONICS, INC. Ticker: DAKT Security ID: Meeting Date: AUG 27, 2008 Meeting Type: Annual Record Date: JUL 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Aelred J. Kurtenbach For For Management Elect Director Robert D. Dutcher For For Management Elect Director Nancy D. Frame For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DARLING INTERNATIONAL, INC. Ticker: DAR Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall C. Stuewe For For Management 2 Elect Director O. Thomas Albrecht For For Management 3 Elect Director C. Dean Carlson For For Management 4 Elect Director Marlyn Jorgensen For For Management 5 Elect Director John D. March For For Management 6 Elect Director Charles Macaluso For For Management 7 Elect Director Michael Urbut For For Management 8 Ratify Auditors For For Management DEALERTRACK HOLDINGS INC Ticker: TRAK Security ID: Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James Foy For For Management Elect Director Howard L. Tischler For For Management Elect Director James David Power III For For Management 2 Ratify Auditors For For Management 3 Approve Stock Option Exchange Program For For Management 4 Amend Omnibus Stock Plan For For Management DECKERS OUTDOOR CORP. Ticker: DECK Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Angel R. Martinez For For Management Elect Director Rex A. Licklider For For Management Elect Director John M. Gibbons For Withhold Management Elect Director John G. Perenchio For Withhold Management Elect Director Maureen Conners For Withhold Management Elect Director Tore Steen For For Management Elect Director Ruth M. Owades For For Management Elect Director Karyn O. Barsa For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management DELPHI FINANCIAL GROUP, INC. Ticker: DFG Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip R. O'Connor For For Management Elect Director Robert Rosenkranz For For Management Elect Director Donald A. Sherman For For Management Elect Director Kevin R. Brine For For Management Elect Director Edward A. Fox For For Management Elect Director Steven A. Hirsh For For Management Elect Director Harold F. Ilg For For Management Elect Director James M. Litvack For For Management Elect Director James N. Meehan For For Management Elect Director Robert M. Smith, Jr. For For Management Elect Director Robert F. Wright For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Stock Option Exchange Program For Against Management DELTIC TIMBER CORP. Ticker: DEL Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ray C. Dillon For For Management Elect Director Robert C. Nolan For For Management Elect Director Robert B. Tudor, III For For Management 2 Ratify Auditors For For Management DIAMOND FOODS, INC. Ticker: DMND Security ID: Meeting Date: JAN 28, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph P. Silveira For For Management Elect Director Laurence M. Baer For For Management Elect Director Michael J. Mendes For For Management 2 Ratify Auditors For For Management DIAMONDROCK HOSPITALITY COMPANY Ticker: DRH Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William W. McCarten For For Management Elect Director Daniel J. Altobello For For Management Elect Director Mark W. Brugger For For Management Elect Director W. Robert Grafton For For Management Elect Director Maureen L. McAvey For For Management Elect Director Gilbert T. Ray For For Management Elect Director John L. Williams For For Management 2 Ratify Auditors For For Management DIGI INTERNATIONAL INC. Ticker: DGII Security ID: Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth E. Millard For Withhold Management Elect Director William N. Priesmeyer For Withhold Management 2 Ratify Auditors For For Management DIME COMMUNITY BANCSHARES, INC. Ticker: DCOM Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael P. Devine For For Management Elect Director Anthony Bergamo For For Management Elect Director Fred P. Fehrenbach For For Management Elect Director Joseph J. Perry For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management DINEEQUITY, INC. Ticker: DIN Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H. Frederick Christie For For Management Elect Director Richard J. Dahl For For Management Elect Director Patrick W. Rose For For Management 2 Ratify Auditors For For Management DIODES INC. Ticker: DIOD Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C.H. Chen For For Management Elect Director Michael R. Giordano For For Management Elect Director L.P. Hsu For For Management Elect Director Keh-Shew Lu For For Management Elect Director Shing Mao For For Management Elect Director Raymond Soong For For Management Elect Director John M. Stich For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DIONEX CORP. Ticker: DNEX Security ID: Meeting Date: OCT 28, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Anderson For For Management Elect Director A. Blaine Bowman For For Management Elect Director Lukas Braunschweiler For For Management Elect Director Roderick McGeary For For Management Elect Director Riccardo Pigliucci For For Management Elect Director Michael W. Pope For For Management 2 Ratify Auditors For For Management DITECH NETWORKS INC Ticker: DITC Security ID: 25500T108 Meeting Date: SEP 12, 2008 Meeting Type: Annual Record Date: JUL 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mr. Gregory M. Avis For For Management Elect Director Mr. Francis A Dramis Jr For For Management Elect Director Mr. Edwin L. Harper For For Management 2 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: OCT 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David R. Jaffe For For Management Elect Director Klaus Eppler For For Management Elect Director Kate Buggeln For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Director/Officer Liability and For For Management Indemnification 4 Amend Certificate of Incorporation For For Management 5 Ratify Auditors For For Management DREW INDUSTRIES, INC. Ticker: DW Security ID: 26168L205 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward W. Rose, III For For Management Elect Director Leigh J. Abrams For For Management Elect Director Fredric M. Zinn For For Management Elect Director James F. Gero For For Management Elect Director Frederick B. Hegi, Jr. For For Management Elect Director David A. Reed For For Management Elect Director John B. Lowe. Jr. For For Management Elect Director Jason D. Lippert For For Management 2 Reduce Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Other Business For Against Management DRIL-QUIP, INC. Ticker: DRQ Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry E. Reimert For Withhold Management Elect Director Gary D. Smith For Withhold Management Elect Director L.H. Dick Robertson For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management DSP GROUP, INC. Ticker: DSPG Security ID: 23332B106 Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick Tanguy For For Management Elect Director Avigdor Willenz For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management E.W. SCRIPPS CO. (THE) Ticker: SSP Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger L. Ogden For For Management Elect Director J. Marvin Quin For For Management Elect Director Kim Williams For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peggy Cherng For Withhold Management Elect Director Rudolph I. Estrada For For Management Elect Director Julia S. Gouw For For Management Elect Director Andrew S. Kane For For Management Elect Director John Lee For For Management Elect Director Herman Y. Li For For Management Elect Director Jack C. Liu For Withhold Management Elect Director Dominic Ng For For Management Elect Director Keith W. Renken For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation EASTGROUP PROPERTIES, INC. Ticker: EGP Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D. Pike Aloian For For Management Elect Director H.c. Bailey, Jr. For For Management Elect Director Hayden C. Eaves, III For For Management Elect Director Fredric H. Gould For For Management Elect Director David H. Hoster II For For Management Elect Director Mary E. McCormick For For Management Elect Director David M. Osnos For For Management Elect Director Leland R. Speed For For Management 2 Ratify Auditors For For Management ECLIPSYS CORP. Ticker: ECLP Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Casey For For Management Elect Director Jay B. Pieper For Withhold Management 2 Ratify Auditors For For Management EHEALTH INC Ticker: EHTH Security ID: 28238P109 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary L. Lauer For For Management Elect Director Steven M. Cakebread For For Management Elect Director Jack L. Oliver, III For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management EL PASO ELECTRIC CO. Ticker: EE Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Harris For For Management Elect Director David W. Stevens For For Management Elect Director Stephen N. Wertheimer For For Management Elect Director Charles A. Yamarone For For Management 2 Ratify Auditors For For Management ELECTRO SCIENTIFIC INDUSTRIES, INC. Ticker: ESIO Security ID: Meeting Date: AUG 5, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry L. Harmon For For Management Elect Director Gerald F. Taylor For For Management Elect Director W. Arthur Porter For For Management Elect Director Edward C. Grady For For Management 2 Ratify Auditors For For Management EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank T. MacInnis For For Management Elect Director Stephen W. Bershad For For Management Elect Director David A.B. Brown For For Management Elect Director Larry J. Bump For For Management Elect Director Albert Fried, Jr. For For Management Elect Director Richard F. Hamm, Jr. For For Management Elect Director David H. Laidley For For Management Elect Director Jerry E. Ryan For For Management Elect Director Michael T. Yonker For For Management 2 Ratify Auditors For For Management EMS TECHNOLOGIES, INC. Ticker: ELMG Security ID: 26873N108 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hermann Buerger For Withhold Management Elect Director Paul B. Domorski For Withhold Management Elect Director Francis J. Erbrick For Withhold Management Elect Director John R. Kreick For Withhold Management Elect Director John B. Mowell For Withhold Management Elect Director Thomas W. O?Connell For Withhold Management Elect Director Bradford W. Parkinson For Withhold Management Elect Director Norman E. Thagard For Withhold Management Elect Director John L. Woodward, Jr. For Withhold Management 2 Ratify Auditors For For Management ENPRO INDUSTRIES, INC. Ticker: NPO Security ID: 29355X107 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William R. Holland For Withhold Management Elect Director Stephen E. Macadam For For Management Elect Director J.P. Bolduc For Withhold Management Elect Director Peter C. Browning For Withhold Management Elect Director Don DeFosset For Withhold Management Elect Director Gordon D. Harnett For Withhold Management Elect Director David L. Hauser For Withhold Management Elect Director Wilbur J. Prezzano, Jr. For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ENTERTAINMENT PROPERTIES TRUST Ticker: EPR Security ID: 29380T105 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack A. Newman, Jr. For For Management Elect Director James A. Olson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ENZO BIOCHEM, INC. Ticker: ENZ Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elazar Rabbani For For Management 2 Ratify Auditors For For Management EPICOR SOFTWARE CORPORATION Ticker: EPIC Security ID: 29426L108 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director L. George Klaus For For Management Elect Director Michael Kelly For Withhold Management Elect Director Robert H. Smith For Withhold Management Elect Director James T. Richardson For For Management Elect Director Michael L. Hackworth For Withhold Management Elect Director John M. Dillon For For Management Elect Director Richard H. Pickup For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management EPIQ SYSTEMS, INC. Ticker: EPIQ Security ID: 26882D109 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Tom W. Olofson For For Management Elect Director Christopher E. Olofson For For Management Elect Director W. Bryan Satterlee For For Management Elect Director Edward M. Connolly, Jr. For For Management Elect Director James A. Byrnes For For Management Elect Director Joel Pelofsky For For Management 2 Ratify Auditors For For Management ERESEARCH TECHNOLOGY, INC. Ticker: ERES Security ID: 29481V108 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. McKelvey For Withhold Management Elect Director Stephen M. Scheppmann For Withhold Management 2 Ratify Auditors For For Management ESTERLINE TECHNOLOGIES CORP. Ticker: ESL Security ID: Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Burns For For Management Elect Director Robert S. Cline For For Management Elect Director Jerry D. Leitman For For Management Elect Director Paul V. Haack For For Management 2 Ratify Auditors For For Management ETHAN ALLEN INTERIORS INC. Ticker: ETH Security ID: Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: SEP 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M. Farooq Kathwari For For Management Elect Director John P. Birkelund For For Management 2 Ratify Auditors For For Management EXAR CORPORATION Ticker: EXAR Security ID: Meeting Date: OCT 16, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pierre Guilbault For For Management Elect Director Brian Hilton For For Management Elect Director Richard L. Leza For For Management Elect Director Gary Meyers For For Management Elect Director Juan (Oscar) Rodriguez For For Management Elect Director Pedro P. Rodriguez For For Management 2 Ratify Auditors For For Management 3 Approve Stock Option Exchange Program For Against Management EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Spencer F. Kirk For For Management Elect Director Anthony Fanticola For Withhold Management Elect Director Hugh W. Horne For For Management Elect Director Joseph D. Margolis For For Management Elect Director Roger B. Porter For Withhold Management Elect Director K. Fred Skousen For Withhold Management Elect Director Kenneth M. Woolley For For Management 2 Ratify Auditors For For Management FAIRPOINT COMMUNICATIONS, INC Ticker: FRP Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patricia Garrison-Corbin For For Management Elect Director Eugene B. Johnson For For Management Elect Director Robert A. Kennedy For For Management 2 Ratify Auditors For For Management FARO TECHNOLOGIES, INC. Ticker: FARO Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Simon Raab For For Management Elect Director Andre Julien For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence A. Bock For For Management Elect Director Wilfred J. Corrigan For For Management Elect Director Don R. Kania For For Management Elect Director Thomas F. Kelly For For Management Elect Director William W. Lattin For For Management Elect Director Jan C. Lobbezoo For For Management Elect Director Gerhard H. Parker For For Management Elect Director James T. Richardson For For Management Elect Director Richard H. Wills For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management FINANCIAL FEDERAL CORP. Ticker: FIF Security ID: Meeting Date: DEC 9, 2008 Meeting Type: Annual Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence B. Fisher For For Management Elect Director Michael C. Palitz For For Management Elect Director Paul R. Sinsheimer For For Management Elect Director Leopold Swergold For For Management Elect Director H.E. Timanus, Jr. For For Management Elect Director Michael J. Zimmerman For For Management 2 Ratify Auditors For For Management FINISH LINE, INC., THE Ticker: FINL Security ID: Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan H. Cohen For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management FIRST BANCORP(PUERTO RICO) Ticker: FBP Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Luis M. Beauchamp For For Management 2 Elect Director Aurelio Aleman For For Management 3 Elect Director Jose Menendez-Cortada For For Management 4 Elect Director Jose Teixidor For Against Management 5 Elect Director Jorge L. Diaz For Against Management 6 Elect Director Jose L. Ferrer-Canals For For Management 7 Elect Director Sharee Ann For Against Management Umpierre-Catinchi 8 Elect Director Fernando Rodriguez-Amaro For For Management 9 Elect Director Hector M. Nevares For For Management 10 Elect Director: Frank Kolodziej For For Management 11 Elect Director Jose F. Rodriguez For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Ratify Auditors For For Management FIRST COMMONWEALTH FINANCIAL CORP. Ticker: FCF Security ID: Meeting Date: APR 20, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Newill For For Management Elect Director Robert J. Ventura For For Management Elect Director Laurie S. Singer For For Management 2 Approve Omnibus Stock Plan For For Management FIRST FINANCIAL BANCORP (OH) Ticker: FFBC Security ID: Meeting Date: DEC 11, 2008 Meeting Type: Special Record Date: OCT 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Preferred Stock For For Management 2 Adjourn Meeting For For Management FIRST FINANCIAL BANCORP (OH) Ticker: FFBC Security ID: Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Collar For For Management Elect Director Murph Knapke For For Management Elect Director William J. Kramer For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Increase Authorized Preferred Stock For Against Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management 7 Declassify the Board of Directors Against For Shareholder 8 Other Business For Against Management FIRST FINANCIAL BANKSHARES, INC. (TX) Ticker: FFIN Security ID: 32020R109 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Tucker S. Bridwell For For Management Elect Director Joseph E. Canon For For Management Elect Director Mac A. Coalson For For Management Elect Director David Copeland For For Management Elect Director F. Scott Dueser For For Management Elect Director Murray Edwards For For Management Elect Director Ron Giddiens For For Management Elect Director Derrell E. Johnson For For Management Elect Director Kade L. Matthews For For Management Elect Director Kenneth T. Murphy For For Management Elect Director Dian Graves Stai and For For Management Elect Director Johnny E. Trotter For For Management 2 Ratify Auditors For For Management FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Barbara A. Boigegrain For For Management 2 Elect Director Bruce S. Chelberg For For Management 3 Elect Director Joseph W. England For For Management 4 Elect Director Patrick J. McDonnell For For Management 5 Elect Director Robert P. O?Meara For For Management 6 Elect Director Thomas J. Schwartz For For Management 7 Elect Director Michael L. Scudder For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officer's Compensation FLAGSTAR BANCORP, INC. Ticker: FBC Security ID: Meeting Date: AUG 12, 2008 Meeting Type: Special Record Date: JUL 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management FLAGSTAR BANCORP, INC. Ticker: FBC Security ID: Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter N. Carter For For Management Elect Director James D. Coleman For Withhold Management Elect Director Gregory Eng For Withhold Management Elect Director Lesley Goldwasser For For Management Elect Director Mark T. Hammond For For Management Elect Director Jay J. Hansen For For Management Elect Director David J. Matlin For Withhold Management Elect Director Mark Patterson For For Management Elect Director B. Brian Tauber For For Management Elect Director David L. Treadwell For For Management 2 Increase Authorized Common Stock For For Management 3 Declassify the Board of Directors For For Management 4 Opt Out of State's Control Share For For Management Acquisition Law 5 Approve Conversion of Securities For For Management 6 Approve Conversion of Securities For For Management 7 Adopt Majority Voting for Uncontested For For Management Election of Directors 8 Reduce Supermajority Vote Requirement For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 11 Amend Omnibus Stock Plan For Against Management FLEETWOOD ENTERPRISES, INC. Ticker: FLE Security ID: Meeting Date: SEP 18, 2008 Meeting Type: Annual Record Date: JUL 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Loren K. Carroll For For Management Elect Director J. Michael Hagan For For Management Elect Director John T. Montford For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Conversion of Securities For For Management 4 Ratify Auditors For For Management 5 Adjourn Meeting For Against Management FORESTAR GROUP INC. Ticker: FOR Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William G. Currie For For Management Elect Director James A. Rubright For For Management Elect Director Louis R. Brill For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FORRESTER RESEARCH INC. Ticker: FORR Security ID: 346563109 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert M. Galford For For Management Elect Director Gretchen G. Teichgraeber For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Other Business For Against Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: 349853101 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce A. Campbell For For Management Elect Director C. Robert Campbell For For Management Elect Director Richard W. Hanselman For For Management Elect Director C. John Langley, Jr. For For Management Elect Director Tracy A. Leinbach For For Management Elect Director G. Michael Lynch For For Management Elect Director Ray A. Mundy For For Management Elect Director Gary L. Paxton For For Management 2 Ratify Auditors For For Management FOSSIL, INC. Ticker: FOSL Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kosta N. Kartsotis For For Management Elect Director James E. Skinner For For Management Elect Director Michael Steinberg For For Management 2 Ratify Auditors For For Management FRANKLIN STREET PROPERTIES CORP. Ticker: FSP Security ID: 35471R106 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John N. Burke For For Management Elect Director Barbara J. Fournier For For Management Elect Director Barry Silverstein For For Management FREDS, INC. Ticker: FRED Security ID: Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: MAY 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Hayes For Withhold Management Elect Director John R. Eisenman For Withhold Management Elect Director Roger T. Knox For Withhold Management Elect Director Thomas H. Tashjian For Withhold Management Elect Director B. Mary McNabb For Withhold Management Elect Director Michael T. McMillan For Withhold Management Elect Director Bruce A. Efird For Withhold Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors FRONTIER FINANCIAL CORP. Ticker: FTBK Security ID: 35907K105 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John J. Dickson For For Management Elect Director Lucy DeYoung For For Management Elect Director Edward C. Rubatino For For Management 2 Ratify Auditors For For Management G&K SERVICES, INC. Ticker: GKSR Security ID: Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lynn Crump-Caine For For Management Elect Director J. Patrick Doyle For Withhold Management Elect Director M. Lenny Pippin For For Management 2 Ratify Auditors For For Management GARDNER DENVER, INC. Ticker: GDI Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry L. Pennypacker For For Management Elect Director Richard L. Thompson For For Management 2 Ratify Auditors For For Management GENCORP INC. Ticker: GY Security ID: 368682100 Meeting Date: MAR 25, 2009 Meeting Type: Annual Record Date: JAN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas A. Corcoran For For Management Elect Director James R. Henderson For For Management Elect Director Warren G. Lichtenstein For For Management Elect Director David A. Lorber For For Management Elect Director James H. Perry For For Management Elect Director Martin Turchin For For Management Elect Director Robert C. Woods For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management GENERAL COMMUNICATION, INC. Ticker: GNCMA Security ID: Meeting Date: JUN 29, 2009 Meeting Type: Annual Record Date: MAY 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen M. Brett For For Management Elect Director Ronald A. Duncan For For Management Elect Director Stephen R. Mooney For Withhold Management Elect Director Mark W. Kroloff For For Management 2 Approve Stock Option Exchange Program For Against Management GENESCO INC. Ticker: GCO Security ID: Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James S. Beard For For Management Elect Director Leonard L. Berry For For Management Elect Director William F. Blaufuss, Jr For For Management Elect Director James W. Bradford For For Management Elect Director Robert V. Dale For For Management Elect Director Robert J. Dennis For For Management Elect Director Matthew C. Diamond For For Management Elect Director Marty G. Dickens For For Management Elect Director Ben T. Harris For For Management Elect Director Kathleen Mason For For Management Elect Director Hal N. Pennington For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management GENTIVA HEALTH SERVICES, INC. Ticker: GTIV Security ID: 37247A102 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Victor F. Ganzi For For Management Elect Director Ronald A. Malone For For Management Elect Director Stuart Olsten For For Management Elect Director Tony Strange For For Management Elect Director Raymond S. Troubh For For Management Elect Director Rodney D. Windley For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GEO GROUP, INC., THE Ticker: GEO Security ID: 36159R103 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wayne H. Calabrese For For Management Elect Director Norman A. Carlson For For Management Elect Director Anne N. Foreman For For Management Elect Director Richard H. Glanton For For Management Elect Director John M. Palms For For Management Elect Director John M. Perzel For For Management Elect Director George C. Zoley For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against Against Shareholder GERBER SCIENTIFIC, INC. Ticker: GRB Security ID: Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: AUG 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald P. Aiken For For Management Elect Director Marc T. Giles For For Management Elect Director Edward G. Jepsen For For Management Elect Director Randall D. Ledford For For Management Elect Director John R. Lord For For Management Elect Director Carole F. St. Mark For For Management Elect Director W. Jerry Vereen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GEVITY HR INC Ticker: GVHR Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Special Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management GIBRALTAR INDUSTRIES INC Ticker: ROCK Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David N. Campbell For For Management Elect Director Robert E. Sadler, Jr. For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GLACIER BANCORP, INC. Ticker: GBCI Security ID: 37637Q105 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Blodnick For For Management Elect Director James M. English For Withhold Management Elect Director Allen J. Fetscher For Withhold Management Elect Director Dallas I. Herron For Withhold Management Elect Director Jon W. Hippler For For Management Elect Director Craig A. Langel For Withhold Management Elect Director L. Peter Larson For Withhold Management Elect Director Douglas J. McBride For Withhold Management Elect Director John W. Murdoch For Withhold Management Elect Director Everit A. Sliter For Withhold Management GREAT ATLANTIC & PACIFIC TEA CO., INC. (THE) Ticker: GAP Security ID: 390064103 Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: MAY 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.D. Barline For For Management Elect Director J.J. Boeckel For For Management Elect Director B. Gaunt For For Management Elect Director A. Guldin For For Management Elect Director C.W.E. Haub For For Management Elect Director D. Kourkoumelis For For Management Elect Director E. Lewis For For Management Elect Director G. Mays For For Management Elect Director M.B. Tart-Bezer For For Management GREATBATCH, INC. Ticker: GB Security ID: 39153L106 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pamela G. Bailey For For Management Elect Director Michael Dinkins For For Management Elect Director Thomas J. Hook For For Management Elect Director Kevin C. Melia For For Management Elect Director Dr. Joseph A. Miller, For For Management Jr. Elect Director Bill R. Sanford For For Management Elect Director Peter H. Soderberg For For Management Elect Director William B. Summers, Jr. For For Management Elect Director John P. Wareham For For Management Elect Director Dr. Helena S. Wisniewski For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William D. Davis For For Management Elect Director Jules A. del Vecchio For For Management Elect Director Robert P. Stiller For For Management 2 Ratify Auditors For For Management GREENHILL & CO., INC. Ticker: GHL Security ID: 395259104 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert F. Greenhill For For Management Elect Director Scott L. Bok For For Management Elect Director Simon A. Borrows For For Management Elect Director John C. Danforth For For Management Elect Director Steven F. Goldstone For For Management Elect Director Stephen L. Key For For Management Elect Director Robert T. Blakely For For Management 2 Ratify Auditors For For Management GROUP 1 AUTOMOTIVE INC. Ticker: GPI Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Earl J. Hesterberg For For Management Elect Director Beryl Raff For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management GUARANTY FINANCIAL GROUP INC. Ticker: GFG Security ID: 40108N106 Meeting Date: SEP 29, 2008 Meeting Type: Special Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management GULF ISLAND FABRICATION, INC. Ticker: GIFI Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alden J. Laborde For Withhold Management Elect Director Kerry J. Chauvin For Withhold Management GYMBOREE CORP., THE Ticker: GYMB Security ID: Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Matthew K. McCauley For For Management Elect Director Gary M. Heil For For Management 2 Ratify Auditors For For Management H.B. FULLER CO. Ticker: FUL Security ID: Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Juliana L. Chugg For For Management Elect Director Richard L. Marcantonio For For Management Elect Director Alfredo L. Rovira For For Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Omnibus For Against Management Stock Plan HAEMONETICS CORP. Ticker: HAE Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lawrence C. Best For For Management Elect Director Richard M. Meelia For For Management Elect Director Ronald L. Merriman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HAIN CELESTIAL GROUP, INC., THE Ticker: HAIN Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irwin D. Simon For For Management Elect Director Barry J. Alperin For For Management Elect Director Richard C. Berke For For Management Elect Director Beth L. Bronner For For Management Elect Director Jack Futterman For For Management Elect Director Daniel R. Glickman For For Management Elect Director Marina Hahn For For Management Elect Director Andrew R. Heyer For For Management Elect Director Roger Meltzer For For Management Elect Director Lewis D. Schiliro For For Management Elect Director Lawrence S. Zilavy For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Reincorporate in Another State Against Against Shareholder [Delaware to North Dakota] 6 Ratify Auditors For For Management HANCOCK HOLDING CO. Ticker: HBHC Security ID: Meeting Date: MAR 26, 2009 Meeting Type: Annual Record Date: FEB 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alton G. Bankston For For Management Elect Director John M. Hairston For For Management Elect Director James H. Horne For For Management Elect Director Christine L. Pickering For For Management Elect Director George A. Schloegel For For Management 2 Ratify Auditors For For Management HANMI FINANCIAL CORPORATION Ticker: HAFC Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director I Joon Ahn For For Management Elect Director Joon Hyung Lee For For Management Elect Director Joseph K. Rho For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management HARMONIC INC. Ticker: HLIT Security ID: 413160102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick J. Harshman For For Management Elect Director Harold Covert For For Management Elect Director Patrick Gallagher For For Management Elect Director E. Floyd Kvamme For For Management Elect Director Anthony J. Ley For For Management Elect Director William F. Reddersen For For Management Elect Director Lewis Solomon For For Management Elect Director David R. Van Valkenburg For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management HAVERTY FURNITURE COMPANIES, INC. Ticker: HVT Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clarence H. Ridley For For Management Elect Director John T. Glover For For Management Elect Director Rawson Haverty, Jr. For For Management Elect Director L. Phillip Humann For For Management Elect Director Mylle H. Mangum For For Management Elect Director Frank S. McGaughey, III For For Management Elect Director Clarence H. Smith For For Management Elect Director Al Trujillo For For Management Elect Director Terence F. McGuirk For For Management Elect Director Vicki R. Palmer For For Management Elect Director Fred L. Schuermann For For Management 2 Ratify Auditors For For Management HEADWATERS INCORPORATED Ticker: HW Security ID: 42210P102 Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Blake O. Fisher, Jr. For For Management Elect Director James A. Herickhoff For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HEALTHCARE SERVICES GROUP, INC. Ticker: HCSG Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. McCartney For For Management Elect Director Joseph F. McCartney For For Management Elect Director Robert L. Frome For For Management Elect Director Thomas A. Cook For For Management Elect Director Robert J. Moss For For Management Elect Director John M. Briggs For For Management Elect Director Dino D. Ottaviano For For Management 2 Ratify Auditors For For Management HEALTHSPRING INC Ticker: HS Security ID: 42224N101 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce M. Fried For For Management Elect Director Herbert A. Fritch For For Management Elect Director Joseph P. Nolan For For Management 2 Ratify Auditors For For Management HEALTHWAYS, INC. Ticker: HWAY Security ID: Meeting Date: JAN 29, 2009 Meeting Type: Annual Record Date: DEC 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jay C. Bisgard For Withhold Management Elect Director Mary Jane England For Withhold Management Elect Director John A. Wickens For For Management 2 Ratify Auditors For For Management HEARTLAND EXPRESS, INC. Ticker: HTLD Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Russell A. Gerdin For For Management Elect Director Michael J. Gerdin For For Management Elect Director Richard O. Jacobson For For Management Elect Director Dr. Benjamin J. Allen For For Management Elect Director Lawrence D. Crouse For For Management Elect Director James G. Pratt For For Management 2 Ratify Auditors For For Management HEIDRICK & STRUGGLES INTERNATIONAL, INC. Ticker: HSII Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary E. Knell For For Management Elect Director Jill Kanin-lovers For For Management 2 Ratify Auditors For For Management HIBBETT SPORTS, INC. Ticker: HIBB Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Terrance G. Finley For For Management Elect Director Alton E. Yother For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management HILB ROGAL & HOBBS CO Ticker: HRH Security ID: Meeting Date: SEP 29, 2008 Meeting Type: Special Record Date: AUG 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management HILLENBRAND, INC. Ticker: HI Security ID: 431571108 Meeting Date: FEB 11, 2009 Meeting Type: Annual Record Date: DEC 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William J. Cernugel For For Management Elect Director Eduardo R. Menasce For For Management Elect Director Stuart A. Taylor, II For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management HITTITE MICROWAVE CORPORATION Ticker: HITT Security ID: 43365Y104 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen G. Daly For For Management Elect Director Ernest L. Godshalk For For Management Elect Director Rick D. Hess For For Management Elect Director Adrienne M. Markham For For Management Elect Director Brian P. McAloon For For Management Elect Director Cosmo S. Trapani For For Management Elect Director Franklin Weigold For For Management 2 Ratify Auditors For For Management HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUN 12, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Miller, III For For Management Elect Director William W. Neal For For Management Elect Director Ellen A. Rudnick For For Management Elect Director Michael A. Stocker For For Management Elect Director Richard H. Stowe For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HOLLY CORP. Ticker: HOC Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director B.P. Berry For For Management Elect Director M.P. Clifton For For Management Elect Director L.E. Echols For For Management Elect Director M.R. Hickerson For For Management Elect Director T.K. Matthews, II For For Management Elect Director R.G. McKenzie For For Management Elect Director J.P. Reid For For Management Elect Director P.T. Stoffel For For Management 2 Ratify Auditors For For Management HOME BANCSHARES, INC. Ticker: HOMB Security ID: Meeting Date: JAN 9, 2009 Meeting Type: Special Record Date: NOV 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Terms of Preferred Stock For Against Management HOME BANCSHARES, INC. Ticker: HOMB Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Allison For For Management Elect Director Ron W. Strother For For Management Elect Director C. Randall Sims For For Management Elect Director Robert H. Adcock, Jr. For For Management Elect Director Richard H. Ashley For For Management Elect Director Dale A. Bruns For For Management Elect Director Richard A. Buckheim For For Management Elect Director S. Gene Cauley For For Management Elect Director Jack E. Engelkes For For Management Elect Director James G. Hinkle For For Management Elect Director Alex R. Lieblong For For Management Elect Director William G. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation HOME PROPERTIES INC Ticker: HME Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen R. Blank For For Management Elect Director Josh E. Fidler For For Management Elect Director Alan L. Gosule For For Management Elect Director Leonard F. Helbig, III For For Management Elect Director Norman P. Leenhouts For For Management Elect Director Nelson B. Leenhouts For For Management Elect Director Edward J. Pettinella For For Management Elect Director Clifford W. Smith, Jr. For For Management Elect Director Paul L. Smith For For Management Elect Director Amy L. Tait For For Management 2 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry D. Hornbeck For For Management Elect Director Steven W. Krablin For Withhold Management Elect Director David A. Trice For Withhold Management 2 Ratify Auditors For For Management HOT TOPIC, INC. Ticker: HOTT Security ID: Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Evelyn D'An For For Management Elect Director Lisa M. Harper For For Management Elect Director W. Scott Hedrick For For Management Elect Director Elizabeth McLaughlin For For Management Elect Director Bruce Quinnell For For Management Elect Director Andrew Schuon For For Management Elect Director Thomas G. Vellios For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HSN, INC. Ticker: HSNI Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory R. Blatt For Withhold Management Elect Director Michael C. Boyd For Withhold Management Elect Director P. Bousquet-Chavanne For Withhold Management Elect Director William Costello For Withhold Management Elect Director James M. Follo For Withhold Management Elect Director Mindy Grossman For Withhold Management Elect Director Stephanie Kugelman For Withhold Management Elect Director Arthur C. Martinez For Withhold Management Elect Director Thomas J. McInerney For Withhold Management Elect Director John B. Morse, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management HUB GROUP, INC. Ticker: HUBG Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David P. Yeager For For Management Elect Director Mark A. Yeager For For Management Elect Director Gary D. Eppen For For Management Elect Director Charles R. Reaves For For Management Elect Director Martin P. Slark For For Management HUTCHINSON TECHNOLOGY INCORPORATED Ticker: HTCH Security ID: Meeting Date: JAN 28, 2009 Meeting Type: Annual Record Date: DEC 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Thomas Brunberg For For Management Elect Director Archibald Cox, Jr. For For Management Elect Director Wayne M. Fortun For For Management Elect Director Jeffrey W. Green For For Management Elect Director Gary D. Henley For For Management Elect Director Russell Huffer For For Management Elect Director William T. Monahan For For Management Elect Director Richard B. Solum For For Management Elect Director Thomas R. Verhage For For Management 2 Ratify Auditors For For Management ICU MEDICAL, INC. Ticker: ICUI Security ID: 44930G107 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack W. Brown For For Management Elect Director Richard H. Sherman, M.D. For For Management 2 Ratify Auditors For For Management II-VI INC. Ticker: IIVI Security ID: Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Carl J. Johnson For For Management Elect Director Thomas E. Mistler For For Management Elect Director Joseph J. Corasanti For For Management 2 Ratify Auditors For For Management IMMUCOR, INC. Ticker: BLUD Security ID: Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James F. Clouser For For Management Elect Director G. De Chirico For For Management Elect Director Ralph A. Eatz For For Management Elect Director Jack Goldstein For For Management Elect Director Hiroshi Hoketsu For For Management Elect Director Paul V. Holland For For Management Elect Director Ronny B. Lancaster For For Management Elect Director Chris E. Perkins For For Management Elect Director Joseph E. Rosen For For Management 2 Ratify Auditors For For Management INDEPENDENT BANK CORP. Ticker: INDB Security ID: Meeting Date: FEB 13, 2009 Meeting Type: Special Record Date: JAN 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management INDEPENDENT BANK CORP. (MA) Ticker: INDB Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard S. Anderson For For Management Elect Director Kevin J. Jones For Withhold Management Elect Director Donna A. Lopolito For For Management Elect Director Richard H. Sgarzi For Withhold Management Elect Director Thomas J. Teuten For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officer's Compensation INDEPENDENT BANK CORP. (MI) Ticker: IBCP Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Hetzler For For Management Elect Director Michael M. Magee, Jr. For For Management Elect Director James E. McCarty For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INFINITY PROPERTY AND CASUALTY CORP. Ticker: IPCC Security ID: 45665Q103 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.T. Alvarez Canida For For Management Elect Director Jorge G. Castro For For Management Elect Director James R. Gober For For Management Elect Director Harold E. Layman For For Management Elect Director Drayton Nabers, Jr. For For Management Elect Director Samuel J. Simon For For Management Elect Director Roger Smith For For Management Elect Director William Stancil Starnes For For Management Elect Director Gregory C. Thomas For For Management Elect Director Samuel J. Weinhoff For For Management 2 Ratify Auditors For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David W. Pidwell For For Management Elect Director Sohaib Abbasi For For Management Elect Director Geoffrey W. Squire For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management INFOSPACE INC. Ticker: INSP Security ID: 45678T201 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John E. Cunningham, IV For For Management Elect Director Lewis M. Taffer For Withhold Management Elect Director William J. Ruckelshaus For For Management 2 Approve Securities Transfer For For Management Restrictions 3 Ratify Auditors For For Management INLAND REAL ESTATE CORPORATION Ticker: IRC Security ID: Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas P. D'Arcy For For Management Elect Director Daniel L. Goodwin For For Management Elect Director Joel G. Herter For For Management Elect Director Heidi N. Lawton For For Management Elect Director Thomas H. McAuley For For Management Elect Director Thomas R. McWilliams For For Management Elect Director Joel D. Simmons For For Management 2 Ratify Auditors For For Management INSIGHT ENTERPRISES, INC. Ticker: NSIT Security ID: 45765U103 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAY 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy A. Crown For For Management Elect Director Anthony A. Ibarguen For For Management Elect Director Kathleen S. Pushor For For Management 2 Ratify Auditors For For Management INSITUFORM TECHNOLOGIES, INC. Ticker: INSU Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Joseph Burgess For For Management 2 Elect Director Stephen P. Cortinovis For For Management 3 Elect Director Stephanie A. Cuskley For For Management 4 Elect Director John P. Dubinsky For For Management 5 Elect Director Juanita H. Hinshaw For For Management 6 Elect Director Alfred L. Woods For For Management 7 Approve Omnibus Stock Plan For For Management 8 Ratify Auditors For For Management INTEGRA LIFESCIENCES HOLDINGS CORP. Ticker: IART Security ID: Meeting Date: JUL 9, 2008 Meeting Type: Annual Record Date: MAY 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Keith Bradley For For Management 3 Elect Director Richard E. Caruso For For Management 4 Elect Director Stuart M. Essig For For Management 5 Elect Director Neal Moszkowski For For Management 6 Elect Director Christian S. Schade For For Management 7 Elect Director James M. Sullivan For For Management 8 Elect Director Anne M. VanLent For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For For Management 11 Amend Omnibus Stock Plan For Against Management INTEGRA LIFESCIENCES HOLDINGS CORP. Ticker: IART Security ID: 457985208 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Keith Bradley For For Management 3 Elect Director Richard E. Caruso For For Management 4 Elect Director Stuart M. Essig For For Management 5 Elect Director Neal Moszkowski For For Management 6 Elect Director Raymond G. Murphy For For Management 7 Elect Director Christian S. Schade For For Management 8 Elect Director James M. Sullivan For For Management 9 Elect Director Anne M. Vanlent For For Management 10 Ratify Auditors For For Management INTEGRAL SYSTEMS, INC. Ticker: ISYS Security ID: 45810H107 Meeting Date: FEB 26, 2009 Meeting Type: Annual Record Date: DEC 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John M. Albertine For For Management Elect Director James B. Armor, Jr. For For Management Elect Director Alan W. Baldwin For For Management Elect Director Paul G. Casner, Jr. For For Management Elect Director John B. Higginbotham For For Management Elect Director William F. Leimkuhler For For Management Elect Director R. Doss McComas For For Management 2 Ratify Auditors For For Management 3 Eliminate Supermajority Vote For For Management Requirement 4 Amend Charter to Update Provisions For For Management INTERFACE, INC. Ticker: IFSIA Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dianne Dillon-Ridgley For Withhold Management Elect Director Dr. June M. Henton For Withhold Management Elect Director Christopher G. Kennedy For Withhold Management Elect Director K. David Kohler For Withhold Management Elect Director Thomas R. Oliver For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management INTERMEC INC Ticker: IN Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Patrick J. Byrne For For Management 2 Elect Director Eric J. Draut For For Management 3 Elect Director Gregory K. Hinckley For For Management 4 Elect Director Lydia H. Kennard For For Management 5 Elect Director Allen J. Lauer For For Management 6 Elect Director Stephen P. Reynolds For For Management 7 Elect Director Steven B. Sample For For Management 8 Elect Director Oren G. Shaffer For For Management 9 Elect Director Larry D. Yost For For Management 10 Ratify Auditors For For Management INTERVAL LEISURE GROUP, INC. Ticker: IILG Security ID: 46113M108 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Craig M. Nash For For Management Elect Director Gregory R. Blatt For For Management Elect Director David Flowers For For Management Elect Director Gary S. Howard For For Management Elect Director Lewis J. Korman For For Management Elect Director Thomas J. Kuhn For For Management Elect Director Thomas J. McInerney For For Management Elect Director Thomas P. Murphy, Jr. For Withhold Management Elect Director Avy H. Stein For Withhold Management 2 Ratify Auditors For For Management INTERWOVEN, INC. Ticker: IWOV Security ID: 46114T508 Meeting Date: MAR 11, 2009 Meeting Type: Special Record Date: FEB 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management INTEVAC, INC. Ticker: IVAC Security ID: 461148108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Norman H. Pond For For Management Elect Director Kevin Fairbairn For For Management Elect Director David S. Dury For For Management Elect Director Stanley J. Hill For For Management Elect Director Robert Lemos For For Management Elect Director Ping Yang For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management INVACARE CORP. Ticker: IVC Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James C. Boland For Withhold Management Elect Director Gerald B. Blouch For Withhold Management Elect Director William M. Weber For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Code of Regulation to Adopt For For Management Director Resignation Policy 4 Adopt Nomination Procedures for the For For Management Board 5 Permit Amendments to the Code of For For Management Regulations by the Board of Directors to the Extent Permitted by Ohio Law 6 Ratify Auditors For For Management 7 Require a Majority Vote for the Against For Shareholder Election of Directors INVENTIV HEALTH, INC. Ticker: VTIV Security ID: 46122E105 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eran Broshy For For Management Elect Director R. Blane Walter For For Management Elect Director Terrell G. Herring For For Management Elect Director Mark E. Jennings For For Management Elect Director Per G.H. Lofberg For For Management Elect Director A. Clayton Perfall For For Management Elect Director Craig Saxton, M.D. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. William Burdett For For Management Elect Director Christopher V. Dodds For For Management Elect Director Robert C. Gasser For For Management Elect Director Timothy L. Jones For For Management Elect Director Robert L. King For For Management Elect Director Kevin J.P. O'Hara For For Management Elect Director Maureen O'Hara For For Management Elect Director Brian J. Steck For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For Against Management ION GEOPHYSICAL CORP. Ticker: IO Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Theodore H. Elliott, Jr. For Withhold Management Elect Director James M. Lapeyre For Withhold Management Elect Director G. Thomas Marsh For Withhold Management 2 Approve Repricing of Options For Against Management 3 Approve Reverse Stock Split For Against Management 4 Ratify Auditors For For Management IOWA TELECOMMUNICATIONS SERVICES, INC. Ticker: IWA Security ID: Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth R. Cole For For Management Elect Director Norman C. Frost For For Management Elect Director Kendrik E. Packer For For Management 2 Ratify Auditors For For Management IRWIN FINANCIAL CORP. Ticker: IFC Security ID: Meeting Date: NOV 3, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management 2 Approve Conversion of Securities For Against Management IRWIN FINANCIAL CORP. Ticker: IFC Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David W. Goodrich For For Management Elect Director Brenda J. Lauderback For For Management Elect Director John C. McGinty, Jr. For For Management Elect Director Marita Zuraitis For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ITRON, INC. Ticker: ITRI Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael B. Bracy For For Management 2 Elect Director Kirby A. Dyess For For Management 3 Elect Director Graham M. Wilson For For Management 4 Ratify Auditors For For Management J & J SNACK FOODS CORP. Ticker: JJSF Security ID: Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard M. Lodish For For Management J2 GLOBAL COMMUNICATIONS, INC. Ticker: JCOM Security ID: 46626E205 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elector Director Douglas Y. Bech For For Management Elect Director Robert J. Cresci For For Management Elect Director W. Brian Kretzmer For For Management Elect Director Richard S. Ressler For For Management Elect Director John F. Rieley For For Management Elect Director Stephen Ross For For Management Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management JACK IN THE BOX INC. Ticker: JACK Security ID: Meeting Date: FEB 13, 2009 Meeting Type: Annual Record Date: DEC 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael E. Alpert For For Management Elect Director David L. Goebel For For Management Elect Director Anne B. Gust For For Management Elect Director Murray H. Hutchison For For Management Elect Director Linda A. Lang For For Management Elect Director Michael W. Murphy For For Management Elect Director David M. Tehle For For Management Elect Director Winifred M. Webb For For Management 2 Ratify Auditors For For Management JAKKS PACIFIC, INC. Ticker: JAKK Security ID: 47012E106 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack Friedman For For Management Elect Director Stephen G. Berman For For Management Elect Director Dan Almagor For For Management Elect Director David C. Blatte For For Management Elect Director Robert E. Glick For For Management Elect Director Michael G. Miller For For Management Elect Director Murray L. Skala For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Other Business For Against Management JDA SOFTWARE GROUP, INC. Ticker: JDAS Security ID: 46612K108 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Michael Gullard For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management JO-ANN STORES, INC. Ticker: JAS Security ID: 47758P307 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott Cowen For For Management Elect Director Joseph DePinto For For Management Elect Director Ira Gumberg For For Management Elect Director Patricia Morrison For For Management Elect Director Frank Newman For For Management Elect Director David Perdue For For Management Elect Director Beryl Raff For For Management Elect Director Alan Rosskamm For For Management Elect Director Tracey Travis For For Management Elect Director Darrell Webb For For Management 2 Ratify Auditors For For Management JOHN BEAN TECHNOLOGIES CORP Ticker: JBT Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Maury Devine For Withhold Management Elect Director James M. Ringler For Withhold Management JOS. A. BANK CLOTHIERS, INC. Ticker: JOSB Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew A. Giordano For For Management Elect Director William E. Herron For For Management Elect Director Henry Homes, III For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management K-SWISS, INC. Ticker: KSWS Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen Fine For For Management Elect Director Mark Louie For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management KAMAN CORP. Ticker: KAMN Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. Reeves Callaway III For For Management Elect Director Karen M. Garrison For For Management Elect Director A. William Higgins For For Management 2 Ratify Auditors For For Management KAYDON CORP. Ticker: KDN Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Alexander For Withhold Management Elect Director David A. Brandon For Withhold Management Elect Director Patrick P. Coyne For For Management Elect Director William K. Gerber For For Management Elect Director Timothy J. O'Donovan For For Management Elect Director James O'Leary For For Management Elect Director Thomas C. Sullivan For Withhold Management 2 Ratify Auditors For For Management KEITHLEY INSTRUMENTS, INC. Ticker: KEI Security ID: Meeting Date: FEB 7, 2009 Meeting Type: Annual Record Date: DEC 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph P. Keithley For For Management Elect Director Brian R. Bachman For For Management Elect Director James B. Griswold For For Management Elect Director Leon J. Hendrix, Jr. For For Management Elect Director Brian J. Jackman For For Management Elect Director Dr. N. Mohan Reddy For For Management Elect Director Thomas A. Saponas For For Management Elect Director Barbara V. Scherer For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management KENDLE INTERNATIONAL, INC. Ticker: KNDL Security ID: 48880L107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Candace Kendle For For Management Elect Director Christopher C. Bergen For For Management Elect Director Robert R. Buck For For Management Elect Director G. Steven Geis For For Management Elect Director Donald C. Harrison For For Management Elect Director Timothy E. Johnson For For Management Elect Director Timothy M. Mooney For For Management Elect Director Frederick A. Russ For For Management 2 Ratify Auditors For For Management 3 Permit Board to Amend Bylaws Without For For Management Shareholder Consent KENSEY NASH CORP. Ticker: KNSY Security ID: 490057106 Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: OCT 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas G. Evans, P.E. For For Management Elect Director C.M. Evarts, M.D. For For Management Elect Director Walter R. Maupay, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KILROY REALTY CORP. Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management Elect Director John B. Kilroy, Sr. For For Management Elect Director John B. Kilroy, Jr. For For Management Elect Director Edward F. Brennan For For Management Elect Director William P. Dickey For For Management Elect Director Scott S. Ingraham For For Management Elect Director Dale F. Kinsella For For Management 3 Amend Omnibus Stock Plan For For Management KIRBY CORP. Ticker: KEX Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bob G. Gower For For Management Elect Director Monte J. Miller For For Management Elect Director Joseph H. Pyne For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management KITE REALTY GROUP TRUST Ticker: KRG Security ID: 49803T102 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Kite For For Management Elect Director William E. Bindley For For Management Elect Director Richard A. Cosier For For Management Elect Director Eugene Golub For For Management Elect Director Gerald L. Moss For For Management Elect Director Michael L. Smith For Withhold Management Elect Director Darell E. Zink, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary J. Knight For For Management Elect Director G.D. Madden For For Management Elect Director Kathryn L. Munro For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Approve Stock Option Exchange Program For Against Management 5 Ratify Auditors For For Management KNOT, INC., THE Ticker: KNOT Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ira Carlin For For Management Elect Director Eileen Naughton For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management KOPIN CORP. Ticker: KOPN Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John C.C. Fan For For Management Elect Director James K. Brewington For For Management Elect Director David E. Brook For For Management Elect Director Andrew H. Chapman For For Management Elect Director Morton Collins For For Management Elect Director Chi Chia Hsieh For For Management Elect Director Michael J. Landine For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KULICKE & SOFFA INDUSTRIES, INC. Ticker: KLIC Security ID: Meeting Date: FEB 10, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Garrett E. Pierce For For Management Elect Director C. William Zadel For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LA-Z-BOY INC. Ticker: LZB Security ID: Meeting Date: AUG 20, 2008 Meeting Type: Annual Record Date: JUN 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kurt L. Darrow For For Management Elect Director James W. Johnston For For Management Elect Director H. George Levy For For Management Elect Director W. Alan McCollough For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 5 Declassify the Board of Directors Against For Shareholder LABRANCHE & CO INC. Ticker: LAB Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George M.L. LaBranche, For For Management IV Elect Director Alfred O. Hayward, Jr. For For Management 2 Ratify Auditors For For Management LACLEDE GROUP, INC., THE Ticker: LG Security ID: Meeting Date: JAN 29, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arnold W. Donald For For Management Elect Director Anthony V. Leness For For Management Elect Director William E. Nasser For For Management 2 Amend Non-Employee Director Restricted For For Management Stock Plan 3 Ratify Auditors For For Management LANCE, INC. Ticker: LNCE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey A. Atkins For For Management Elect Director J. P. Bolduc For For Management Elect Director Isaiah Tidwell For For Management 2 Ratify Auditors For For Management LANDAUER, INC. Ticker: LDR Security ID: 51476K103 Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen C. Mitchell For For Management Elect Director Thomas M. White For For Management 2 Ratify Auditors For For Management LANDRYS RESTAURANTS, INC Ticker: LNY Security ID: 51508L103 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Tilman J. Fertitta For For Management Elect Director Steven L. Scheinthal For For Management Elect Director Kenneth Brimmer For For Management Elect Director Michael S. Chadwick For Withhold Management Elect Director Joe Max Taylor For Withhold Management Elect Director Richard H. Liem For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Darryl Hartley-Leonard For For Management Elect Director Kelly L. Kuhn For Withhold Management Elect Director William S. McCalmont For Withhold Management Elect Director Michael D. Barnello For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management LCA-VISION INC. Ticker: LCAV Security ID: Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Bahl For For Management Elect Director John H. Gutfreund For For Management Elect Director John C. Hassan For For Management Elect Director Edgar F. Heizer, III For For Management Elect Director Steven C. Straus For For Management Elect Director E. Anthony Woods For For Management 2 Adopt Shareholder Rights Plan (Poison For Against Management Pill) 3 Ratify Auditors For For Management LEXINGTON REALTY TRUST Ticker: LXP Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. Robert Roskind For For Management Elect Director Richard J. Rouse For For Management Elect Director T. Wilson Eglin For For Management Elect Director Clifford Broser For For Management Elect Director Geoffrey Dohrmann For For Management Elect Director Harold First For For Management Elect Director Richard S. Frary For For Management Elect Director Carl D. Glickman For For Management Elect Director James Grosfeld For For Management Elect Director Kevin W. Lynch For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management LHC GROUP, INC. Ticker: LHCG Security ID: 50187A107 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Monica F. Azare For For Management Elect Director John B. Breaux For For Management Elect Director Dan S. Wilford For For Management 2 Ratify Auditors For For Management LINDSAY CORP. Ticker: LNN Security ID: Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: DEC 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard W. Parod For For Management Elect Director Michael D. Walter For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management LITHIA MOTORS, INC. Ticker: LAD Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sidney B. DeBoer For For Management Elect Director Thomas Becker For For Management Elect Director Bryan B. DeBoer For For Management Elect Director William L. Glick For For Management Elect Director Charles R. Hughes For For Management Elect Director A.J. Wagner For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan LITTELFUSE, INC. Ticker: LFUS Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T.J. Chung For For Management Elect Director John P. Driscoll For For Management Elect Director Anthony Grillo For For Management Elect Director Gordon Hunter For For Management Elect Director John E. Major For For Management Elect Director William P. Noglows For For Management Elect Director Ronald L. Schubel For For Management Ratify Auditors For For Management LIZ CLAIBORNE, INC. Ticker: LIZ Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bernard W. Aronson For For Management 2 Elect Director Kenneth B. Gilman For For Management 3 Elect Director Nancy J. Karch For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Declassify the Board of Directors Against For Shareholder LOJACK CORP. Ticker: LOJN Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rory J. Cowan For For Management Elect Director John H. MacKinnon For For Management Elect Director Robert J. Murray For For Management Elect Director Robert L. Rewey For For Management Elect Director Richard T. Riley For For Management Elect Director Harvey Rosenthal For For Management Elect Director Maria Renna Sharpe For For Management Elect Director Ronald V. Waters III For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LTC PROPERTIES, INC. Ticker: LTC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andre C. Dimitriadis For For Management Elect Director Boyd W. Hendrickson For For Management Elect Director Edmund C. King For For Management Elect Director Wendy L. Simpson For For Management Elect Director Timothy J. Triche, M.D. For For Management 2 Ratify Auditors For For Management LUFKIN INDUSTRIES, INC. Ticker: LUFK Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas V. Smith For For Management Elect Director John F. Anderson For For Management 2 Ratify Auditors For For Management LYDALL, INC. Ticker: LDL Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dale G. Barnhart For For Management Elect Director Kathleen Burdett For For Management Elect Director W. Leslie Duffy, Esq. For For Management Elect Director Matthew T. Farrell For For Management Elect Director Marc T. Giles For For Management Elect Director William D. Gurley For For Management Elect Director Suzanne Hammett For For Management Elect Director S. Carl Soderstrom, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management M/I HOMES INC. Ticker: MHO Security ID: 55305B101 Meeting Date: MAR 13, 2009 Meeting Type: Special Record Date: FEB 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stock Ownership Limitations For For Management 2 Adjourn Meeting For For Management M/I HOMES INC. Ticker: MHO Security ID: 55305B101 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Yvette McGee Brown For For Management Elect Director Thomas D. Igoe For For Management Elect Director J. Thomas Mason For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rene Lerer For Withhold Management Elect Director Nancy L. Johnson For Withhold Management Elect Director Eran Broshy For For Management 2 Ratify Auditors For For Management MAGNETEK, INC. Ticker: MAG Security ID: Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dewain K. Cross For For Management Elect Director David A. Bloss, Sr. For For Management Elect Director Yon Y. Jorden For For Management Elect Director Mitchell I. Quain For For Management Elect Director David P. Reiland For For Management 2 Ratify Auditors For For Management MAIDENFORM BRANDS INC Ticker: MFB Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Karen Rose For For Management Elect Director Maurice S. Reznik For For Management Elect Director Norman Axelrod For For Management Elect Director Harold F. Compton For For Management Elect Director Barbara Eisenberg For For Management Elect Director David B. Kaplan For For Management Elect Director Adam L. Stein For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management MANHATTAN ASSOCIATES, INC. Ticker: MANH Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. Kight For For Management Elect Director Deepak Raghavan For For Management Elect Director Peter F. Sinisgalli For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management MANNATECH INC. Ticker: MTEX Security ID: Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald E. Gilbert For For Management Elect Director Larry A. Jobe For For Management Elect Director Marlin Ray Robbins For For Management 2 Ratify Auditors For For Management MARCUS CORP., THE Ticker: MCS Security ID: 566330106 Meeting Date: OCT 7, 2008 Meeting Type: Annual Record Date: AUG 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen H. Marcus For For Management Elect Director Diane Marcus Gershowitz For For Management Elect Director Daniel F McKeithan, Jr For For Management Elect Director Allan H. Selig For For Management Elect Director Timothy E. Hoeksema For For Management Elect Director Bruce J. Olson For For Management Elect Director Philip L. Milstein For For Management Elect Director Bronson J. Haase For For Management Elect Director James D. Ericson For For Management Elect Director Gregory S. Marcus For For Management MARTEK BIOSCIENCES CORP. Ticker: MATK Security ID: Meeting Date: MAR 19, 2009 Meeting Type: Annual Record Date: JAN 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harry J. D'Andrea For For Management 2 Elect Director James R. Beery For For Management 3 Elect Director Michael G. Devine For For Management 4 Elect Director Steve Dubin For For Management 5 Elect Director Robert J. Flanagan For For Management 6 Elect Director Polly B. Kawalek For For Management 7 Elect Director Jerome C. Keller For For Management 8 Elect Director Douglas J. MacMaster, For For Management Jr. 9 Elect Director Robert H. Mayer For For Management 10 Elect Director Eugene H. Rotberg For For Management 11 Ratify Auditors For For Management MATRIX SERVICE CO. Ticker: MTRX Security ID: Meeting Date: OCT 21, 2008 Meeting Type: Annual Record Date: SEP 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Bradley For For Management Elect Director Michael J. Hall For For Management Elect Director I. Edgar (Ed) Hendrix For For Management Elect Director Paul K. Lackey For For Management Elect Director Tom E. Maxwell For For Management Elect Director David J. Tippeconnic For For Management 2 Ratify Auditors For For Management MAXIMUS INC. Ticker: MMS Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard A. Montoni For For Management Elect Director Raymond B. Ruddy For For Management Elect Director Wellington E. Webb For For Management 2 Ratify Auditors For For Management MEDCATH CORP. Ticker: MDTH Security ID: 58404W109 Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Casey For For Management Elect Director Woodrin Grossman For For Management Elect Director O. Edwin French For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Omnibus For Against Management Stock Plan MEDICAL PROPERTIES TRUST, INC Ticker: MPW Security ID: 58463J304 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward K. Aldag, Jr. For For Management Elect Director Virginia A. Clarke For For Management Elect Director G. Steven Dawson For For Management Elect Director R. Steven Hamner For For Management Elect Director Robert E. Holmes For For Management Elect Director Sherry A. Kellett For For Management Elect Director William G. Mckenzie For For Management Elect Director L. Glenn Orr, Jr. For For Management 2 Ratify Auditors For For Management MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cesar L. Alvarez For For Management Elect Director Waldemar A Carlo For Withhold Management Elect Director Michael B. Fernandez For Withhold Management Elect Director Roger K. Freeman For For Management Elect Director Paul G. Gabos For For Management Elect Director Dany Garcia For For Management Elect Director Pascal J. Goldschmidt For For Management Elect Director Roger J. Medel For For Management Elect Director Manuel Kadre For Withhold Management Elect Director Enrique J. Sosa For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management MENS WEARHOUSE, INC., THE Ticker: MW Security ID: Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAY 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George Zimmer For For Management Elect Director David H. Edwab For For Management Elect Director Rinaldo S. Brutoco For For Management Elect Director Michael L. Ray For For Management Elect Director Sheldon I. Stein For For Management Elect Director Deepak Chopra For For Management Elect Director William B. Sechrest For For Management Elect Director Larry R. Katzen For For Management 2 Ratify Auditors For For Management MENTOR CORP. Ticker: MNT Security ID: Meeting Date: SEP 29, 2008 Meeting Type: Annual Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Formation of Holding Company For For Management Elect Director Michael L. Emmons For For Management Elect Director Walter W. Faster For For Management Elect Director Margaret H. Jordan For For Management Elect Director Joshua H. Levine For For Management Elect Director Katherine S. Napier For For Management Elect Director Burt E. Rosen For For Management Elect Director Joseph E. Whitters For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management MERCURY COMPUTER SYSTEMS, INC. Ticker: MRCY Security ID: Meeting Date: NOV 17, 2008 Meeting Type: Annual Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark Aslett For For Management Elect Director George W. Chamillard For For Management Elect Director William K. O'Brien For For Management 2 Amend Omnibus Stock Plan For Against Management MERCURY COMPUTER SYSTEMS, INC. Ticker: MRCY Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Special Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Exchange Program For For Management MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Buzard For For Management 2 Elect Director John A. Kraeutler For For Management 3 Elect Director Gary P. Kreider For For Management 4 Elect Director William J. Motto For For Management 5 Elect Director David C. Phillips For For Management 6 Elect Director Robert J. Ready For For Management 7 Ratify Auditors For For Management MERIT MEDICAL SYSTEMS, INC. Ticker: MMSI Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fred P. Lampropoulos For For Management Elect Director Franklin J. Miller For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MERITAGE HOMES CORP Ticker: MTH Security ID: 59001A102 Meeting Date: FEB 16, 2009 Meeting Type: Special Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stock Ownership Limitations For For Management MERITAGE HOMES CORP Ticker: MTH Security ID: 59001A102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter L. Ax For For Management Elect Director Robert G. Sarver For For Management Elect Director Gerald W. Haddock For For Management 2 Ratify Auditors For For Management METHODE ELECTRONICS, INC. Ticker: MEI Security ID: Meeting Date: SEP 18, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter J. Aspatore For For Management Elect Director Warren L. Batts For For Management Elect Director J. Edward Colgate For For Management Elect Director Darren M. Dawson For For Management Elect Director Donald W. Duda For For Management Elect Director Isabelle C. Goossen For For Management Elect Director Christopher J. Hornung For For Management Elect Director Paul G. Shelton For For Management Elect Director Lawrence B. Skatoff For For Management 2 Ratify Auditors For For Management MICREL, INC. Ticker: MCRL Security ID: Meeting Date: OCT 1, 2008 Meeting Type: Annual Record Date: AUG 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Establish Range For Board Size For For Management Elect Director Raymond D. Zinn For For Management Elect Director Daniel A. Artusi For For Management Elect Director Michael J. Callahan For For Management Elect Director Neil J. Miotto For For Management Elect Director Frank W. Schneider For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management MICREL, INC. Ticker: MCRL Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raymond D. Zinn For For Management Elect Director Daniel Artusi For For Management Elect Director Michael J. Callahan For For Management Elect Director Daniel Heneghan For For Management Elect Director Neil J. Miotto For For Management Elect Director Frank W. Schneider For For Management 2 Approve Stock Option Exchange Program For For Management 3 Ratify Auditors For For Management 4 Amend Shareholder Rights Plan (Poison For Against Management Pill) MICROS SYSTEMS, INC. Ticker: MCRS Security ID: Meeting Date: NOV 21, 2008 Meeting Type: Annual Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis M. Brown, Jr. For For Management Elect Director B. Gary Dando For For Management Elect Director A.L. Giannopoulos For For Management Elect Director F. Suzanne Jenniches For For Management Elect Director John G. Puente For For Management Elect Director Dwight S. Taylor For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Other Business For Against Management MICROSEMI CORP. Ticker: MSCC Security ID: Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James J. Peterson For For Management Elect Director Dennis R. Leibel For Withhold Management Elect Director Thomas R. Anderson For For Management Elect Director William E. Bendush For For Management Elect Director William L. Healey For Withhold Management Elect Director Paul F. Folino For Withhold Management Elect Director Matthew E. Massengill For Withhold Management 2 Ratify Auditors For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H. Eric Bolton, Jr. For For Management Elect Director Alan B. Graf, Jr. For For Management Elect Director John S. Grinalds For For Management Elect Director Ralph Horn For For Management Elect Director Simon R.C. Wadsworth For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management MIDAS, INC. Ticker: MDS Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jarobin Gilbert, Jr. For For Management Elect Director Diane L. Routson For For Management 2 Ratify Auditors For For Management MKS INSTRUMENTS, INC. Ticker: MKSI Security ID: 55306N104 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leo Berlinghieri For For Management Elect Director Hans-Jochen Kahl For Withhold Management Elect Director Louis P. Valente For Withhold Management 2 Approve Stock Option Exchange Program For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen A Mcconnell For For Management Elect Director Jeffrey S. Goble For For Management Elect Director Michael E. Donovan For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank E. Murray For For Management Elect Director John P. Szabo, Jr. For For Management MONARCH CASINO & RESORT, INC. Ticker: MCRI Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bob Farahi For For Management Elect Director Ronald R. Zideck For For Management 2 Other Business For Against Management MOOG INC. Ticker: MOG.A Security ID: Meeting Date: JAN 7, 2009 Meeting Type: Annual Record Date: NOV 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian J. Lipke For For Management 2 Ratify Auditors For For Management MOVADO GROUP, INC. Ticker: MOV Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Margaret Hayes Adame For For Management Elect Director Richard J. Cote For For Management Elect Director Efraim Grinberg For For Management Elect Director Alan H. Howard For For Management Elect Director Richard Isserman For For Management Elect Director Nathan Leventhal For For Management Elect Director Donald Oresman For For Management Elect Director Leonard L. Silverstein For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management MTS SYSTEMS CORP. Ticker: MTSC Security ID: Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jean-Lou Chameau For For Management Elect Director Merlin E. Dewing For For Management Elect Director Laura B. Hamilton For For Management Elect Director Brendan C. Hegarty For For Management Elect Director Lois M. Martin For For Management Elect Director Joseph M. O'Donnell For For Management Elect Director Barb J. Samardzich For For Management 2 Ratify Auditors For For Management MUELLER INDUSTRIES, INC. Ticker: MLI Security ID: 624756102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alexander P. Federbush For For Management Elect Director Paul J. Flaherty For Withhold Management Elect Director Gennaro J. Fulvio For For Management Elect Director Gary S. Gladstein For Withhold Management Elect Director Scott J. Goldman For For Management Elect Director Terry Hermanson For Withhold Management Elect Director Harvey L. Karp For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Policy and Report on Board Against Against Shareholder Diversity MWI VETERINARY SUPPLY, INC. Ticker: MWIV Security ID: 55402X105 Meeting Date: FEB 11, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith E. Alessi For For Management Elect Director Bruce C. Bruckmann For For Management Elect Director James F. Cleary, Jr. For For Management Elect Director John F. Mcnamara For For Management Elect Director A. Craig Olson For For Management Elect Director Robert N. Rebholtz, Jr. For For Management Elect Director William J. Robison For For Management 2 Ratify Auditors For For Management MYERS INDUSTRIES, INC. Ticker: MYE Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith A. Brown For For Management Elect Director Vincent C. Byrd For For Management Elect Director Richard P. Johnston For For Management Elect Director Edward W. Kissel For Withhold Management Elect Director Stephen E. Myers For For Management Elect Director John C. Orr For For Management Elect Director John B. Crowe For For Management Elect Director Jon H. Outcalt For Withhold Management Elect Director Robert A. Stefanko For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Amend Code of Regulations For For Management NARA BANCORP, INC. Ticker: NARA Security ID: 63080P105 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Howard N. Gould For For Management Elect Director Min J. Kim For For Management Elect Director Chong-moon Lee For For Management Elect Director Jesun Paik For For Management Elect Director H.M. Park (John H Park) For For Management Elect Director Ki Suh Park For For Management Elect Director Terry Schwakopf For For Management Elect Director James P. Staes For For Management Elect Director Scott Yoon-suk Whang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation NASH FINCH CO. Ticker: NAFC Security ID: 631158102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Bagby For For Management Elect Director Alec C. Covington For For Management Elect Director Sam K. Duncan For For Management Elect Director Mickey P. Foret For For Management Elect Director Douglas A. Hacker For For Management Elect Director Hawthorne L. Proctor For For Management Elect Director William R. Voss For For Management 2 Provide that Directors May be Removed, For For Management With or Without Cause, by a Majority Vote 3 Eliminate the Advance Notice Procedure For For Management for Director Nominations 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management 7 Other Business For Against Management NATCO GROUP, INC. Ticker: NTG Security ID: 63227W203 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith K. Allan For Withhold Management Elect Director George K. Hickox, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management NATIONAL FINANCIAL PARTNERS CORP. Ticker: NFP Security ID: 63607P208 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephanie Abramson For Withhold Management Elect Director Arthur Ainsberg For For Management Elect Director Jessica Bibliowicz For For Management Elect Director R. Bruce Callahan For For Management Elect Director John Elliott For For Management Elect Director Shari Loessberg For Withhold Management Elect Director Kenneth Mlekush For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management NATIONAL PENN BANCSHARES, INC. Ticker: NPBC Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Ralph Borneman, Jr. For For Management Elect Director Thomas L. Kennedy For For Management Elect Director Albert H. Kramer For For Management Elect Director Glenn E. Moyer For For Management Elect Director Robert E. Rigg For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation NATIONAL PRESTO INDUSTRIES, INC. Ticker: NPK Security ID: 637215104 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Maryjo Cohen For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Don DeFosset For For Management Elect Director Dennis E. Gershenson For For Management Elect Director Kevin B. Habicht For For Management Elect Director Richard B. Jennings For For Management Elect Director Ted B. Lanier For For Management Elect Director Robert C. Legler For For Management Elect Director Craig Macnab For For Management Elect Director Robert Martinez For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NATUS MEDICAL INC. Ticker: BABY Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Doris E. Engibous For Withhold Management 2 Elect Director William M. Moore For Withhold Management 3 Ratify Auditors For For Management NAUTILUS, INC. Ticker: NLS Security ID: 63910B102 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward J. Bramson For For Management Elect Director Ronald P. Badie For For Management Elect Director Gerard L. Eastman For For Management Elect Director Richard A. Horn For For Management Elect Director Marvin G. Siegert For For Management Elect Director Michael A. Stein For For Management 2 Ratify Auditors For For Management NAVIGATORS GROUP, INC., THE Ticker: NAVG Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H.J. Mervyn Blakeney For For Management Elect Director Peter A. Cheney For For Management Elect Director Terence N. Deeks For For Management Elect Director W. Thomas Forrester For For Management Elect Director Stanley A. Galanski For For Management Elect Director Leandro S. Galban, Jr. For For Management Elect Director John F. Kirby For For Management Elect Director Marc M. Tract For For Management Elect Director Robert F. Wright For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NCI BUILDING SYSTEMS, INC. Ticker: NCS Security ID: Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: JAN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry D. Edwards For For Management Elect Director Ed L. Phipps For For Management Elect Director W. Bernard Pieper For For Management Elect Director John K. Sterling For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management NEENAH PAPER, INC Ticker: NP Security ID: 640079109 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Ann Leeper , Ph.D. For For Management Elect Director Stephen M. Wood , Ph.D. For Withhold Management 2 Ratify Auditors For For Management NETGEAR INC Ticker: NTGR Security ID: 64111Q104 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick C.S. Lo For For Management Elect Director Jocelyn E. Carter-Miller For For Management Elect Director Ralph E. Faison For For Management Elect Director A. Timothy Godwin For For Management Elect Director Jef Graham For For Management Director Linwood A. Lacy, Jr. For For Management Elect Director George G. C. Parker For For Management Elect Director Gregory J. Rossmann For For Management Elect Director Julie A. Shimer For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NETWORK EQUIPMENT TECHNOLOGIES, INC. Ticker: NWK Security ID: Meeting Date: AUG 8, 2008 Meeting Type: Annual Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frederick D. D'Alessio For For Management Elect Director C. Nicholas Keating, Jr. For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Approve Omnibus Stock Plan For Against Management NEUTRAL TANDEM, INC. Ticker: TNDM Security ID: 64128B108 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rian J. Wren For For Management Elect Director James P. Hynes For For Management Elect Director Dixon R. Doll For For Management Elect Director Peter J. Barris For For Management Elect Director Robert C. Hawk For For Management Elect Director Lawrence M. Ingeneri For For Management Elect Director G. Edward Evans For For Management 2 Ratify Auditors For For Management NEW JERSEY RESOURCES CORP. Ticker: NJR Security ID: Meeting Date: JAN 21, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald L. Correll For For Management Elect Director M. William Howard, Jr. For For Management Elect Director J. Terry Strange For For Management Elect Director George R. Zoffinger For For Management 2 Ratify Auditors For For Management NEWMARKET CORP Ticker: NEU Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Phyllis L. Cothran For For Management Elect Director Mark M. Gambill For For Management Elect Director Bruce C. Gottwald For For Management Elect Director Thomas E. Gottwald For For Management Elect Director Patrick D. Hanley For For Management Elect Director James E. Rogers For For Management Elect Director Charles B. Walker For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NEWPORT CORP. Ticker: NEWP Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael T. O'Neill For For Management Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder NORTHWEST NATURAL GAS CO. Ticker: NWN Security ID: 667655104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy P. Boyle For For Management Elect Director Mark S. Dodson For For Management Elect Director George J. Puentes For For Management Elect Director Gregg S. Kantor For For Management 2 Ratify Auditors For For Management NOVATEL WIRELESS, INC. Ticker: NVTL Security ID: 66987M604 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter V. Leparulo For For Management Elect Director Horst J. Pudwill For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Approve Omnibus Stock Plan For For Management NOVEN PHARMACEUTICALS, INC. Ticker: NOVN Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter Brandt For For Management Elect Director John G. Clarkson, M.D. For For Management Elect Director Donald A. Denkhaus For For Management Elect Director Pedro P. Granadillo For For Management Elect Director Phillip M. Satow For For Management Elect Director Robert G. Savage For For Management Elect Director Wayne P. Yetter For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NUTRI/SYSTEMS, INC. Ticker: NTRI Security ID: 67069D108 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ian J. Berg For For Management Elect Director Robert F. Bernstock For Withhold Management Elect Director Michael F. Devine, III For For Management Elect Director Theodore J. Leonsis For Withhold Management Elect Director Warren V. Musser For For Management Elect Director Joseph M. Redling For For Management Elect Director Brian P. Tierney For Withhold Management Elect Director Stephen T. Zarrilli For For Management 2 Ratify Auditors For For Management 3 Adopt Policy and Report on Board Against Against Shareholder Diversity ODYSSEY HEALTHCARE, INC. Ticker: ODSY Security ID: 67611V101 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John K. Carlyle For For Management Elect Director David W. Cross For For Management Elect Director David L. Steffy For For Management 2 Ratify Auditors For For Management OFFICEMAX INCORPORATED Ticker: OMX Security ID: 67622P101 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dorrit J. Bern For For Management 2 Elect Director Warren F. Bryant For For Management 3 Elect Director Joseph M. DePinto For For Management 4 Elect Director Sam K. Duncan For For Management 5 Elect Director Rakesh Gangwal For For Management 6 Elect Director Francesca Ruiz de For For Management Luzuriaga 7 Elect Director William J. Montgoris For For Management 8 Elect Director David M. Szymanski For For Management 9 Ratify Auditors For For Management OIL STATES INTERNATIONAL INC. Ticker: OIS Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. James Nelson For For Management Elect Director Gary L. Rosenthal For For Management Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management OLD DOMINION FREIGHT LINE, INC. Ticker: ODFL Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Earl E. Congdon For For Management Elect Director David S. Congdon For For Management Elect Director John R. Congdon For For Management Elect Director J. Paul Breitbach For For Management Elect Director John R. Congdon, Jr. For For Management Elect Director Robert G. Culp, III For For Management Elect Director John D. Kasarda, Ph.D. For For Management Elect Director Leo H. Suggs For For Management Elect Director D. Michael Wray For For Management 2 Ratify Auditors For For Management OLD NATIONAL BANCORP Ticker: ONB Security ID: 680033107 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph D. Barnette, Jr. For For Management Elect Director Alan W. Braun For For Management Elect Director Larry E. Dunigan For For Management Elect Director Niel C. Ellerbrook For For Management Elect Director Andrew E. Goebel For For Management Elect Director Robert G. Jones For For Management Elect Director Phelps L. Lambert For For Management Elect Director Arthur H. McElwee, Jr. For For Management Elect Director Marjorie Z. Soyugenc For For Management Elect Director Kelly N. Stanley For For Management Elect Director Charles D. Storms For For Management Elect Director Linda E. White For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management OLYMPIC STEEL, INC. Ticker: ZEUS Security ID: 68162K106 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael D. Siegal For For Management Elect Director Arthur F. Anton For For Management Elect Director James B. Meathe For For Management 2 Ratify Auditors For For Management OM GROUP, INC. Ticker: OMG Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard W. Blackburn For Withhold Management Elect Director Steven J. Demetriou For Withhold Management Elect Director Gordon A. Ulsh For Withhold Management 2 Ratify Auditors For For Management OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary E. Foley For For Management Elect Director Randall A. Lipps For For Management Elect Director Joseph E. Whitters For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management ON ASSIGNMENT, INC. Ticker: ASGN Security ID: Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeremy M. Jones For For Management Elect Director Edward L. Pierce For For Management 2 Ratify Auditors For For Management OPTIONSXPRESS HOLDINGS, INC. Ticker: OXPS Security ID: Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Howard L. Draft For For Management Elect Director Bruce R. Evans For For Management 2 Ratify Auditors For For Management ORBITAL SCIENCES CORP. Ticker: ORB Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert M. Hanisee For For Management Elect Director James G. Roche For For Management Elect Director Harrison H. Schmitt For For Management Elect Director James R. Thompson For For Management Elect Director Scott L. Webster For For Management 2 Ratify Auditors For For Management OSTEOTECH, INC. Ticker: OSTE Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth P. Fallon, III For For Management Elect Director Stephen S. Galliker For For Management Elect Director Dr. Cato T. Laurencin For For Management Elect Director Sam Owusu-Akyaw For For Management Elect Director Robert J. Palmisano For For Management Elect Director James M. Shannon For For Management 2 Ratify Auditors For For Management OWENS & MINOR, INC. Ticker: OMI Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Crotty For For Management Elect Director Richard E. Fogg For For Management Elect Director James E. Rogers For For Management Elect Director James E. Ukrop For For Management 2 Ratify Auditors For For Management OXFORD INDUSTRIES, INC. Ticker: OXM Security ID: Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Holder For For Management Elect Director J. Hicks Lanier For For Management Elect Director Clarence H. Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management P.F. CHANG'S CHINA BISTRO, INC. Ticker: PFCB Security ID: 69333Y108 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director F. Lane Cardwell, Jr. For For Management Elect Director Richard L. Federico For For Management Elect Director Lesley H. Howe For For Management Elect Director Kenneth A. May For For Management Elect Director M. Ann Rhoades For For Management Elect Director James G. Shennan, Jr. For For Management Elect Director Robert T. Vivian For For Management Elect Director R. Michael Welborn For For Management Elect Director Kenneth J. Wessels For For Management 2 Ratify Auditors For For Management 3 Adjourn Meeting For Against Management PALOMAR MEDICAL TECHNOLOGIES, INC. Ticker: PMTI Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph P. Caruso For Withhold Management Elect Director Jeanne Cohane For Withhold Management Elect Director Nicholas P. Economou For Withhold Management Elect Director James G. Martin For Withhold Management Elect Director A. Neil Pappalardo For Withhold Management Elect Director Louis P. Valente For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Other Business For Against Management PAPA JOHN'S INTERNATIONAL, INC Ticker: PZZA Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip Guarascio For For Management Elect Director Olivia F. Kirtley For For Management Elect Director J. Jude Thompson For For Management 2 Ratify Auditors For For Management PAR PHARMACEUTICAL COS., INC. Ticker: PRX Security ID: 69888P106 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter S. Knight For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation PAREXEL INTERNATIONAL CORP. Ticker: PRXL Security ID: Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick J. Fortune For For Management Elect Director Ellen M. Zane For For Management 2 Ratify Auditors For For Management PARK ELECTROCHEMICAL CORP. Ticker: PKE Security ID: Meeting Date: JUL 16, 2008 Meeting Type: Annual Record Date: MAY 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dale Blanchfield For For Management Elect Director Lloyd Frank For For Management Elect Director Brian E. Shore For For Management Elect Director Steven T. Warshaw For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management PARKWAY PROPERTIES, INC. Ticker: PKY Security ID: 70159Q104 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. Friedman For For Management Elect Director Roger P. Friou For For Management Elect Director Michael J. Lipsey For For Management Elect Director Steven G. Rogers For For Management Elect Director Leland R. Speed For For Management Elect Director Troy A. Stovall For For Management Elect Director Lenore M. Sullivan For For Management 2 Ratify Auditors For For Management PATRIOT COAL CORPORATION Ticker: PCX Security ID: 70336T104 Meeting Date: JUL 22, 2008 Meeting Type: Special Record Date: JUN 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition PCTEL, INC. Ticker: PCTI Security ID: 69325Q105 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brian J. Jackman For For Management 2 Elect Director John R. Sheehan For For Management 3 Ratify Auditors For For Management PEDIATRIX MEDICAL GROUP, INC. Ticker: PDX Security ID: 705324101 Meeting Date: SEP 24, 2008 Meeting Type: Special Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Nonqualified Employee Stock For For Management Purchase Plan PEET'S COFFEE & TEA, INC. Ticker: PEET Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald Baldwin For For Management Elect Director Hilary Billings For For Management Elect Director Elizabeth Sartain For For Management 2 Ratify Auditors For For Management PENFORD CORP. Ticker: PENX Security ID: Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: DEC 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Randolph Devening For For Management Elect Director Paul H. Hatfield For For Management 2 Ratify Auditors For For Management PENN VIRGINIA CORP. Ticker: PVA Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward B. Cloues For For Management Elect Director A. James Dearlove For For Management Elect Director Robert Garrett For For Management Elect Director Keith D. Horton For For Management Elect Director Marsha R. Perelman For For Management Elect Director William H. Shea, Jr. For For Management Elect Director Philippe van Marcke de For For Management Lummen Elect Director Gary K. Wright For For Management 2 Amend Omnibus Stock Plan For Against Management PENNSYLVANIA REAL ESTATE INVESTMENT TRUST Ticker: PEI Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dorrit J. Bern For For Management Elect Director Stephen B. Cohen For For Management Elect Director Joseph F. Coradino For For Management Elect Director M. Walter D'Alessio For For Management Elect Director Lee H. Javitch For For Management Elect Director Leonard I. Korman For For Management Elect Director Donald F. Mazziotti For For Management Elect Director Mark E. Pasquerilla For For Management Elect Director John J. Roberts For For Management Elect Director Ronald Rubin For For Management 2 Ratify Auditors For For Management PEP BOYS - MANNY, MOE AND JACK, THE Ticker: PBY Security ID: Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jane Scaccetti For For Management 2 Elect Director John T. Sweetwood For For Management 3 Elect Director M. Shan Atkins For For Management 4 Elect Director Robert H. Hotz For For Management 5 Elect Director James A. Mitarotonda For For Management 6 Elect Director Nick White For For Management 7 Elect Director James A. Williams For For Management 8 Elect Director Irvin D. Reid For For Management 9 Elect Director Michael R. Odell For For Management 10 Elect Director Max L. Lukens For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Reincorporate in Another State Against Against Shareholder [Pennsylvania to North Dakota] PERFICIENT, INC. Ticker: PRFT Security ID: 71375U101 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. McDonald For For Management Elect Director Ralph C. Derrickson For For Management Elect Director John S. Hamlin For For Management Elect Director Max D. Hopper For For Management Elect Director David S. Lundeen For For Management Elect Director David D. May For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PERICOM SEMICONDUCTOR CORP. Ticker: PSEM Security ID: Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alex Chiming Hui For For Management Elect Director Chi-Hung Hui, Ph.D. For For Management Elect Director Hau L. Lee, Ph.D. For For Management Elect Director Siu-Weng Simon Wong, For For Management Ph.D. Elect Director Michael J. Sophie For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PERRY ELLIS INTERNATIONAL, INC. Ticker: PERY Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: MAY 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Oscar Feldenkreis For For Management Elect Director Joe Arriola For Withhold Management Elect Director Joseph P. Lacher For Withhold Management 2 Ratify Auditors For For Management PETMED EXPRESS, INC. Ticker: PETS Security ID: Meeting Date: AUG 1, 2008 Meeting Type: Annual Record Date: JUN 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Menderes Akdag For For Management Elect Director Frank J. Formica For For Management Elect Director Gian M. Fulgoni For For Management Elect Director Ronald J. Korn For For Management Elect Director Robert C. Schweitzer For For Management 2 Ratify Auditors For For Management PETROLEUM DEVELOPMENT CORP. Ticker: PETD Security ID: Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony J. Crisafio For For Management Elect Director Kimberly Luff Wakim For For Management 2 Ratify Auditors For For Management PETROQUEST ENERGY, INC. Ticker: PQ Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles T. Goodson For For Management Elect Director William W. Rucks, IV For Withhold Management Elect Director E. Wayne Nordberg For Withhold Management Elect Director Michael L.Finch For Withhold Management Elect Director W. J. Gordon, lll For Withhold Management Elect Director Charles F. Mitchell, II, For Withhold Management M.D. 2 Ratify Auditors For For Management PHARMERICA CORP Ticker: PMC Security ID: 71714F104 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: MAY 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank E. Collins For For Management Elect Director W. Robert Dahl, Jr. For For Management Elect Director Thomas P. Gerrity For For Management Elect Director Thomas P. Mac Mahon For For Management Elect Director Daniel N. Mendelson For For Management Elect Director Robert A. Oakley For For Management Elect Director Gregory S. Weishar For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PHARMERICA CORP Ticker: PMC Security ID: 71714F104 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory S. Weishar For For Management Elect Director W. Robert Dahl, Jr. For For Management Elect Director Frank E. Collins For For Management Elect Director Daniel N. Mendelson For For Management Elect Director Thomas P. Mac Mahon For For Management Elect Director Marjorie W. Dorr For For Management Elect Director Thomas P. Gerrity, Ph.D. For For Management Elect Director Robert A. Oakley, Ph.D. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PHASE FORWARD INC Ticker: PFWD Security ID: 71721R406 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert K. Weiler For For Management Elect Director Paul A. Bleicher For For Management Elect Director Axel Bichara For For Management Elect Director Richard A. D'Amore For For Management Elect Director Gary E. Haroian For For Management Elect Director Paul G. Joubert For For Management Elect Director Kenneth I. Kaitin For For Management Elect Director Dennis R. Shaughnessy For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PHOENIX TECHNOLOGIES LTD. Ticker: PTEC Security ID: 719153108 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael Clair For For Management 2 Elect Director Douglas Barnett For For Management 3 Elect Director Woodson Hobbs For For Management 4 Elect Director Richard Noling For For Management 5 Elect Director Mitchell Tuchman For For Management 6 Ratify Auditors For For Management PHOTON DYNAMICS, INC. Ticker: PHTN Security ID: Meeting Date: SEP 5, 2008 Meeting Type: Special Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Did Not Vote Management PIEDMONT NATURAL GAS CO., INC. Ticker: PNY Security ID: Meeting Date: MAR 6, 2009 Meeting Type: Annual Record Date: JAN 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director E. James Burton For For Management Elect Director John W. Harris For For Management Elect Director Aubrey B. Harwell, Jr. For For Management Elect Director David E. Shi For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management PINNACLE ENTERTAINMENT, INC. Ticker: PNK Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel R. Lee For For Management Elect Director Stephen C. Comer For For Management Elect Director John V. Giovenco For Withhold Management Elect Director Richard J. Goeglein For Withhold Management Elect Director Ellis Landau For For Management Elect Director Bruce A. Leslie For For Management Elect Director James L. Martineau For Withhold Management Elect Director Michael Ornest For For Management Elect Director Lynn P. Reitnouer For Withhold Management 2 Approve Stock Option Exchange Program For Against Management 3 Ratify Auditors For For Management PIONEER DRILLING COMPANY Ticker: PDC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wm. Stacy Locke For For Management Elect Director C. John Thompson For For Management Elect Director Scott D. Urban For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PIPER JAFFRAY COS Ticker: PJC Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael R. Francis For For Management Elect Director B. Kristine Johnson For For Management Elect Director Addison L. Piper For For Management Elect Director Lisa K. Polsky For For Management Elect Director Jean M. Taylor For For Management 2 Amend Omnibus Stock Plan For Against Management PLEXUS CORP. Ticker: PLXS Security ID: Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ralf R. Boer For Withhold Management Elect Director Stephen P. Cortinovis For Withhold Management Elect Director David J. Drury For Withhold Management Elect Director Dean A. Foate For Withhold Management Elect Director Peter Kelly For Withhold Management Elect Director John L. Nussbaum For Withhold Management Elect Director Michael V. Schrock For Withhold Management Elect Director Dr. Charles M. Strother For Withhold Management Elect Director Mary A. Winston For Withhold Management 2 Ratify Auditors For For Management POLARIS INDUSTRIES, INC. Ticker: PII Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott W. Wine For For Management Elect Director Annette K. Clayton For For Management Elect Director Gregory R. Palen For For Management Elect Director John P. Wiehoff For For Management 2 Amend Deferred Compensation Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management 7 Other Business For Against Management POLYONE CORP. Ticker: POL Security ID: 73179P106 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Douglas Campbell For For Management Elect Director Carol A. Cartwright For For Management Elect Director Gale Duff-Bloom For For Management Elect Director Richard H. Fearon For For Management Elect Director Gordon D. Harnett For For Management Elect Director Richard A. Lorraine For For Management Elect Director Edward J. Mooney For For Management Elect Director Stephen D. Newlin For For Management Elect Director William H. Powell For For Management Elect Director Farah M. Walters For For Management 2 Amend Code of Regulations For For Management 3 Ratify Auditors For For Management POOL CORP. Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wilson B. Sexton For For Management Elect Director Andrew W. Code For For Management Elect Director James J.Gaffney For For Management Elect Director George T. Haymaker, Jr. For For Management Elect Director Manuel J. Perez de la For For Management Mesa Elect Director Harlan F. Seymour For For Management Elect Director Robert C. Sledd For For Management Elect Director John E. Stokely For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steve Fredrickson For For Management Elect Director Penelope Kyle For For Management 2 Ratify Auditors For For Management POST PROPERTIES, INC. Ticker: PPS Security ID: Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Goddard, III For For Management Elect Director Douglas Crocker, II For For Management Elect Director David P. Stockert For For Management Elect Director Herschel M. Bloom For For Management Elect Director Walter M. Deriso, Jr. For For Management Elect Director Russell R. French For For Management Elect Director Dale Anne Reiss For For Management Elect Director David R. Schwartz For For Management Elect Director Stella F. Thayer For For Management Elect Director Ronald de Waal For For Management 2 Ratify Auditors For For Management PRE-PAID LEGAL SERVICES, INC. Ticker: PPD Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Hail For For Management Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management PRESIDENTIAL LIFE CORP. Ticker: PLFE Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald Barnes For Against Management Elect Director William A. DeMilt For For Management Elect Director W. Thomas Knight For For Management Elect Director Herbert Kurz For Against Management Elect Director John D. McMahon For For Management Elect Director Lawrence Read For For Management Elect Director Lawrence Rivkin For For Management Elect Director Stanley Rubin For For Management Elect Director William M. Trust Jr. For For Management 2 Ratify Auditors For For Management PRIVATEBANCORP, INC. Ticker: PVTB Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Norman R. Bobins For For Management Elect Director Alejandro Silva For Withhold Management Elect Director James C. Tyree For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Authorize a New Class of Common Stock For For Management 5 Approve Conversion of Securities For For Management PROASSURANCE CORPORATION Ticker: PRA Security ID: 74267C106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerry D. Brant For For Management Elect Director John J. McMahon For For Management Elect Director William H. Woodhams For For Management Elect Director Wilfred W. Yeargan, Jr. For For Management 2 Ratify Auditors For For Management PROGRESS SOFTWARE CORP. Ticker: PRGS Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management Elect Director Barry N. Bycoff For For Management Elect Director Ram Gupta For For Management Elect Director Charles F. Kane For For Management Elect Director David A. Krall For For Management Elect Director Michael L. Mark For For Management Elect Director Richard D. Reidy For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management PROSPERITY BANCSHARES, INC. Ticker: PRSP Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James A. Bouligny For Withhold Management Elect Director Robert Steelhammer For Withhold Management Elect Director .E. Timanus, Jr For Withhold Management Elect Director Ervan E. Zouzalik For Withhold Management 2 Ratify Auditors For For Management PROVIDENT BANKSHARES CORP. Ticker: PBKS Security ID: Meeting Date: APR 8, 2009 Meeting Type: Special Record Date: FEB 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald L. Havner, Jr For For Management Elect Director Joseph D. Russell, Jr. For For Management Elect Director R. Wesley Burns For For Management Elect Director Jennifer H. Dunbar For For Management Elect Director Arthur M. Friedman For For Management Elect Director James H. Kropp For For Management Elect Director Harvey Lenkin For For Management Elect Director Michael V. McGee For For Management Elect Director Alan K. Pribble For For Management 2 Ratify Auditors For For Management PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles E. Adair For For Management Elect Director Alvin R. Carpenter For For Management Elect Director Stephen H. Rogers For For Management QUAKER CHEMICAL CORP. Ticker: KWR Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Directors Donald R. Caldwell For For Management Elect Directors William R. Cook For For Management Elect Directors Jeffry D. Frisby For For Management 2 Ratify Auditors For For Management QUALITY SYSTEMS, INC. Ticker: QSII Security ID: Meeting Date: SEP 4, 2008 Meeting Type: Proxy Contest Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Did Not Vote Elect Director George Bristol For Did Not Vote Management Elect Director Patrick Cline For Did Not Vote Management Elect Director Philip N. Kaplan For Did Not Vote Management Elect Director Vincent J. Love For Did Not Vote Management Elect Director Russell Pflueger For Did Not Vote Management Elect Director Steven T. Plochocki For Did Not Vote Management Elect Director Sheldon Razin For Did Not Vote Management Elect Director Robert L. Smith For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Bylaws to Replace Definition of Against Did Not Vote Shareholder Independent Director # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) Did Not Vote Elect Director Ahmed Hussein For Did Not Vote Shareholder Elect Director Murray Brennan For Did Not Vote Shareholder Elect Director Ibrahim Fawzy For Did Not Vote Shareholder Elect Director Thomas R. DiBenedetto For Did Not Vote Shareholder Elect Director Joseph D. Stilwell For Did Not Vote Shareholder Elect Director Edwin Hoffman For Did Not Vote Shareholder 2 Ratify Auditors For Did Not Vote Management 3 Amend Bylaws to Replace Definition of For Did Not Vote Shareholder Independent Director QUANEX BUILDING PRODUCTS CORPORATION Ticker: NX Security ID: 747619104 Meeting Date: FEB 26, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald G. Barger, Jr. For Withhold Management Elect Director David D. Petratis For For Management 2 Approve Omnibus Stock Plan For For Management QUIKSILVER, INC. Ticker: ZQK Security ID: 74838C106 Meeting Date: MAR 25, 2009 Meeting Type: Annual Record Date: JAN 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas K. Ammerman For For Management Elect Director William M. Barnum, Jr. For For Management Elect Director Charles E. Crowe For For Management Elect Director James G. Ellis For For Management Elect Director Charles S. Exon For For Management Elect Director Robert B. McKnight, Jr. For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For Against Management RADIANT SYSTEMS, INC. Ticker: RADS Security ID: 75025N102 Meeting Date: OCT 1, 2008 Meeting Type: Special Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management RADIANT SYSTEMS, INC. Ticker: RADS Security ID: 75025N102 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William A. Clement, Jr. For Withhold Management Elect Director Alon Goren For For Management 2 Other Business For Against Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: Meeting Date: JUL 17, 2008 Meeting Type: Special Record Date: JUN 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management RC2 CORP Ticker: RCRC Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert E. Dods For For Management Elect Director Curtis W. Stoelting For For Management Elect Director John S. Bakalar For For Management Elect Director John J. Vosicky For Against Management Elect Director Paul E. Purcell For For Management Elect Director Daniel M. Wright For For Management Elect Director Thomas M. Collinger For Against Management Elect Director Michael J. Merriman, Jr. For Against Management Elect Director Linda A. Huett For For Management Elect Director Peter J. Henseler For For Management 2 Ratify Auditors For For Management RED ROBIN GOURMET BURGERS INC Ticker: RRGB Security ID: 75689M101 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Taylor Simonton For Withhold Management Elect Director James T. Rothe For Withhold Management Elect Director Richard J. Howell For Withhold Management 2 Ratify Auditors For For Management REGAL-BELOIT CORP. Ticker: RBC Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Frederick Kasten, Jr. For For Management Elect Director Henry W. Knueppel For For Management Elect Director Dean A. Foate For For Management 2 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 12, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles A. Baker For For Management Elect Director Michael S. Brown, M.D. For For Management Elect Director Arthur F. Ryan For For Management Elect Director George L. Sing For For Management 2 Ratify Auditors For For Management REHABCARE GROUP, INC. Ticker: RHB Security ID: 759148109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Colleen Conway-Welch For For Management Elect Director Christopher T. Hjelm For For Management Elect Director Anthony S. Piszel For For Management Elect Director Suzan L. Rayner For For Management Elect Director Harry E. Rich For For Management Elect Director John H. Short For For Management Elect Director Larry Warren For For Management Elect Director Theodore M. Wight For For Management 2 Ratify Auditors For For Management RES-CARE, INC. Ticker: RSCR Security ID: Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James H. Bloem For For Management Elect Director Steven S. Reed For For Management 2 Ratify Auditors For For Management REWARDS NETWORK, INC. Ticker: DINE Security ID: Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald J. Liebentritt For For Management Elect Director Ronald L. Blake For For Management Elect Director Raymond A. Gross For For Management Elect Director F. Philip Handy For For Management Elect Director Marc C. Particelli For For Management Elect Director Michael J. Soenen For For Management Elect Director Mark R. Sotir For For Management 2 Approve Reverse Stock Split For For Management 3 Reduce Authorized Common Stock For For Management 4 Ratify Auditors For For Management RLI CORP. Ticker: RLI Security ID: 749607107 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kaj Ahlmann For For Management Elect Director Charles M. Linke For For Management Elect Director Jonathan E. Michael For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management ROBBINS & MYERS, INC. Ticker: RBN Security ID: Meeting Date: JAN 7, 2009 Meeting Type: Annual Record Date: NOV 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew G. Lampereur For For Management Elect Director Thomas P. Loftis For For Management Elect Director Dale L. Medford For For Management Elect Director Albert J. Neupaver For For Management 2 Ratify Auditors For For Management ROCK-TENN COMPANY Ticker: RKT Security ID: Meeting Date: JAN 30, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John D. Hopkins For For Management Elect Director James A. Rubright For For Management Elect Director Bettina M. Whyte For For Management Elect Director James E. Young For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ROGERS CORP. Ticker: ROG Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter E. Boomer For For Management Elect Director Charles M. Brennan, III For For Management Elect Director Gregory B. Howey For For Management Elect Director J. Carl Hsu For For Management Elect Director Carol R. Jensen For For Management Elect Director Eileen S. Kraus For For Management Elect Director William E. Mitchell For For Management Elect Director Robert G. Paul For For Management Elect Director Robert D. Wachob For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management RTI INTERNATIONAL METALS, INC. Ticker: RTI Security ID: 74973W107 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Craig R. Andersson For For Management Elect Director Daniel I. Booker For For Management Elect Director Donald P. Fusilli, Jr. For For Management Elect Director Ronald L. Gallatin For For Management Elect Director Charles C. Gedeon For For Management Elect Director Robert M. Hernandez For For Management Elect Director Dawne S. Hickton For For Management Elect Director Edith E. Holiday For For Management Elect Director Bryan T. Moss For For Management Elect Director Michael C. Wellham For For Management Elect Director James A. Williams For For Management 2 Ratify Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan RUBY TUESDAY, INC. Ticker: RT Security ID: Meeting Date: OCT 8, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Brad Martin For For Management Elect Director Stephen I. Sadove For For Management Elect Director James A. Haslam, III For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management RUDOLPH TECHNOLOGIES, INC. Ticker: RTEC Security ID: 781270103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul F. McLaughlin For For Management 2 Elect Director Leo Berlinghieri For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management RUSS BERRIE AND COMPANY, INC. Ticker: RUS Security ID: Meeting Date: JUL 10, 2008 Meeting Type: Annual Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raphael Benaroya For For Management Elect Director Mario Ciampi For For Management Elect Director Bruce G. Crain For For Management Elect Director Frederick J. Horowitz For For Management Elect Director Lauren Krueger For For Management Elect Director Salvatore M. Salibello For For Management Elect Director John Schaefer For For Management Elect Director Michael Zimmerman For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan RUTHS HOSPITALITY GROUP, INC. Ticker: RUTH Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael P. O'Donnell For For Management Elect Director Robin P. Selati For For Management Elect Director Carla R. Cooper For For Management Elect Director Bannus B. Hudson For For Management Elect Director Alan Vituli For For Management 2 Ratify Auditors For For Management S&T BANCORP, INC. Ticker: STBA Security ID: 783859101 Meeting Date: APR 20, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John N. Brenzia For For Management Elect Director John J. Delaney For For Management Elect Director Michael J. Donnelly For For Management Elect Director Frank W. Jones For For Management Elect Director Alan Papernick For For Management Elect Director Robert Rebich, Jr. For For Management Elect Director Christine J. Toretti For For Management Elect Director Charles G. Urtin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Other Business For Against Management SAFETY INSURANCE GROUP, INC. Ticker: SAFT Security ID: 78648T100 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter J. Manning For For Management Elect Director David K. McKown For For Management 2 Ratify Auditors For For Management SALIX PHARMACEUTICALS LTD Ticker: SLXP Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John F. Chappell For For Management Elect Director Thomas W. D'Alonzo For For Management Elect Director Richard A. Franco, Sr. For For Management Elect Director William P. Keane For For Management Elect Director Carolyn J. Logan For For Management Elect Director Mark A. Sirgo For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SANDERSON FARMS, INC. Ticker: SAFM Security ID: Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John H. Baker, III For For Management Elect Director John Bierbusse For For Management Elect Director Mike Cockrell For For Management Elect Director Rowan H. Taylor For For Management 2 Ratify Auditors For For Management 3 Phase in Controlled-Atmosphere Killing Against Against Shareholder SAVIENT PHARMACEUTICALS, INC Ticker: SVNT Security ID: 80517Q100 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert Conrad For For Management Elect Director Alan L. Heller For For Management Elect Director Stephen O. Jaeger For For Management Elect Director Joseph Klein III For For Management Elect Director Lee S. Simon For For Management Elect Director Virgil Thompson For For Management 2 Ratify Auditors For For Management SCANSOURCE, INC. Ticker: SCSC Security ID: Meeting Date: DEC 4, 2008 Meeting Type: Annual Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Baur For For Management Elect Director Steven R. Fischer For For Management Elect Director James G. Foody For For Management Elect Director Michael J. Grainger For For Management Elect Director John P. Reilly For For Management 2 Ratify Auditors For For Management SCHOOL SPECIALTY, INC. Ticker: SCHS Security ID: Meeting Date: AUG 19, 2008 Meeting Type: Annual Record Date: JUL 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward C. Emma For For Management Elect Director Jonathan J. Ledecky For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management SCHWEITZER-MAUDUIT INTERNATIONAL INC. Ticker: SWM Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director K. C. Caldabaugh For For Management Elect Director William A. Finn For For Management 2 Approve Executive Incentive Bonus Plan For For Management SEACOR HOLDINGS, INC Ticker: CKH Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles Fabrikant For For Management Elect Director Pierre de Demandolx For For Management Elect Director Richard Fairbanks For For Management Elect Director Michael E. Gellert For For Management Elect Director John C. Hadjipateras For For Management Elect Director Oivind Lorentzen For For Management Elect Director Andrew R. Morse For For Management Elect Director Christopher Regan For For Management Elect Director Stephen Stamas For For Management Elect Director Steven Webster For Withhold Management Elect Director Steven J. Wisch For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management SECURE COMPUTING CORP. Ticker: SCUR Security ID: Meeting Date: NOV 14, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management SELECTIVE INSURANCE GROUP, INC. Ticker: SIGI Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. David Brown For For Management Elect Director S. Griffin McClellan For For Management Elect Director J. Brian Thebault For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder SENIOR HOUSING PROPERTIES TRUST Ticker: SNH Security ID: 81721M109 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey P. Somers For For Management Elect Director Barry M. Portnoy For Withhold Management SHUFFLE MASTER, INC. Ticker: SHFL Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Garry W. Saunders For For Management Elect Director Louis Castle For For Management Elect Director Phillip C. Peckman For For Management Elect Director John R. Bailey For For Management Elect Director William Warner For For Management Elect Director Khatchig Zaven "Chris" For For Management Philibbosian Elect Director Timothy J. Parrott For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SI INTERNATIONAL, INC. Ticker: SINT Security ID: 78427V102 Meeting Date: NOV 13, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kathryn A. Byrne For For Management Elect Director Alfonse M. D'Amato For Withhold Management Elect Director Jeffrey W. Meshel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation SIMPSON MANUFACTURING CO., INC. Ticker: SSD Security ID: Meeting Date: APR 17, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barclay Simpson For For Management Elect Director Jennifer A. Chatman For For Management Elect Director Robin G. MacGillivray For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management SKECHERS U.S.A., INC. Ticker: SKX Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Greenberg For For Management Elect Director Morton D. Erlich For For Management SKYLINE CORP. Ticker: SKY Security ID: 830830105 Meeting Date: SEP 18, 2008 Meeting Type: Annual Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arthur J. Decio For For Management Elect Director Thomas G. Deranek For For Management Elect Director John C. Firth For For Management Elect Director Jerry Hammes For For Management Elect Director Ronald F. Kloska For For Management Elect Director William H. Lawson For For Management Elect Director David T. Link For For Management Elect Director Andrew J. McKenna For For Management SKYWEST, INC. Ticker: SKYW Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerry C. Atkin For For Management Elect Director W. Steve Albrecht For For Management Elect Director J. Ralph Atkin For For Management Elect Director Margaret S. Billson For For Management Elect Director Ian M. Cumming For Withhold Management Elect Director Henry J. Eyring For For Management Elect Director Robert G. Sarver For For Management Elect Director Steven F. Udvar-Hazy For For Management Elect Director James L. Welch For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Balakrishnan S. Iyer For Withhold Management Elect Director Thomas C. Leonard For For Management Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SMITH MICRO SOFTWARE, INC. Ticker: SMSI Security ID: Meeting Date: AUG 14, 2008 Meeting Type: Annual Record Date: JUL 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William W. Smith, Jr. For Did Not Vote Management Elect Director William C. Keiper For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Other Business For Did Not Vote Management SONIC AUTOMOTIVE, INC. Ticker: SAH Security ID: 83545G102 Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director O. Bruton Smith For For Management Elect Director B. Scott Smith For For Management Elect Director David B. Smith For For Management Elect Director William I. Belk For For Management Elect Director William R. Brooks For For Management Elect Director Victor H. Doolan For For Management Elect Director Robert Heller For For Management Elect Director Robert L. Rewey For For Management Elect Director David C. Vorhoff For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Non-Employee Director Restricted For For Management Stock Plan 5 Ratify Auditors For For Management SONIC CORP. Ticker: SONC Security ID: Meeting Date: JAN 15, 2009 Meeting Type: Annual Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Maples For For Management Elect Director J. Larry Nichols For For Management Elect Director Frank E. Richardson For For Management SONIC SOLUTIONS Ticker: SNIC Security ID: 835460106 Meeting Date: DEC 15, 2008 Meeting Type: Annual Record Date: NOV 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Doris For For Management Elect Director Robert M. Greber For For Management Elect DirectorPeter J. Marguglio For For Management Elect Director Mary C. Sauer For For Management Elect Director R. Warren Langley For For Management SOUTH FINANCIAL GROUP INC., THE Ticker: TSFG Security ID: Meeting Date: JUL 18, 2008 Meeting Type: Special Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management SOUTH FINANCIAL GROUP INC., THE Ticker: TSFG Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H. Lynn Harton For For Management Elect Director M. Dexter Hagy For For Management Elect Director H. Earle Russell, Jr. For Withhold Management Elect Director William R. Timmons For For Management Elect Director David C. Wakefield For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Ratify Auditors For For Management SOUTH JERSEY INDUSTRIES, INC. Ticker: SJI Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter M. Higgins For For Management Elect Director Joseph H. Petrowski For For Management Elect Director Shirli M. Billings For For Management Elect Director Thomas A. Bracken For For Management Elect Director Sheila Hartnett-Devlin For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management SOUTHWEST GAS CORPORATION Ticker: SWX Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George C. Biehl For For Management Elect Director Robert L. Boughner For For Management Elect Director Thomas E. Chestnut For For Management Elect Director Stephen C. Comer For For Management Elect Director Richard M. Gardner For For Management Elect Director LeRoy C. Hanneman, Jr. For For Management Elect Director James J. Kropid For For Management Elect Director Michael O. Maffie For For Management Elect Director Anne L. Mariucci For For Management Elect Director Michael J. Melarkey For For Management Elect Director Jeffrey W. Shaw For For Management Elect Director Thomas A. Thomas For For Management Elect Director Terrence L. Wright For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Attea For For Management Elect Director Kenneth F. Myszka For For Management Elect Director John E. Burns For For Management Elect Director Anthony P. Gammie For For Management Elect Director Charles E. Lannon For For Management Elect Director James R. Boldt For For Management 2 Approve Non-Employee Director Omnibus For Against Management Stock Plan 3 Ratify Auditors For For Management SPARTAN MOTORS, INC. Ticker: SPAR Security ID: 846819100 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth Kaczmarek For For Management Elect Director John E. Sztykiel For For Management 2 Ratify Auditors For For Management SPARTAN STORES, INC Ticker: SPTN Security ID: Meeting Date: AUG 13, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elizabeth A. Nickels For For Management Elect Director Kenneth T. Stevens For For Management Elect Director James F. Wright For For Management 2 Ratify Auditors For For Management SPHERION CORP. Ticker: SFN Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Evans For For Management Elect Director Roy G. Krause For For Management Elect Director Barbara Pellow For For Management 2 Ratify Auditors For For Management SPSS INC. Ticker: SPSS Security ID: 78462K102 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack Noonan For Withhold Management Elect Director Michael D. Blair For Withhold Management Elect Director Patricia B. Morrison For Withhold Management 2 Ratify Auditors For For Management ST. MARY LAND & EXPLORATION CO. Ticker: SM Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara M. Baumann For For Management Elect Director Anthony J. Best For For Management Elect Director Larry W. Bickle For For Management Elect Director William J. Gardiner For For Management Elect Director Julio M. Quintana For For Management Elect Director John M. Seidl For For Management Elect Director William D. Sullivan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management STAGE STORES, INC. Ticker: SSI Security ID: 85254C305 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan Barocas For For Management 2 Elect Director Michael Glazer For For Management 3 Elect Director Andrew Hall For For Management 4 Elect Director John Mentzer For For Management 5 Elect Director William Montgoris For For Management 6 Elect Director Sharon Mosse For For Management 7 Elect Director James Scarborough For For Management 8 Elect Director David Schwartz For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management STAMPS.COM, INC. Ticker: STMP Security ID: Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: MAY 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Bradford Jones For For Management Elect Director Lloyd I. Miller For For Management 2 Ratify Auditors For For Management STANDARD MICROSYSTEMS CORP. Ticker: SMSC Security ID: 853626109 Meeting Date: JUL 10, 2008 Meeting Type: Annual Record Date: MAY 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven J. Bilodeau For For Management Elect Director Peter F. Dicks For For Management Elect Director Stephen C. McCluski For For Management 2 Ratify Auditors For For Management STANDARD PACIFIC CORP. Ticker: SPF Security ID: 85375C101 Meeting Date: AUG 18, 2008 Meeting Type: Special Record Date: JUL 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For Did Not Vote Management 2 Amend Articles of Incorporation For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management STANDARD PACIFIC CORP. Ticker: SPF Security ID: 85375C101 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald R. Foell For For Management Elect Director Kenneth L. Campbell, III For For Management Elect Director Dr. James L. Doti For For Management Elect Director Douglas C. Jacobs For For Management Elect Director F. Patt Schiewitz For For Management Elect Director Bruce A. Choate For For Management Elect Director David J. Matlin For For Management 2 Require a Majority Vote for the Against For Shareholder Election of Directors 3 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 4 Ratify Auditors For For Management STANDARD REGISTER CO. Ticker: SR Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David P. Bailis For For Management Elect Director Roy W. Begley, Jr. For For Management Elect Director F. David Clarke, III For For Management Elect Director Michael E. Kohlsdorf For For Management Elect Director R. Eric McCarthey For For Management Elect Director Joseph P. Morgan, Jr. For For Management Elect Director John J. Schiff, Jr. For For Management Elect Director John Q. Sherman, II For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management STANDEX INTERNATIONAL CORP. Ticker: SXI Security ID: Meeting Date: OCT 28, 2008 Meeting Type: Annual Record Date: SEP 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald H. Fickenscher For For Management Elect Director Thomas E. Chorman For For Management Elect Director Roger L. Fix For For Management Elect Director Daniel B. Hogan For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management STARTEK, INC. Ticker: SRT Security ID: 85569C107 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ed Zschau For For Management Elect Director P. Kay Norton For For Management Elect Director Albert C. Yates For For Management Elect Director A. Laurence Jones For For Management Elect Director Harvey A. Wagner For For Management 2 Ratify Auditors For For Management STEAK & SHAKE COMPANY (THE) Ticker: SNS Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sardar Biglari For For Management Elect Director Phillip Cooley For For Management Elect Director Ruth J. Person For For Management Elect Director William J. Regan, Jr. For For Management Elect Director John W. Ryan For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan STEPAN CO. Ticker: SCL Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary E. Hendrickson For For Management Elect Director Gregory E. Lawton For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STERLING BANCORP Ticker: STL Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Abrams For For Management Elect Director Joseph M. Adamko For For Management Elect Director Louis J. Cappelli For For Management Elect Director Fernando Ferrer For Withhold Management Elect Director Allan F. Hershfield For Withhold Management Elect Director Henry J. Humphreys For Withhold Management Elect Director Robert W. Lazar For For Management Elect Director John C. Millman For For Management Elect Director Eugene Rossides For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management STERLING BANCSHARES, INC. /TX Ticker: SBIB Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Hatcher For For Management Elect Director Raimundo Riojas E. For For Management Elect Director Dan C. Tutcher For For Management Elect Director Sheldon I. Oster For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder STERLING FINANCIAL CORP. Ticker: STSA Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Katherine K. Anderson For Withhold Management Elect Director Ellen R.M. Boyer For For Management Elect Director William L. Eisenhart For For Management Elect Director Donald J. Lukes For For Management Elect Director Michael F. Reuling For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation STEWART INFORMATION SERVICES CORP. Ticker: STC Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Catherine A. Allen For For Management Elect Director Robert L. Clarke For For Management Elect Director Dr. E. Douglas Hodo For For Management Elect Director Laurie C. Moore For For Management Elect Director Dr. W. Arthur Porter For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For Against Management STIFEL FINANCIAL CORP. Ticker: SF Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles A. Dill For For Management Elect Director Richard F. Ford For For Management Elect Director Richard J. Himelfarb For For Management Elect Director James M. Zemlyak For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management STONE ENERGY CORP. Ticker: SGY Security ID: Meeting Date: AUG 27, 2008 Meeting Type: Special Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For Did Not Vote Management Acquisition STONE ENERGY CORP. Ticker: SGY Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert A. Bernhard For For Management Elect Director Peter D. Kinnear For For Management Elect Director Donald E. Powell For For Management Elect Director Kay G. Priestly For For Management Elect Director David R. Voelker For For Management Elect Director David H. Welch For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management STRATASYS, INC. Ticker: SSYS Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. Scott Crump For For Management Elect Director Ralph E. Crump For For Management Elect Director Edward J. Fierko For For Management Elect Director John J. McEleney For For Management Elect Director Clifford H. Schwieter For For Management Elect Director Gregory L. Wilson For For Management STURM, RUGER & CO., INC. Ticker: RGR Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Service For For Management Elect Director Michael O. Fifer For For Management Elect Director John A. Cosentino, Jr. For For Management Elect Director C. Michael Jacobi For For Management Elect Director John M. Kingsley, Jr. For For Management Elect Director Stephen T. Merkel For For Management Elect Director Ronald C. Whitaker For For Management 2 Ratify Auditors For For Management SUNRISE SENIOR LIVING INC. Ticker: SRZ Security ID: 86768K106 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Glyn F. Aeppel For For Management Elect Director David I. Fuente For For Management Elect Director Stephen D. Harlan For For Management 2 Declassify the Board of Directors For For Management 3 Provide Directors May Be Removed With For For Management or Without Cause 4 Approve Omnibus Stock Plan For For Management SUPERIOR INDUSTRIES INTERNATIONAL, INC. Ticker: SUP Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip W. Colburn For For Management Elect Director Margaret S. Dano For For Management 2 Approve Decrease in Size of Board For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors SUPERIOR WELL SERVICES, INC. Ticker: SWSI Security ID: 86837X105 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony J. Mendicino For For Management Elect Director Mark A. Snyder For For Management 2 Ratify Auditors For For Management SUPERTEX, INC. Ticker: SUPX Security ID: Meeting Date: AUG 15, 2008 Meeting Type: Annual Record Date: JUN 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Henry C. Pao For For Management Elect Director Benedict C.K. Choy For For Management Elect Director W. Mark Loveless For For Management Elect Director Elliott Schlam For For Management Elect Director Milton Feng For For Management 2 Ratify Auditors For For Management SURMODICS, INC. Ticker: SRDX Security ID: Meeting Date: FEB 2, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce J Barclay For For Management Elect Director Jose H. Bedoya For For Management Elect Director John A. Meslow For Withhold Management 2 Fix Number of Directors at Ten For For Management 3 Ratify Auditors For For Management SUSQUEHANNA BANCSHARES, INC. Ticker: SUSQ Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony J. Agnone, Sr. For Withhold Management Elect Director Bruce A. Hepburn For Withhold Management Elect Director Scott J. Newkam For For Management Elect Director M. Zev Rose For For Management Elect Director Christine Sears For For Management Elect Director Roger V. Wiest For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Ratify Auditors For For Management SWIFT ENERGY CO. Ticker: SFY Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clyde W. Smith, Jr. For Withhold Management Elect Director Terry E. Swift For For Management Elect Director Charles J. Swindells For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SWS GROUP, INC. Ticker: SWS Security ID: 78503N107 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Don A. Buchholz For For Management Elect Director Donald W. Hultgren For For Management Elect Director Robert A. Buchholz For For Management Elect Director Brodie L. Cobb For For Management Elect Director I.D. Flores III For For Management Elect Director Larry A. Jobe For For Management Elect Director Dr. R. Jan LeCroy For For Management Elect Director Frederick R. Meyer For For Management Elect Director Dr. Mike Moses For For Management Elect Director Jon L. Mosle, Jr. For For Management 2 Ratify Auditors For For Management SYKES ENTERPRISES, INC. Ticker: SYKE Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles E. Sykes For Withhold Management Elect Director William J. Meurer For Withhold Management Elect Director F.P. Bodenheimer, Jr. For Withhold Management 2 Amend Non-Employee Director Omnibus For Against Management Stock Plan 3 Ratify Auditors For For Management SYMMETRICOM, INC. Ticker: SYMM Security ID: Meeting Date: OCT 31, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert T. Clarkson For For Management Elect Director Thomas W. Steipp For For Management Elect Director Alfred Boschulte For For Management Elect Director James A. Chiddix For For Management Elect Director Elizabeth A. Fetter For For Management Elect Director Robert J. Stanzione For For Management Elect Director Robert M. Neumeister, Jr For For Management Elect Director Richard W. Oliver For For Management Elect Director Richard N. Snyder For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management SYMMETRY MEDICAL INC Ticker: SMA Security ID: Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John S. Krelle For Withhold Management Elect Director Thomas E. Chorman For For Management Elect Director Robert G. Deuster For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management SYNAPTICS, INC. Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 21, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Francis F. Lee For For Management Elect Director Richard L. Sanquini For For Management Elect Director Nelson C. Chan For For Management 2 Ratify Auditors For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: AUG 19, 2008 Meeting Type: Special Record Date: JUL 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 24, 2009 Meeting Type: Annual Record Date: FEB 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Huang For For Management Elect Director Kevin Murai For For Management Elect Director Matthew Miau For For Management Elect Director Fred Breidenbach For For Management Elect Director Gregory Quesnel For For Management Elect Director Dwight Steffensen For For Management Elect Director James Van Horne For For Management Elect Director Duane Zitzner For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management TAKE-TWO INTERACTIVE SOFTWARE, INC. Ticker: TTWO Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ben Feder For For Management Elect Director Strauss Zelnick For For Management Elect Director Robert A. Bowman For For Management Elect Director Grover C. Brown For For Management Elect Director Michael Dornemann For Withhold Management Elect Director John F. Levy For For Management Elect Director J Moses For Withhold Management Elect Director Michael J. Sheresky For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management 5 Link Executive Pay to Social and Against Against Shareholder Financial Issues TALEO CORPORATION Ticker: TLEO Security ID: 87424N104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary Bloom For For Management Elect Director Greg Santora For For Management 2 Approve Omnibus Stock Plan For Against Management TANGER FACTORY OUTLET CENTERS, INC. Ticker: SKT Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stanley K. Tanger For For Management Elect Director Steven B. Tanger For For Management Elect Director Jack Africk For For Management Elect Director William G. Benton For For Management Elect Director Bridget Ryan Berman For For Management Elect Director Thomas E. Robinson For For Management Elect Director Allan L. Schuman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TECHNITROL, INC. Ticker: TNL Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan E. Barton For Withhold Management Elect Director John E. Burrows, Jr. For Withhold Management Elect Director James M. Papada, III For Withhold Management 2 Authorize a New Class of Common Stock For Against Management TEKELEC Ticker: TKLC Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald W. Buckly For For Management Elect Director Hubert de Pesquidoux For For Management Elect Director Mark A. Floyd For For Management Elect Director Martin A. Kaplan For For Management Elect Director David R. Laube For For Management Elect Director Carol G. Mills For For Management Elect Director Franco Plastina For For Management Elect Director Krish A. Prabhu For For Management Elect Director Michael P. Ressner For For Management 2 Ratify Auditors For For Management TELEDYNE TECHNOLOGIES, INC. Ticker: TDY Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Simon M. Lorne For For Management Elect Director Paul D. Miller For For Management Elect Director Wesley W. von Schack For For Management 2 Ratify Auditors For For Management TETRA TECH, INC. Ticker: TTEK Security ID: 88162G103 Meeting Date: FEB 26, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dan L. Batrack For For Management Elect Director Hugh M. Grant For For Management Elect Director Patrick C. Haden For For Management Elect Director J. Christopher Lewis For For Management Elect Director Albert E. Smith For For Management Elect Director J. Kenneth Thompson For For Management Elect Director Richard H. Truly For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TETRA TECHNOLOGIES, INC. Ticker: TTI Security ID: 88162F105 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stuart M. Brightman For For Management Elect Director Paul D. Coombs For Withhold Management Elect Director Ralph S. Cunningham For Withhold Management Elect Director Tom H. Delimitros For Withhold Management Elect Director Geoffrey M. Hertel For Withhold Management Elect Director Allen T. McInnes For Withhold Management Elect Director Kenneth P. Mitchell For Withhold Management Elect Director William D. Sullivan For Withhold Management Elect Director Kenneth E. White, Jr. For Withhold Management 2 Ratify Auditors For For Management TEXAS INDUSTRIES INCORPORATED Ticker: TXI Security ID: Meeting Date: OCT 21, 2008 Meeting Type: Proxy Contest Record Date: AUG 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Management Proposals (White Card) Elect Director Sam Coats For For Management Elect Director Thomas R. Ransdell For For Management 2 Ratify Auditors For For Management 3 Prepare Sustainability Report Against Against Shareholder # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) 1 Elect Director Sam Coats Withhold None Shareholder 2 Elect Director Thomas R. Ransdell Withhold None Shareholder 3 Ratify Auditors For None Management 4 Prepare Sustainability Report Against None Shareholder TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Martin T. Hart For For Management Elect Director W. Kent Taylor For For Management 2 Ratify Auditors For For Management THERAGENICS CORP. Ticker: TGX Security ID: 883375107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kathleen A. Dahlberg For For Management Elect Director C. David Moody, Jr. For For Management 2 Ratify Auditors For For Management THQ INC. Ticker: THQI Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian J. Farrell For For Management Elect Director Lawrence Burstein For For Management Elect Director Henry T. DeNero For For Management Elect Director Brian P. Dougherty For For Management Elect Director Jeffrey W. Griffiths For For Management Elect Director Gary E. Rieschel For For Management Elect Director James L. Whims For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management TOMPKINS FINANCIAL CORP. Ticker: TMP Security ID: Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Russell K. Achzet For For Management Elect Director John E. Alexander For For Management Elect Director Daniel J. Fessenden For For Management Elect Director James W. Fulmer For For Management Elect Director James R. Hardie For For Management Elect Director Elizabeth W. Harrison For For Management Elect Director Patricia A. Johnson For For Management Elect Director Hunter R. Rawlings, III For Withhold Management Elect Director Thomas R. Rochon For For Management Elect Director Stephen S. Romaine For For Management Elect Director Thomas R. Salm For For Management Elect Director Craig Yunker For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management TORO COMPANY, THE Ticker: TTC Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Janet K. Cooper For For Management Elect Director Gary L. Ellis For For Management Elect Director Gregg W. Steinhafel For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management TOWER GROUP, INC Ticker: TWGP Security ID: Meeting Date: JAN 28, 2009 Meeting Type: Special Record Date: DEC 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Issue Shares in Connection with For For Management Acquisition 3 Adjourn Meeting For For Management TOWER GROUP, INC Ticker: TWGP Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jan R. Van Gorder For For Management Elect Director Austin P. Young, III For For Management 2 Ratify Auditors For For Management TRACTOR SUPPLY CO. Ticker: TSCO Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James F. Wright For For Management Elect Director Johnston C. Adams For For Management Elect Director William Bass For For Management Elect Director Jack C. Bingleman For For Management Elect Director S.P. Braud For For Management Elect Director Richard W. Frost For For Management Elect Director Cynthia T. Jamison For For Management Elect Director Gerard E. Jones For For Management Elect Director George MacKenzie For For Management Elect Director Edna K. Morris For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TRADESTATION GROUP, INC. Ticker: TRAD Security ID: 89267P105 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Denise Dickins For For Management Elect Director Michael W. Fipps For For Management Elect Director Nathan D. Leight For For Management Elect Director Salomon Sredni For For Management Elect Director Charles F. Wright For For Management 2 Amend Non-Employee Director Stock For For Management Option Plan 3 Ratify Auditors For For Management TREDEGAR CORPORATION Ticker: TG Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Austin Brockenbrough, For Withhold Management III Elect Director William M. Gottwald For Withhold Management Elect Director Richard L. Morrill For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management TREEHOUSE FOODS INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank J. O'Connell For For Management Elect Director Terdema L. Ussery, II For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management TRIARC COMPANIES, INC. Ticker: TRY Security ID: 895927309 Meeting Date: SEP 15, 2008 Meeting Type: Annual Record Date: AUG 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Amend Conversion of Securities For For Management 3 Change Company Name For For Management 4 Amend Charter to Prohibit the Issuance For For Management of Preferred Stock, Subject To Stated Exceptions 5 Amend Charter to Amend the Definition For For Management of Interested Stockholder 6 Amend Charter to Eliminate the Board's For For Management Power to Amend, Alter or Repeal Section 3 of Article I of the bylaws 7 Amend Corporate Purpose For For Management 8 Issue Shares in Connection with For For Management Acquisition 9 Adjourn Meeting For For Management Elect Director Nelson Peltz For For Management Elect Director Peter W. May For For Management Elect Director Hugh L. Carey For For Management Elect Director Clive Chajet For For Management Elect Director Edward P. Garden For For Management Elect Director Joseph A. Levato For For Management Elect Director David E. Scwab II For For Management Elect Director Roland C. Smith For For Management Elect Director Raymond S. Troubh For For Management 10.10 Elect Director Russell V. Umphenour, For For Management Jr. 10.11 Elect Director Jack G. Wasserman For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management TRIQUINT SEMICONDUCTOR, INC. Ticker: TQNT Security ID: 89674K103 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul A. Gary For Withhold Management Elect Director Charles Scott Gibson For Withhold Management Elect Director Nicolas Kauser For Withhold Management Elect Director Ralph G. Quinsey For Withhold Management Elect Director Walden C. Rhines For Withhold Management Elect Director Steven J. Sharp For Withhold Management Elect Director Willis C. Young For Withhold Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Approve Director/Officer Liability and For For Management Indemnification 5 Approve Omnibus Stock Plan For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Ill For For Management Elect Director Richard C. Gozon For For Management Elect Director Claude F. Kronk For For Management Elect Director William O. Albertini For For Management Elect Director George Simpson For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management TRUE RELIGION APPAREL, INC. Ticker: TRLG Security ID: 89784N104 Meeting Date: OCT 2, 2008 Meeting Type: Annual Record Date: AUG 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey Lubell For For Management Elect Director Joseph Coulombe For For Management Elect Director G. Louis Graziadio, III For For Management Elect Director Robert L. Harris, II For For Management Elect Director Mark S. Maron For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management TRUE RELIGION APPAREL, INC. Ticker: TRLG Security ID: 89784N104 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey Lubell For For Management Elect Director Marcello Bottoli For For Management Elect Director Joseph Coulombe For For Management Elect Director G. Louis Graziadio, III For Withhold Management Elect Director Robert L. Harris, II For Withhold Management Elect Director Mark S. Maron For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TRUEBLUE, INC. Ticker: TBI Security ID: 89785X101 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven C. Cooper For For Management 2 Elect Director Thomas E. McChesney For For Management 3 Elect Director Gates McKibbin For For Management 4 Elect Director Joseph P. Sambataro, Jr. For For Management 5 Elect Director William W. Steele For For Management 6 Elect Director Robert J. Sullivan For For Management 7 Elect Director Craig E. Tall For For Management 8 Ratify Auditors For For Management TRUSTCO BANK CORP NY Ticker: TRST Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas O. Maggs For For Management Elect Director Robert J. McCormick For For Management Elect Director William J. Purdy For For Management 2 Ratify Auditors For For Management TTM TECHNOLOGIES, INC. Ticker: TTMI Security ID: 87305R109 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert E. Klatell For Withhold Management Elect Director John G. Mayer For Withhold Management 2 Ratify Auditors For For Management TUESDAY MORNING CORP. Ticker: TUES Security ID: Meeting Date: NOV 14, 2008 Meeting Type: Annual Record Date: SEP 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce A. Quinnell For Withhold Management Elect Director Kathleen Mason For For Management Elect Director William J. Hunckler, For Withhold Management III Elect Director Robin P. Selati For For Management Elect Director Starlette Johnson For For Management Elect Director Benjamin D. Chereskin For Withhold Management Elect Director David B. Green For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management TWEEN BRANDS INC Ticker: TWB Security ID: 901166108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Elizabeth M. Eveillard For Withhold Management Elect Director Fredric M. Roberts For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management TYLER TECHNOLOGIES INC. Ticker: TYL Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald R. Brattain For For Management Elect Director J. Luther King, Jr. For For Management Elect Director John S. Marr, Jr For For Management Elect Director G. Stuart Reeves For For Management Elect Director Michael D. Richards For For Management Elect Director Dustin R. Womble For For Management Elect Director John M. Yeaman For For Management 2 Ratify Auditors For For Management UCBH HOLDINGS, INC. Ticker: UCBH Security ID: 90262T308 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard T. Hoover For For Management 2 Elect Director Joseph J. Jou For Against Management 3 Elect Director David S. Ng For For Management 4 Elect Director Daniel P. Riley For For Management 5 Elect Director Qingyuan Wan For For Management 6 Increase Authorized Common Stock For For Management 7 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 8 Ratify Auditors For For Management UIL HOLDINGS CORPORATION Ticker: UIL Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thelma R. Albright For For Management Elect Director Marc C. Breslawsky For For Management Elect Director Arnold L. Chase For For Management Elect Director Betsy Henley-Cohn For For Management Elect Director John L. Lahey For For Management Elect Director F. Patrick McFadden, For For Management Jr. Elect Director Daniel J. Miglio For For Management Elect Director William F. Murdy For For Management Elect Director Donald R. Shassian For For Management Elect Director James A. Thomas For For Management Elect Director James P. Torgerson For For Management 2 Ratify Auditors For For Management ULTRATECH INC. Ticker: UTEK Security ID: Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joel F. Gemunder For For Management Elect Director Nicholas Konidaris For For Management Elect Director Rick Timmins For For Management Elect Director Arthur W. Zafiropoulo For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Adopt Policy for Engagement With Against For Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote UMB FINANCIAL CORP. Ticker: UMBF Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Mariner Kemper For For Management Elect Director John H. Mize, Jr. For For Management Elect Director Thomas D. Sanders For For Management Elect Director L. Joshua Sosland For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder UMPQUA HOLDINGS CORP. Ticker: UMPQ Security ID: Meeting Date: APR 14, 2009 Meeting Type: Annual Record Date: FEB 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald F. Angell For For Management Elect Director Allyn C. Ford For For Management Elect Director Dan Giustina For For Management Elect Director Diane D. Miller For For Management Elect Director David B. Frohnmayer For For Management Elect Director Jose Hermocillo For For Management Elect Director William A. Lansing For For Management Elect Director Bryan L. Timm For For Management Elect Director Raymond P. Davis For For Management Elect Director Stephen M. Gambee For For Management Elect Director Frank R.J. Whittaker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote on Executive Compensation For For Management UNIFIRST CORP. Ticker: UNF Security ID: Meeting Date: JAN 13, 2009 Meeting Type: Annual Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony F. DiFillippo For For Management Elect Director Robert F. Collings For For Management 2 Ratify Auditors For For Management UNISOURCE ENERGY CORP. Ticker: UNS Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul J. Bonavia For For Management Elect Director Lawrence J. Aldrich For For Management Elect Director Barbara M. Baumann For For Management Elect Director Larry W. Bickle For For Management Elect Director Elizabeth T. Bilby For For Management Elect Director Harold W. Burlingame For For Management Elect Director John L. Carter For For Management Elect Director Robert A. Elliott For For Management Elect Director Daniel W. L. Fessler For For Management Elect Director Louise L. Francesconi For For Management Elect Director Warren Y. Jobe For For Management Elect Director Ramiro G. Peru For For Management Elect Director Gregory A. Pivirotto For For Management Elect Director Joaquin Ruiz For For Management 2 Ratify Auditors For For Management UNITED BANKSHARES, INC. Ticker: UBSI Security ID: 909907107 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Preferred Stock For Against Management 2 Adjourn Meeting For Against Management 3 Other Business For Against Management UNITED BANKSHARES, INC. Ticker: UBSI Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard M. Adams For For Management Elect Director Robert G. Astorg For For Management Elect Director W. Gaston Caperton, III For For Management Elect Director Lawrence K. Doll For For Management Elect Director Theodore J. Georgelas For Withhold Management Elect Director F. T. Graff, Jr. For For Management Elect Director John M. McMahon For For Management Elect Director J. Paul McNamara For For Management Elect Director G. Ogden Nutting For For Management Elect Director William C. Pitt, III For For Management Elect Director Donald L. Unger For For Management Elect Director Mary K. Weddle For For Management Elect Director Gary G. White For For Management Elect Director P. Clinton Winter, Jr. For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management UNITED COMMUNITY BANKS, INC. Ticker: UCBI Security ID: 90984P105 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jimmy C. Tallent For For Management Elect Director Robert L. Head, Jr. For For Management Elect Director W.C. Nelson, Jr. For For Management Elect Director A. William Bennett For For Management Elect Director Robert H. Blalock For For Management Elect Director L. Cathy Cox For For Management Elect Director Hoyt O. Holloway For For Management Elect Director John D. Stephens For For Management Elect Director Tim Wallis For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management UNITED FIRE & CASUALTY CO. Ticker: UFCS Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christopher R. Drahozal For For Management Elect Director Jack B. Evans For For Management Elect Director Thomas W. Hanley For For Management Elect Director George D. Milligan For For Management 2 Ratify Auditors For For Management UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael S. Funk For For Management Elect Director James P. Heffernan For For Management Elect Director Steven L. Spinner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Adopt ILO Based Code of Conduct Against Against Shareholder UNITED ONLINE, INC. Ticker: UNTD Security ID: Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James T. Armstrong For For Management Elect Director Dennis Holt For Withhold Management 2 Ratify Auditors For For Management UNITED STATIONERS INC. Ticker: USTR Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel J. Connors For For Management Elect Director Charles K. Crovitz For For Management Elect Director Frederick B. Hegi, Jr. For For Management 2 Ratify Auditors For For Management UNIVERSAL ELECTRONICS, INC. Ticker: UEIC Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul D. Arling For For Management 2 Ratify Auditors For For Management UNIVERSAL FOREST PRODUCTS, INC. Ticker: UFPI Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dan M. Dutton For For Management Elect Director William R. Payne For For Management Elect Director Louis A. Smith For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management UNIVERSAL TECHNICAL INSTITUTE, INC. Ticker: UTI Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: JAN 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roger S. Penske For For Management 2 Elect Director Linda J. Srere For For Management 3 Elect Director John C. White For For Management 4 Ratify Auditors For For Management URSTADT BIDDLE PROPERTIES INC. Ticker: UBP Security ID: Meeting Date: MAR 5, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kevin J. Bannon For For Management Elect Director Robert R. Douglass For Withhold Management Elect Director George H.C. Lawrence For Withhold Management Elect Director Charles J. Urstadt For Withhold Management 2 Ratify Auditors For For Management VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Glen A. Barton For For Management Elect Director Daniel P. Neary For For Management Elect Director Kenneth E. Stinson For For Management 2 Ratify Auditors For For Management VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC. Ticker: VSEA Security ID: Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary E. Dickerson For For Management Elect Director Robert W. Dutton For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VEECO INSTRUMENTS, INC. Ticker: VECO Security ID: Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward H. Braun For For Management Elect Director richard A. D'Amore For For Management 2 Ratify Auditors For For Management VIAD CORP Ticker: VVI Security ID: 92552R406 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel Boggan Jr. For For Management 2 Elect Director Richard H. Dozer For For Management 3 Elect Director Robert E. Munzenrider For For Management 4 Ratify Auditors For For Management VIASAT, INC. Ticker: VSAT Security ID: 92552V100 Meeting Date: OCT 2, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark D. Dankberg For For Management Elect Director Michael B. Targoff For For Management Elect Director Harvey P. White For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management VICOR CORPORATION Ticker: VICR Security ID: Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Samuel J. Anderson For For Management Elect Director Estia J. Eichten For For Management Elect Director Barry Kelleher For For Management Elect Director David T. Riddiford For For Management Elect Director James A. Simms For For Management Elect Director Claudio Tuozzolo For For Management Elect Director Patrizio Vinciarelli For For Management Elect Director Jason L. Carlson For For Management VIROPHARMA INC. Ticker: VPHM Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul A. Brooke For For Management Elect Director Michael R. Dougherty For For Management Elect Director Robert J. Glaser For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management VITAL SIGNS, INC. Ticker: VITL Security ID: Meeting Date: OCT 29, 2008 Meeting Type: Special Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management VOLCOM, INC. Ticker: VLCM Security ID: 92864N101 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rene R. Woolcott For For Management Elect Director Richard R. Woolcott For For Management Elect Director Douglas S. Ingram For For Management Elect Director Anthony M. Palma For For Management Elect Director Joseph B. Tyson For For Management Elect Director Carl W. Womack For For Management Elect Director Kevin G. Wulff For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VOLT INFORMATION SCIENCES, INC. Ticker: VOL Security ID: Meeting Date: MAR 30, 2009 Meeting Type: Annual Record Date: FEB 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Theresa A. Havell For For Management Elect Director Deborah Shaw For For Management Elect Director William H. Turner For For Management 2 Ratify Auditors For For Management WABASH NATIONAL CORP. Ticker: WNC Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard J. Giromini For For Management Elect Director Martin C. Jischke For For Management Elect Director J.D. (Jim) Kelly For For Management Elect Director Stephanie K. Kushner For For Management Elect Director Larry J. Magee For For Management Elect Director Scott K. Sorensen For For Management Elect Director Ronald L. Stewart For For Management 2 Ratify Auditors For For Management WATSCO, INC. Ticker: WSO.B Security ID: 942622200 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Berner III For Withhold Management Elect Director Denise Dickins For Withhold Management Elect Director Gary L. Tapella For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Authorize Board to Fill Vacancies For For Management 4 Authorize New Class of Preferred Stock For Against Management WATSON WYATT WORLDWIDE INC Ticker: WW Security ID: Meeting Date: NOV 14, 2008 Meeting Type: Annual Record Date: SEP 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Gabarro For For Management 2 Elect Director John J. Haley For For Management 3 Elect Director R. Michael McCullough For For Management 4 Elect Director Brendan R. O'Neill For For Management 5 Elect Director Linda D. Rabbitt For For Management 6 Elect Director Gilbert T. Ray For For Management 7 Elect Director John C. Wright For For Management 8 Ratify Auditors For For Management 9 Amend Deferred Compensation Plan For For Management WATTS WATER TECHNOLOGIES Ticker: WTS Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Ayers For For Management Elect Director Kennett F. Burnes For For Management Elect Director Richard J. Cathcart For For Management Elect Director Timothy P. Home For For Management Elect Director Ralph E. Jackson, Jr. For For Management Elect Director Kenneth J. McAvoy For For Management Elect Director John K. McGillicuddy For For Management Elect Director Gordon W. Moran For For Management Elect Director Daniel J. Murphy, III For For Management Elect Director Patrick S. O'Keefe For For Management 2 Ratify Auditors For For Management WAUSAU PAPER CORP Ticker: WPP Security ID: 943315101 Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Watts Humphrey, Jr. For Withhold Management Elect Director San W. Orr, Jr. For Withhold Management WD-40 COMPANY Ticker: WDFC Security ID: 929236107 Meeting Date: DEC 9, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.C. Adams Jr. For For Management Elect Director G.H. Bateman For For Management Elect Director P.D. Bewley For For Management Elect Director R.A. Collato For For Management Elect Director M.L. Crivello For For Management Elect Director L.A. Lang For For Management Elect Director G.O. Ridge For For Management Elect Director N.E. Schmale For For Management 2 Approve Amendment to Bylaws to Reduce For For Management the Minimum Number of Directors from Nine to Seven and Fix Authorized Number of Directors at Eight 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WEBSENSE, INC. Ticker: WBSN Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce T. Coleman For Withhold Management Elect Director Gene Hodges For For Management Elect Director John F. Schaefer For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Eliminate Supermajority Vote For For Management Requirement 5 Approve Omnibus Stock Plan For For Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paula A. Johnson For For Management Elect Director Anthony Welters For For Management Elect Director Patrick J. Zenner For Withhold Management 2 Ratify Auditors For For Management WHITNEY HOLDING CORP. Ticker: WTNY Security ID: Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: NOV 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Preferred Stock For Against Management 2 Increase Authorized Common Stock For For Management WHITNEY HOLDING CORP. Ticker: WTNY Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.R. Blossman, Jr. For For Management Elect Director Angus R. Cooper II For Withhold Management Elect Director Terence E. Hall For For Management Elect Director John M. Turner, Jr. For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management WILSHIRE BANCORP INC Ticker: WIBC Security ID: 97186T108 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mel Elliot For For Management Elect Director Richard Lim For For Management Elect Director Harry Siafaris For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officer's Compensation WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: Meeting Date: DEC 16, 2008 Meeting Type: Annual Record Date: OCT 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John V. Hanson For For Management Elect Director Gerald C. Kitch For For Management Elect Director Robert J. Olson For For Management 2 Ratify Auditors For For Management WINTRUST FINANCIAL CORP. Ticker: WTFC Security ID: 97650W108 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter D. Crist For Withhold Management Elect Director Bruce K. Crowther For Withhold Management Elect Director Joseph F. Damico For Withhold Management Elect Director Bert A. Getz, Jr. For For Management Elect Director H. Patrick Hackett, Jr. For Withhold Management Elect Director Scott K. Heitmann For For Management Elect Director Charles H. James III For Withhold Management Elect Director Albin F. Moschner For Withhold Management Elect Director Thomas J. Neis For For Management Elect Director Christopher J. Perry For For Management Elect Director Hollis W. Rademacher For For Management Elect Director Ingrid S. Stafford For For Management Elect Director Edward J. Wehmer For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Ratify Auditors For For Management WMS INDUSTRIES INC. Ticker: WMS Security ID: Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold H. Bach, Jr. For For Management Elect Director Robert J. Bahash For For Management Elect Director Brian R. Gamache For For Management Elect Director Patricia M. Nazemetz For For Management Elect Director Louis J. Nicastro For For Management Elect Director Neil D. Nicastro For For Management Elect Director Edward W. Rabin, Jr. For For Management Elect Director Ira S. Sheinfeld For For Management Elect Director Bobby L. Siller For For Management Elect Director W.J. Vareschi, Jr. For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management WOLVERINE WORLD WIDE, INC. Ticker: WWW Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alberto L. Grimoldi For For Management Elect Director Joseph R. Gromek For For Management Elect Director Brenda J. Lauderback For For Management Elect Director Shirley D. Peterson For For Management 2 Ratify Auditors For For Management WOODWARD GOVERNOR COMPANY Ticker: WGOV Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Donovan For For Management Elect Director Thomas A. Gendron For For Management Elect Director John A. Halbrook For For Management Elect Director Dr. Ronald M. Sega For For Management 2 Ratify Auditors For For Management WORLD ACCEPTANCE CORP. Ticker: WRLD Security ID: 981419104 Meeting Date: AUG 6, 2008 Meeting Type: Annual Record Date: JUN 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. Alexander McLean III For For Management Elect Director James R. Gilreath For For Management Elect Director William S. Hummers, III For For Management Elect Director Charles D. Way For For Management Elect Director Ken R. Bramlett, Jr. For For Management Elect Director Mark C. Roland For For Management Elect Director Darrell E. Whitaker For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management WORLD FUEL SERVICES CORP. Ticker: INT Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul H. Stebbins For For Management Elect Director Michael J. Kasbar For For Management Elect Director Ken Bakshi For For Management Elect Director Joachim Heel For For Management Elect Director Richard A. Kassar For For Management Elect Director Myles Klein For For Management Elect Director J. Thomas Presby For For Management Elect Director Stephen K. Roddenberry For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WRIGHT EXPRESS CORPORATION Ticker: WXS Security ID: 98233Q105 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. McTavish For For Management Elect Director Jack VanWoerkom For For Management Elect Director Regina O. Sommer For For Management 2 Ratify Auditors For For Management ZALE CORP. Ticker: ZLC Security ID: Meeting Date: NOV 18, 2008 Meeting Type: Annual Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Glen Adams For For Management Elect Director Yuval Braverman For For Management Elect Director Richard C. Breeden For For Management Elect Director James M. Cotter For For Management Elect Director Neal L. Goldberg For For Management Elect Director John B. Lowe, Jr. For For Management Elect Director Thomas C. Shull For For Management Elect Director Charles M. Sonsteby For For Management Elect Director David M. Szymanski For For Management 2 Amend Bundled Compensation Plans For For Management 3 Advisory Vote on Executive For For Management Compensation- Approve Application of Compensation Policies and Procedures 4 Ratify Auditors For For Management ZENITH NATIONAL INSURANCE CORP. Ticker: ZNT Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerome L. Coben For For Management Elect Director Max M. Kampelman For For Management Elect Director Robert J. Miller For For Management Elect Director Fabian Nunez For For Management Elect Director Catherine B. Reynolds For For Management Elect Director Alan I. Rothenberg For For Management Elect Director William S. Sessions For For Management Elect Director Michael Wm. Zavis For For Management Elect Director Stanley R. Zax For For Management 2 Ratify Auditors For For Management ZEP INC Ticker: ZEP Security ID: 98944B108 Meeting Date: JAN 8, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Veronica Biggins For Withhold Management Elect Director O.B. Grayson Hall, Jr. For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ZOLL MEDICAL CORP. Ticker: ZOLL Security ID: Meeting Date: JAN 20, 2009 Meeting Type: Annual Record Date: DEC 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas M. Claflin, II For Withhold Management Elect Director Richard A. Packer For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Ratify Auditors For For Management ZUMIEZ INC. Ticker: ZUMZ Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard M. Brooks For For Management 2 Elect Director Matthew L. Hyde For For Management 3 Elect Director James M. Weber For For Management 4 Approve Repricing of Options For For Management 5 Ratify Auditors For For Management DIP TECHNOLOGY GROWTH PORTFOLIO ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philippe G. H. Capron For For Management Elect Director Robert J. Corti For For Management Elect Director Frederic R. Crepin For For Management Elect Director Bruce L. Hack For For Management Elect Director Brian G. Kelly For For Management Elect Director Robert A. Kotick For For Management Elect Director Jean-Bernard Levy For For Management Elect Director Robert J. Morgado For For Management Elect Director Douglas P. Morris For For Management Elect Director Rene P. Penisson For For Management Elect Director Richard Sarnoff For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Policy and Report on Board Against Against Shareholder Diversity 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philippe G. H. Capron For For Management Elect Director Robert J. Corti For For Management Elect Director Frederic R. Crepin For For Management Elect Director Brian G. Kelly For For Management Elect Director Robert A. Kotick For For Management Elect Director Jean-bernard Levy For For Management Elect Director Robert J. Morgado For For Management Elect Director Douglas P. Morris For For Management Elect Director Stephane Roussel For For Management Elect Director Richard Sarnoff For For Management Elect Director Regis Turrini For For Management 2 Amend Omnibus Stock Plan For For Management ACTIVISION, INC. Ticker: ATVI Security ID: 004930202 Meeting Date: JUL 8, 2008 Meeting Type: Special Record Date: JUN 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Change Company Name For For Management 3 Increase Authorized Common Stock For For Management 4 Eliminate Class of Preferred Stock For For Management 5 Amend Quorum Requirements For For Management 6 Adopt Supermajority Vote Requirement For For Management for Amendments 7 Prohibit Board to Amend Bylaws Without For For Management Shareholder Consent 8 Permit Directors Designated by Vivendi For For Management Certain Voting Powers 9 Amend Certificate of Incorporation to For For Management Limit Certain Business Activities 10 Amend Certificate of Incorporation to For For Management Establish Procedures Allocating Certain Corporate Opportunities 11 Amend Certificate of Incorporation to For For Management Require Vivendi or Activision Blizzard to Acquire all Outstanding Shares 12 Amend Certificate of Incorporation to For For Management Approve a Affiliate Transactions Provision 13 Amend Certificate of Incorporation to For For Management Restrict Business Combination Provision 14 Prohibit Board to Amend Bylaws Without For For Management Shareholder Consent 15 Adjourn Meeting For For Management ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: FEB 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert K. Burgess For For Management 2 Elect Director Carol Mills For For Management 3 Elect Director Daniel Rosensweig For For Management 4 Elect Director Robert Sedgewick For For Management 5 Elect Director John E. Warnock For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George H. Conrades For For Management Elect Director Martin M. Coyne II For For Management Elect Director Jill A. Greenthal For For Management Elect Director Geoffrey A. Moore For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALTERA CORP. Ticker: ALTR Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John P. Daane For For Management 2 Elect Director Robert J. Finocchio, Jr. For For Management 3 Elect Director Kevin McGarity For For Management 4 Elect Director Gregory E. Myers For For Management 5 Elect Director Krish A. Prabhu For For Management 6 Elect Director John Shoemaker For For Management 7 Elect Director Susan Wang For For Management 8 Amend Omnibus Stock Plan For For Management 9 Amend Qualified Employee Stock Purchase For For Management Plan 10 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director L. John Doerr For For Management 5 Elect Director William B. Gordon For For Management 6 Elect Director Alain Monie For For Management 7 Elect Director Thomas O. Ryder For For Management 8 Elect Director Patricia Q. Stonesifer For For Management 9 Ratify Auditors For For Management AMPHENOL CORP. Ticker: APH Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward G. Jepsen For For Management Elect Director John R. Lord For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James A. Champy For For Management Elect Director Yves-Andre Istel For For Management Elect Director Neil Novich For For Management Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: Meeting Date: NOV 11, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory D. Brenneman For For Management Elect Director Leslie A. Brun For For Management Elect Director Gary C. Butler For For Management Elect Director Leon G. Cooperman For For Management Elect Director Eric C. Fast For For Management Elect Director R. Glenn Hubbard For For Management Elect Director John P. Jones For For Management Elect Director Frederic V. Malek For For Management Elect Director Charles H. Noski For For Management Elect Director Sharon T. Rowlands For For Management Elect Director Gregory L. Summe For For Management Elect Director Henry Taub For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BMC SOFTWARE, INC. Ticker: BMC Security ID: Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director B. Garland Cupp For For Management Elect Director Robert E. Beauchamp For For Management Elect Director Jon E. Barfield For For Management Elect Director Gary Bloom For For Management Elect Director Meldon K. Gafner For For Management Elect Director P. Thomas Jenkins For For Management Elect Director Louis J. Lavigne, Jr. For For Management Elect Director Kathleen A. O'Neil For For Management Elect Director Tom C. Tinsley For For Management 2 Ratify Auditors For For Management BROADCOM CORP. Ticker: BRCM Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George L. Farinsky For For Management Elect Director Nancy H. Handel For For Management Elect Director Eddy W. Hartenstein For Withhold Management Elect Director John Major For Withhold Management Elect Director Scott A. McGregor For For Management Elect Director William T. Morrow For For Management Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: SEP 4, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTORS: GIL SHWED, For Did Not Vote Management MARIUS NACHT, JERRY UNGERMAN, DAN PROPPER, DAVID RUBNER, TAL SHAVIT NOTE: DIRECTORS ARE ELECTED AS A GROUP, NOT INDIVIDUALLY 2 REELECTION OF OUTSIDE DIRECTOR: IRWIN For Did Not Vote Management FEDERMAN 3 REELECTION OF OUTSIDE DIRECTOR: RAY For Did Not Vote Management ROTHROCK 4 TO RATIFY THE APPOINTMENT AND For Did Not Vote Management COMPENSATION OF CHECK POINT S INDEPENDENT PUBLIC ACCOUNTANTS. 5 TO APPROVE COMPENSATION TO CHECK POINT For Did Not Vote Management S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS. 6 I AM A CONTROLLING SHAREHOLDER OF THE None Did Not Vote Management COMPANY. MARK FOR YES OR AGAINST NO. 7 I HAVE A PERSONAL INTEREST IN ITEM 5. None Did Not Vote Management MARK FOR YES OR AGAINST NO. CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COGNIZANT TECHNOLOGY SOLUTIONS CORP. Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 5, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Francisco D?Souza For For Management Elect Director John N. Fox, Jr. For For Management Elect Director Thomas M. Wendel For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CONCUR TECHNOLOGIES, INC. Ticker: CNQR Security ID: Meeting Date: MAR 11, 2009 Meeting Type: Annual Record Date: JAN 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. Steven Singh For For Management Elect Director Jeffrey T. Seely For For Management Elect Director Randall H. Talbot For For Management 2 Increase Authorized Common Stock For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management ELECTRONIC ARTS INC. Ticker: ERTS Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Gary M. Kusin For For Management 3 Elect Director Gregory B. Maffei For For Management 4 Elect Director Vivek Paul For For Management 5 Elect Director Lawrence F. Probst III For For Management 6 Elect Director John S. Riccitiello For For Management 7 Elect Director Richard A. Simonson For For Management 8 Elect Director Linda J. Srere For For Management 9 Amend Omnibus Stock Plan For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director W. Paul Fitzgerald For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Permit Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For Withhold Management Elect Director Sergey Brin For Withhold Management Elect Director Larry Page For Withhold Management Elect Director L. John Doerr For Withhold Management Elect Director John L. Hennessy For Withhold Management Elect Director Arthur D. Levinson For Withhold Management Elect Director Ann Mather For Withhold Management Elect Director Paul S. Otellini For Withhold Management Elect Director K. Ram Shriram For Withhold Management Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For Against Shareholder 5 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 6 Adopt Principles for Health Care Reform Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For Against Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation INTUIT INC. Ticker: INTU Security ID: Meeting Date: DEC 16, 2008 Meeting Type: Annual Record Date: OCT 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen M. Bennett For For Management Elect Director Christopher W. Brody For For Management Elect Director William V. Campbell For For Management Elect Director Scott D. Cook For For Management Elect Director Diane B. Greene For For Management Elect Director Michael R. Hallman For For Management Elect Director Edward A. Kangas For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Dennis D. Powell For For Management Elect Director Stratton D. Sclavos For For Management Elect Director Brad D. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott Kriens For For Management Elect Director Stratton Sclavos For For Management Elect Director William R. Stensrud For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LAM RESEARCH CORP. Ticker: LRCX Security ID: Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Bagley For For Management Elect Director David G. Arscott For For Management Elect Director Robert M. Berdahl For For Management Elect Director Richard J. Elkus, Jr. For For Management Elect Director Jack R. Harris For For Management Elect Director Grant M. Inman For For Management Elect Director Catherine P. Lego For For Management Elect Director Stephen G. Newberry For For Management Elect Director Seiichi Watanabe For For Management Elect Director Patricia S. Wolpert For For Management 2 Ratify Auditors For For Management LOGITECH INTERNATIONAL SA Ticker: LOGI Security ID: H50430232 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE ANNUAL REPORT, THE For For Management COMPENSATION REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS AND THE STATUTORY FINANCIAL STATEMENTS OF LOGITECH INTERNATIONAL S.A. FOR FISCAL YEAR 2008 2 APPROPRIATION OF RETAINED EARNINGS For For Management WITHOUT PAYMENT OF A DIVIDEND FOR FISCAL YEAR 2008 3 DECREASE OF CONDITIONAL CAPITAL FOR For For Management EMPLOYEE EQUITY INCENTIVE PLANS 4 INCREASE OF SHARES AVAILABLE FOR For For Management ISSUANCE UNDER EMPLOYEE SHARE PURCHASE PLANS 5 AUTHORIZATION OF CONDITIONAL CAPITAL For For Management FOR FUTURE CONVERTIBLE BOND ISSUANCE 6 APPROVAL OF LOGITECH MANAGEMENT For Against Management PERFORMANCE BONUS PLAN 7 RELEASE OF THE BOARD OF DIRECTORS FOR For For Management LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2008 8 ELECTION OF DIRECTOR: GERALD QUINDLEN For For Management 9 ELECTION OF DIRECTOR: RICHARD LAUBE For For Management 10 RE-ELECTION OF DIRECTOR: MATTHEW For For Management BOUSQUETTE 11 RE-ELECTION OF PRICEWATERHOUSECOOPERS For For Management SA AS AUDITORS MCAFEE, INC. Ticker: MFE Security ID: Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mr. Thomas E. Darcy For For Management Elect Director Mr. Denis J. O'Leary For For Management Elect Director Mr. Robert W. Pangia For Withhold Management Elect Director Mr. Carl Bass For For Management Elect Director Mr. Jeffrey A. Miller For For Management Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MCAFEE, INC. Ticker: MFE Security ID: Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie G. Denend For For Management Elect Director David G. DeWalt For For Management Elect Director Charles J. Robel For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Ratify Auditors For For Management METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Michael Barnes For For Management Elect Director Jack F. Callahan, Jr. For For Management 2 Ratify Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steve Sanghi For For Management Elect Director Albert J. Hugo-Martinez For For Management Elect Director L.B. Day For For Management Elect Director Matthew W. Chapman For For Management Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder MOTOROLA, INC. Ticker: MOT Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Brown For For Management Elect Director D. Dorman For For Management Elect Director W. Hambrecht For Against Management Elect Director S. Jha For For Management Elect Director J. Lewent For Against Management Elect Director K. Meister For For Management Elect Director T. Meredith For For Management Elect Director S. Scott III For Against Management Elect Director R. Sommer For For Management Elect Director J. Stengel For Against Management Elect Director A. Vinciquerra For For Management Elect Director D. Warner III For For Management Elect Director J. White For For Management 2 Adjust Par Value of Common Stock For For Management 3 Approve Repricing of Options For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management 7 Provide for Cumulative Voting Against Against Shareholder 8 Amend Bylaws Call Special Meetings Against For Shareholder 9 Amend Human Rights Policies Against Against Shareholder NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: SEP 2, 2008 Meeting Type: Annual Record Date: JUL 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel J. Warmenhoven For Did Not Vote Management Elect Director Donald T. Valentine For Did Not Vote Management Elect Director Jeffry R. Allen For Did Not Vote Management Elect Director Carol A. Bartz For Did Not Vote Management Elect Director Alan L. Earhart For Did Not Vote Management Elect Director Thomas Georgens For Did Not Vote Management Elect Director Edward Kozel For Did Not Vote Management Elect Director Mark Leslie For Did Not Vote Management Elect Director Nicholas G. Moore For Did Not Vote Management Elect Director George T. Shaheen For Did Not Vote Management Elect Director Robert T. Wall For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 5 Ratify Auditors For Did Not Vote Management NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: APR 21, 2009 Meeting Type: Special Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Exchange Program For For Management NOKIA CORP. Ticker: NOK Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 11 For For Management Reelect Georg Ehrnrooth as Director For For Management Reelect Lalita D. Gupte as Director For For Management Reelect Bengt Holmstrom as Director For For Management Reelect Henning Kagermann as Director For For Management Reelect Olli-Pekka Kallasvuo as For For Management Director Reelect Per Karlsson as Director For For Management Reelect Jorma Ollila as Director For For Management Reelect Marjorie Scardino as Director For For Management Reelect Risto Siilasmaa as Director For For Management 12.10 Reelect Keijo Suila as Directors as For For Management Director 12.11 Elect Isabel Marey-Semper as New For For Management Director 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Authorize Repurchase of up to 360 For For Management Million Nokia Shares 16 Close Meeting None None Management 17 MARK THE FOR BOX IF YOU WISH TO None Against Management INSTRUCT THE DEPOSITARY TO GIVE A PROXY TO LEENA SIIRALA OR ESA NIINIMAKI, BOTH LEGALCOUNSELS OF NOKIA CORPORATION, TO VOTE, IN THEIR DISCRETION, ONYOUR BEHALF ONLY UPON ITEM 17. NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Tench Coxe For Withhold Management Elect Director Mark L. Perry For Withhold Management Elect Director Mark A. Stevens For Withhold Management 2 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey O. Henley For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Donald L. Lucas For For Management Elect Director Michael J. Boskin For For Management Elect Director Jack F. Kemp For For Management Elect Director Jeffrey S. Berg For Withhold Management Elect Director Safra A. Catz For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management Elect Director George H. Conrades For For Management Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INC Ticker: QCOM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 15, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect James Balsillie, Mike Lazaridis, For For Management James Estill, David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerry M. Kennelly For For Management Elect Director Stanley J. Meresman For For Management 2 Ratify Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUL 10, 2008 Meeting Type: Annual Record Date: MAY 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc Benioff For For Management Elect Director Craig Conway For For Management Elect Director Alan Hassenfeld For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management SONUS NETWORKS, INC. Ticker: SONS Security ID: Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James K. Brewington For For Management Elect Director Richard N. Nottenburg , For Withhold Management Ph. D. Elect Director Scott E. Schubert For For Management 2 Declassify the Board of Directors For For Management 3 Approve Repricing of Options For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: JUL 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael A. Brown For For Management Elect Director William T. Coleman For For Management Elect Director Frank E. Dangeard For For Management Elect Director Geraldine B. Laybourne For For Management Elect Director David L. Mahoney For For Management Elect Director Robert S. Miller For For Management Elect Director George Reyes For For Management Elect Director Daniel H. Schulman For For Management Elect Director ohn W. Thompson For For Management Elect Director V. Paul Unruh For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO. Ticker: TSM Security ID: 874039100 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations For For Management Report, Financial Statements, and Statutory Reports 2 Approve 2008 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2008 For For Management Dividends and Employee Profit Sharing 4 Approve Amendment on the Procedures for For For Management Loans to Other Parties and Procedures for Endorsement and Guarantee Director Morris Chang For For Management Director F.c. Tseng For For Management Director Rick Tsai For For Management Director Tain-jy Chen For For Management Director P. Leahy Bonfield For For Management Director Stan Shih For For Management Director Ms. Carly Fiorina For For Management Director Thomas J Engibous For For Management VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC. Ticker: VSEA Security ID: Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary E. Dickerson For For Management Elect Director Robert W. Dutton For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: OCT 14, 2008 Meeting Type: Special Record Date: AUG 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Declassify the Board of Directors and Eliminate Certain Provisions VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hani Al-Qadi For For Management Elect Director Charles T. Doyle For For Management Elect Director Peter Hawkins For For Management Elect Director David I. McKay For For Management Elect Director Charles W. Scharf For For Management Elect Director Segismundo For For Management Schulin-Zeuthen Elect Director Thomas J. Campbell For For Management Elect Director Gary P. Coughlan For For Management Elect Director Mary B. Cranston For For Management Elect Director Francisco Javier For For Management Fernandez-Carbajal Elect Director Suzanne Nora Johnson For For Management Elect Director Joseph. W. Saunders For For Management 3 Ratify Auditors For For Management WESTERN UNION COMPANY, THE Ticker: WU Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roberto G. Mendoza For For Management Elect Director Michael A. Miles, Jr. For For Management Elect Director Dennis Stevenson For For Management 2 Ratify Auditors For For Management YAHOO!, INC. Ticker: YHOO Security ID: Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Carol Bartz For For Management Elect Director Frank J. Biondi, Jr. For For Management Elect Director Roy J. Bostock For For Management Elect Director Ronald W. Burkle For For Management Elect Director John H. Chapple For For Management Elect Director Eric Hippeau For For Management Elect Director Carl C. Icahn For Against Management Elect Director Vyomesh Joshi For For Management Elect Director Arthur H. Kern For For Management Elect Director Mary Agnes Wilderotter For For Management Elect Director Gary L. Wilson For For Management Elect Director Jerry Yang For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
